



Exhibit 10
Execution version



--------------------------------------------------------------------------------









9 July 2013






TITAN INTERNATIONAL, INC.
‑ and ‑
TITAN LUXEMBOURG S.A.R.L.
‑ and ‑
OEP 11 COÖPERATIEF U.A.
‑ and ‑
RUBBER COÖPERATIEF U.A.
‑ and ‑
TITAN TIRE RUSSIA B.V.






SHAREHOLDERS' AGREEMENT









Herbert Smith Freehills CIS LLP


1

--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
 
 
Clause
Headings
Page
1.
DEFINITIONS AND INTERPRETATION
3


2.
CONDITIONS AND CLOSING
11


3.
BUSINESS AND OBJECTIVES OF THE GROUP
12


4.
GENERAL UNDERTAKINGS
12


5.
SHAREHOLDERS AND SHAREHOLDER MEETINGS
14


6.
MANAGEMENT BOARD
14


7.
THE SUPERVISORY BOARD
15


8.
CORPORATE GOVERNANCE OF THE GROUP
17


9.
RESERVED MATTERS
18


10.
DEADLOCK
20


11.
FURTHER FINANCING
20


12.
INFORMATION, REPORTING AND TAX MATTERS
20


13.
PROTECTION OF THE BUSINESS
21


14.
RELATIONSHIP BETWEEN THE GROUP AND THE SHAREHOLDER GROUP
23


15.
TRANSFER OF SHARES
23


16.
RIGHT OF FIRST REFUSAL
24


17.
TAG ALONG RIGHTS
24


18.
DRAG ALONG/SALE OF RUSSIAN OPERATING COMPANY
25


19.
PUT OPTION
26


20.
SETTLEMENT OPTIONS
27


21.
ISSUES OF NEW SECURITIES
28


22.
TRANSFER TERMS
29


23.
ALLOCATION OF PROFITS AND DISTRIBUTIONS
31


24.
AMENDMENTS
32


25.
CONFLICT WITH CONSTITUTIONAL DOCUMENTS
32


26.
DEFAULT
32


27.
DURATION
35


28.
GUARANTEE
35


29.
MISCELLANEOUS
35


30.
NOTICES
38


31.
GOVERNING LAW AND DISPUTE RESOLUTION
40


SCHEDULE 1
DEED OF ADHERENCE
42


SCHEDULE 2
ANTI-CORRUPTION COMPLIANCE PROGRAMME
47


SCHEDULE 3
SANCTIONS COMPLIANCE POLICY
61


SCHEDULE 4
ANTI-CORRUPTION COMPLIANCE CERTIFICATION
65


SCHEDULE 5
CERTIFICATE OF TITAN TIRE RUSSIA B.V. REGARDING SANCTIONED PERSONS AND COUNTRIES
67


SCHEDULE 6
WARRANTIES
68


SCHEDULE 7
GUARANTEE
69


SCHEDULE 8
GROUP FORECAST AND KEY BUSINESS PARAMETERS
70







2

--------------------------------------------------------------------------------











THIS AGREEMENT (the "Agreement") is executed and dated on 9 July 2013
BETWEEN:
(1)
TITAN INTERNATIONAL, INC., a company organised under the laws of the State of
Illinois and having its principal office at 2701 Spruce Street, Quincy, IL
62301, United States ("Titan US");

(2)
TITAN LUXEMBOURG S.A.R.L., a private limited liability company incorporated
under the laws of Luxembourg, with its registered office at 8-10, rue Mathias
Hardt L-1717, Luxembourg ("Titan");

(3)
OEP 11 COÖPERATIEF U.A., a cooperative with excluded liability (coöperatie met
uitgesloten aansprakelijkheid), having its seat in Amsterdam, its address at
1017 CA Amsterdam, Herengracht 466, registered in the trade register under
number 57627843 ("OEP");

(4)
RUBBER COÖPERATIEF U.A., a cooperative with excluded liability (coöperatie met
uitgesloten aansprakelijkheid), having its seat in Amsterdam, its address at
1101 CM Amsterdam Zuidoost, the Netherlands, Herikerbergweg 238, Luna ArenA,
registered in the trade register under number 58015965 ("RDIF", and together
with Titan and OEP, the "Investors"); and

(5)
TITAN TIRE RUSSIA B.V., the private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid), having its seat in Amsterdam, and
its address at 1017 CA Amsterdam, Herengracht 466, registered in the trade
register under number 58036008 (the "Company"),

(each a "Party" and together the "Parties").
WHEREAS:
(Capitalised terms used in these recitals that are not set out above are defined
in Clause 1 below.)
(A)
The Investors and the Company have entered into sale and purchase agreements
with JSC "Cordiant" (the "Cordiant SPA"), "Diolit" Ltd. (the "Seller 1 SPA") and
Open Joint-Stock Company "Orders of Lenin and October Revolution Yaroslavl Tyre
Plant" (the "YTP SPA") (the Cordiant SPA, the Seller 1 SPA and the YTP SPA being
collectively, the "SPAs") on or about the date hereof pursuant to which the
Company has agreed to purchase the Sale Shares, subject to the terms of the
SPAs;

(B)
At the date of this Agreement, the Investors hold shares in the capital of the
Company in the proportions set out in Clause 2.7;

(C)
The Investors wish to structure the acquisition of the Sale Shares and the
holding of their interests in the Group Companies through the Company;

(D)
To finance the acquisition of the Sale Shares, subject to the satisfaction of
the Conditions, the Investors have agreed to make a conditional voluntary share
premium contribution on the shares in the capital of the Company to be paid in
accordance with the terms of this Agreement; and

(E)
The Investors and the Company wish to enter into this Agreement to govern the
relationship of the Investors as shareholders in the Company and to regulate
their respective responsibilities towards the operation, governance and
management of the Group.

IT IS AGREED:
1.
DEFINITIONS AND INTERPRETATION

1.1
In this Agreement capitalised terms shall have the meaning given to them in the
SPAs, unless otherwise defined below:

"Affiliate" means, in relation to any person, any other person holding a
proprietary interest in such a person, any subsidiary or holding undertaking of
that person and any subsidiary of any such holding undertaking, in each case
from time to time;
"Auditors" means the Group's auditors from time to time;
"Anti-Corruption Compliance Programme" has the meaning set out in Clause 4.5;
"Anti-Corruption Laws" means the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the U.K. Bribery Act 2010;
"Applicable Law" means all laws, regulations, directives, statutes, subordinate
legislation, common law and civil codes of any jurisdiction, all judgments,
orders, notices, instructions, decisions and awards of any court or competent
authority or tribunal and all codes of practice having force of law, statutory
guidance and policy notes;


3

--------------------------------------------------------------------------------





"Appointing Shareholder" means the Shareholder who nominates a Supervisory
Director in accordance with Clause 7.3;
"Approved Senior Persons" means: (i) in respect of Titan: Maurice Taylor; (ii)
in respect of OEP: David Robakidze; and, (iii) in respect of RDIF: Kirill
Dmitriev;
"Articles" means the articles of association of the Company as amended from time
to time;
"A Shareholders" means Titan, and any other holder of A Shares who has agreed to
adhere to the terms of this Agreement by executing and delivering a Deed of
Adherence attached hereto as Part A of Schedule 1 (and "A Shareholder" shall be
construed accordingly);
"A Shares" means class A ordinary shares of USD 1 each in the capital of the
Company;
"B Shareholder" means each of RDIF and OEP, and any other holder of B Shares who
has agreed to adhere to the terms of this Agreement by executing and delivering
a Deed of Adherence attached hereto as Part A of Schedule 1 (and "B Shareholder"
shall be construed accordingly);
"B Shares" means class B ordinary shares of USD 1 each in the capital of the
Company;
"Budget" means a Group budget for a particular Budget Year in a format approved
from time to time by the Supervisory Board (save as otherwise provided in this
Agreement);
"Budget Year" means each twelve month period commencing on 1 January and ending
on 31 December;
"Business" means the business from time to time carried on by the Group in
accordance with the provisions of this Agreement, and comprising: the
manufacturing, production, development and trading of agricultural, industrial,
car and truck tires, and such other business as the Supervisory Board may
unanimously determine from time to time;
"Business Day" means a day (not being a Saturday or Sunday) on which banks are
open for general banking business in each of Amsterdam (the Netherlands), Moscow
(Russian Federation) and Luxemburg (Luxemburg);
"Business Plan" means the business plan for the Group for the financial years
ending 31 December 2014, 31 December 2015, and 31 December 2016 (or such other
periods as may be agreed by the Shareholders);
"Chairman" means the chairman of the Supervisory Board, from time to time;
"Change of Control" means:
(a)
in respect of Titan, it ceasing to be Controlled by Titan US; and

(b)
in respect of RDIF, it ceasing to be Controlled by RDIF Management Company LLC;

"Client Compliance Procedures" means all rules, regulations, and policies in
relation to "know your client" procedures, anti-money laundering procedures, and
counterparty integrity (whether internal or imposed by Applicable Law) that
apply to OEP and/or any of its Affiliates from time to time;
"Code" has the meaning set out in Clause 4.4;
"Completion" has the meaning set out in the SPAs;
"Completion Date" has the meaning set out in the SPAs;
"Compliance Officer" means the person designated as such from time to time and
at any time pursuant to the Anti-Corruption Compliance Programme;
"Conditions" has the meaning set out in the SPAs;
"Confidential Information" has the meaning set out in Clause 29.2;
"Connected Person" means any person with which any relevant person is connected
(as determined in accordance with the provisions of section 1122 of the
Corporation Tax Act 2010);
"Control" the power of a person to secure, directly or indirectly, (whether by
the holding of shares, possession of voting rights or by virtue of any other
power conferred by the articles of association, constitution, partnership deed
or other documents regulating another person or otherwise) that the affairs of
such other person are conducted in accordance with his or its wishes and
"Controlled" and "Controlling" shall be construed accordingly;
"Conversion Rate" means the official exchange rate established by the Central
Bank of the Russian Federation for the exchange of the currency in question on
the date applicable to any conversion of currency;


4

--------------------------------------------------------------------------------





"Core Business" has the meaning set out in Clause 13.5.1;
"Corrupt Act" means in private business dealings or in dealings with the public
or government sector, directly or indirectly, giving, making, offering or
receiving or agreeing (either themselves or in agreement with others) to give,
offer, make or receive any payment, gift or other advantage which (i) would
violate any Anti-Corruption Laws or other Applicable Laws; (ii) was intended to,
or does, influence or reward any person for acting in breach of an expectation
of good faith, impartiality or trust, or which it would otherwise be improper
for the recipient to accept, (iii) is made to or for a Government Official with
the intention of influencing them and obtaining or retaining an advantage in the
conduct of business, or (iv) which a reasonable person would otherwise consider
to be unethical, illegal or improper;
"Deadlock Reserved Matter" means together the Deadlock Supervisory Board
Reserved Matters and the Shareholder Reserved Matters;
"Deadlock Supervisory Board Reserved Matters" means the Supervisory Board
Reserved Matters specified in Clauses 9.2.11 and 9.2.12;
"Deed of Adherence" means a deed in the form set out in Schedule 1;
"Defaulting Shareholder" has the meaning set out in Clause 26.2;
"Dispute Resolution Period" has the meaning set out in Clause 10.1.1;
"Distributable Profits" has the meaning set out in Clause 23.2.1;
"Drag Shares" has the meaning set out in Clause 18.1;
"EBITDA" means, in respect of any period and a person, the operating profit of
such person for such period, before taking account of:
(a)
tax on such activities;

(b)
extraordinary or exceptional items;

(c)
Interest Payable and Interest Receivable;

(d)
amortisation of intangible assets and depreciation of tangible assets;

(e)
minority interests; and

(f)
any unrealised gains or losses due to exchange rate movements;

"Encumbrance" means any claim, option, warrant, charge (fixed or floating),
mortgage, lien, pledge, equity, encumbrance, restriction upon ownership, use or
alienation, adverse claim, right to acquire, right of pre-emption, right of
first refusal, title retention or any other third party right, or other security
interest or any other agreement or arrangement having a similar effect or any
agreement to create any of the foregoing;
"Equity Proportion" means the respective proportions in which the Shares are
held from time to time by each of the Shareholders save that, if the expression
"Equity Proportion" is used in the context of some (but not all) of the
Shareholders, it shall mean the respective proportions in which Shares are held
by each of those particular Shareholders;
"Event of Default" has the meaning set out in Clause 26.1;
"Excess Shares" has the meaning set out in Clause 21.2.3;
"Excluded Entities" means together:
(a)
in respect of OEP, One Equity Partners V L.P. and any of its direct or indirect
subsidiaries; and

(b)
in respect of RDIF, Russian Direct Investment Fund and any of its direct or
indirect subsidiaries;

"Expert" has the meaning set out in Clause 19.5;
"Financial Indebtedness" means any indebtedness for or in respect of (without
double-counting):
(a)
moneys borrowed;

(b)
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with IFRS, be treated as a finance or capital lease;

(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;



5

--------------------------------------------------------------------------------





(g)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

(h)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

(i)
any amount raised by the issue of redeemable shares;

(j)
any amount of any liability under an advance or deferred purchase agreement if
one of the primary reasons behind the entry into this agreement is to raise
finance; and

(k)
the amount of any liability in respect of any guarantee, surety or indemnity for
any of the items referred to in paragraphs (a) to (j) above,

save that no amount due under the Loan Agreements (as such term is defined in
the Cordiant SPA), or otherwise related to the Loan Agreements, shall be
included in Financial Indebtedness;
"Five Year Budget" means a Group budget for a particular Budget Year and each of
the following four Budget Years in a format approved from time to time by the
Supervisory Board (save as otherwise provided in this Agreement), to be updated
annually;
"General Meeting" has the meaning set out in Clause 5.2;
"Government Entity" means any supra-national, national, state, municipal or
local government (including any sub-division, court, administrative agency or
commission or other authority thereof) or any quasi-governmental or private body
exercising any regulatory authority or any entity that is at least fifty per
cent. (50%) owned by any Government Entity or controlled by a Government Entity;
"Government Official" means:
(a)
any person (whether appointed or elected) holding a legislative, administrative
or judicial position of any kind;

(b)
any officer, employee or any other person acting in an official capacity for any
Government Entity; or

(c)
any political party or official thereof or any candidate for political office;

"Group" means the Company and the Subsidiaries from time to time, and "Group
Company" means any one of them;
"Group Quarterly Review" means the group quarterly review prepared pursuant to
Clause 12.4 of this Agreement;
"Guarantor" means Titan US;
"IFRS" means the International Financial Reporting Standards promulgated by the
International Accounting Standards Committee and consistently applied;
"Inflation" means the percentage change on the preceding year in consumer prices
in the Russian Federation, as most recently published by the Federal State
Statistics Service of the Russian Federation;
"Initial Period" means the period from Completion until the date falling three
(3) years from the Completion Date;
"Interest" means, in respect of any period and any specific Financial
Indebtedness, the aggregate of all regular costs, charges and expenses incurred
in effecting or maintaining such Financial Indebtedness during such period,
including without limitation:
(a)
gross interest payable by any member of the Group in respect of such Financial
Indebtedness during such period;

(b)
commitment fees payable by any member of the Group in respect of such Financial
Indebtedness during such period;

(c)
any discount and/or acceptance fee payable by any member of the Group in
consideration for such Financial Indebtedness during such period,

but excluding agency, arrangement or other up-front fees or premia payable in
respect of such Financial Indebtedness during such period;
"Interest Payable" means, in respect of any period, the aggregate of all
Interest paid or payable by any member of the Group in respect of all Financial
Indebtedness of the Group, excluding any amount accruing or otherwise payable as
Interest in-kind (and not as cash pay) to the extent capitalised as principal
during such period;


6

--------------------------------------------------------------------------------





"Interest Receivable" means, in respect of any period, the aggregate of all
interest accrued on cash balances held by any member of the Group during such
period, excluding such balances held (or interest accruing) on any cash
collateral account;
"Investment Amount" means the Titan Investment Amount, the RDIF Investment
Amount or the OEP Investment Amount, as the context requires;
"IRR" means the compound average annual rate of return (expressed as a
percentage) that, when applied as a discount rate to a particular set of (actual
or deemed) cash flows with respect to any amounts distributed or paid to the
relevant Shareholder (net of Taxes assessed on the Company, the Company’s
transaction expenses, and any refunds or repayments of such amounts by the
relevant Shareholder) in respect of its Shares, results in a net present value
equal to the relevant Investment Amount, on the basis that each of those cash
flows is regarded to occur on the specific date on which the cash flow in
question occurs or is deemed to occur, and the date to which the discounting is
made shall be the date of Completion;
"Issue Notice" has the meaning set out in Clause 21.2.2;
"JSC Law" means the Federal Law No. 208-FZ "On Joint Stock Companies" dated 26
December 1995 (as amended);
"Key Terms" means: (i) the number of Shares to be transferred; (ii) the agreed
consideration for the proposed transfer, and the consideration per Share; and
(iii) all other material terms and conditions of the proposed transfer;
"LCIA Court" means the London Court of International Arbitration or its
successor;
"Longstop Date" has the meaning set out in the SPAs;
"LTM EBITDA" means EBITDA for the prior 12 consecutive concluded calendar months
immediately preceding the date of measurement and calculated on the basis of the
Group's most recent quarterly management accounts at the relevant time and, for
the avoidance of doubt, including the corresponding 12 month EBITDA of any
business acquired by the Group during such period and excluding the
corresponding 12 month EBITDA of any business disposed of by the Group during
such period;
"Management Board" means the board of managing directors (raad van bestuur) of
the Company from time to time;
"Managing Director" has the meaning given to it in Clause 6.1;
"Mandatory Offer" has the meaning given to it in the YTP SPA;
"Net Debt" means the Financial Indebtedness of the Company (expressed as a
positive number), less any cash equivalent investments, investments convertible
into cash in less than three (3) months, cash in hand or cash on deposit with
any bank or financial institution, in each case, of the Company to the extent
such cash is unencumbered by any security (except where cash is provided as
security specifically to secure any Financial Indebtedness of the Company (and
no other obligation));
"New Securities" has the meaning set out in Clause 21.1;
"Non-Defaulting Shareholder" has the meaning set out in Clause 26.2;
"Notary" means civil law notary Paul Quist or any other civil law notary of
Stibbe N.V. or such notary's substitute;
"Objection Notice" has the meaning set out in Clause 19.5;
"Observer" has the meaning set out in Clause 7.4;
"OEP Investment Amount" means USD 30,000,000;
"OEP Shares" has the meaning set out in Clause 22.11;
"OEP Warranties" means each of the following warranties:
(a)
the OEP Shares have been validly issued, are fully paid up and are free from any
Encumbrances;

(b)
there is no option, right to acquire, mortgage, charge, pledge, lien or other
form of security or Encumbrance or equity on, over or affecting any OEP Shares
and there is no commitment to give or create any Encumbrance on or over any OEP
Shares and no person has claimed to be entitled to such Encumbrance;



7

--------------------------------------------------------------------------------





(c)
OEP has never engaged in the carrying on of any trade or business or in any
activities of any sort except in connection with its incorporation, the
appointment of its officers and the filing of documents pursuant to the laws of
the Netherlands and accordingly OEP:

a.
does not have, and never has had, any indebtedness, Encumbrances, debentures,
guarantees or other commitments or liabilities (past, present or future, actual
or contingent) outstanding (save in connection with this Agreement and the
Transaction Documents);

b.
does not have, and never has had, any employees;

c.
is not, and has never been, a party to any contract (except for this Agreement
and the Transaction Documents to which it is a party);

d.
has never given any power of attorney (save as contemplated by any Transaction
Document);

e.
is not, and has never been, a party to any litigation or arbitration
proceedings;

f.
is not, and has never been, the lessee of any property; and

g.
save in respect of any Shares, is not and has never been, the owner of, or
interested in, any assets whatsoever including, without limitation, the share
capital of any other body corporate that is engaged in carrying on any trade or
business.

(d)
The record books of OEP have been properly kept, are in its possession and
contain an accurate and complete record of the matters which should be dealt
with in those books in accordance with the laws of the Netherlands and no notice
alleging that any of them is incorrect or should be rectified has been received.

(e)
All returns, particulars, resolutions and other documents required to be filed
by OEP under the Applicable Law have been duly filed and all legal requirements
in connection with the formation of OEP and issues of its shares have been
satisfied.

"Opportunity" has the meaning set out in Clause 13.5;
"Originator" has the meaning set out in Clause 13.5;
"Permitted Accountancy Firms" means Deloitte, Ernst & Young, Grant Thornton,
KPMG, and PricewaterhouseCoopers;
"Permitted Titan Loan" means a loan facility which may be provided by Titan,
Titan US or any of their respective Affiliates to any Group Company during the
12 month period following Completion on the following principal terms: (i)
principal amount of up to USD 40,000,000 with USD 10,000,000 to be immediately
available for drawdown, (ii) 5 year term/maturity, (iii) annual interest of
7.875% (payable in cash annually, without further accrual), and (iv) secured on
market terms;
"Private Sector Counterparty" means any employee or agent of a private entity
with which the Group does or seeks to do business;
"Pro Rata Entitlement" has the meaning set out in Clause 21.2.1;
"Put Option" has the meaning set out in Clause 19.1;
"Put Option Notice" has the meaning set out in Clause 19.2;
"Put Option Price" means has the meaning set out in Clause 19.4;
"Quarter" means each period of three (3) months ending 31 March, 30 June, 30
September and 31 December in each period of twelve (12) months;
"RDIF Investment Amount" means USD 50,000,000;
"Regulatory Approvals" means, in relation to any matter, any necessary approvals
or confirmations required in any jurisdiction by any competent supranational,
governmental, quasi-governmental, investigatory, statutory or regulatory
agencies, courts or authorities in order for the matter to be implemented or
completed;
"Related Party" means any Affiliate or Connected Person of a Shareholder which
is not a Group Company;
"Remaining Shareholders" has the meaning set out in Clause 21.2.7;
"Reserved Matters" means together the Supervisory Board Reserved Matters and the
Shareholder Reserved Matters;
"Restricted Person" means:


8

--------------------------------------------------------------------------------





(a)
all persons who are prescribed under the sanctions regimes or subject to trade
restrictions of the US, EU, Russia and other countries in which any Group
Company operates (including the Office of Foreign Assets Control, the Patriot
Act, and the Trading with the Enemy Act); and/or

(b)
all persons who have been found guilty of, or admitted liability in respect of,
offences under the United States Foreign Corrupt Practices Act 1977 or the
United Kingdom Bribery Act 2010, laws related to organised crime, and/or laws
related to securities fraud in any relevant jurisdiction.

(c)
any individual or entity included in the US list of Specially Designated
Nationals, which can be found at http://www.treasury.gov/sdn;

(d)
the governments of Sanctioned Countries and their agents;

(e)
persons located within or doing business from a Sanctioned Country;

(f)
armed forces and groups in Myanmar; and

(g)
any person owned or controlled by, or acting on behalf of, any of the foregoing;

"Retained Amounts" has the meaning set out in Clause 23.2.2;
"ROFR Acceptance Notice" has the meaning set out in Clause 16.2;
"Russian Operating Company" means OJSC "Voltyre-Prom", an open joint stock
company organised under the laws of the Russian Federation, main state
registration number 1023401996540, with its registered address at Russia, 404103
Volgogradskaya Oblast, Volzhsky city, Avtodoroga No. 7 street, 25, a.;
"Sale Notice" has the meaning set out in Clause 18.2;
"Sale Shares" has the meaning given in the SPAs;
"Sanction Compliance Policy" means the sanctions compliance policy in the form
set out in Schedule 3, or in such other form agreed by the Parties;
"Sanctioned Countries" has the meaning given in Schedule 3;
"Selling Party" has the meaning set out in Clause 20.5;
"Selling Shareholder" has the meaning set out in Clause 16.1;
"Senior Employee" means any employee of any Group Company with annual
remuneration (excluding the attributed value of pension, health coverage,
insurances and other fringe benefits and any entitlement to a discretionary
bonus) in excess of USD 100,000 (or the equivalent in another currency,
determined by reference to the Conversion Rate);
"Settlement Call Option" has the meaning set out in Clause 20.3;
"Settlement Call Option Notice" has the meaning set out in Clause 20.4;
"Settlement Option Notice" means a Settlement Call Option Notice or a Settlement
Put Option Notice as the context requires;
"Settlement Option Price" has the meaning set out in Clause 20.6;
"Settlement Put Option" has the meaning set out in Clause 20.1;
"Settlement Put Option Notice" has the meaning set out in Clause 20.2;
"Shareholder Reserved Matters" means those matters specified in Clause 9.5;
"Shareholders" means Titan, OEP and RDIF and any other holder of Shares who has
agreed to adhere to the terms of this Agreement by executing and delivering a
Deed of Adherence attached hereto as Part A of Schedule 1 (and "Shareholder"
shall be construed accordingly);
"Shares" means any shares in the capital of the Company (of whatever class) from
time to time;
"SPAs" has the meaning set out in Recital (A);
"Squeeze-Out" means the proposed acquisition by the Company, following the
Mandatory Offer, of the shares in the Russian Operating Company which are held
by shareholders in the Russian Operating Company other than the Company to be
made in accordance with Article 84.8 of the JSC Law;
"Subscription Price" has the meaning set out in Clause 21.2.2;
"Subsidiary" has the meaning set out in the SPAs;
"Supervisory Board" means the board of supervisory directors (raad van
commissarissen) of the Company from time to time;
"Supervisory Board Reserved Matters" means those matters specified in Clause
9.2;


9

--------------------------------------------------------------------------------





"Supervisory Director" means a member of the Supervisory Board;
"Surviving Provisions" means Clause 1 (Definitions and Interpretation), Clause 2
(Conditions and Closing), Clause 29.1 (Announcements), Clauses 29.2 to 29.5
(Confidentiality), Clause 29.6 (Disclosure by RDIF/OEP), Clause 29.8 (No
Partnership), Clause 29.9 (Assignment), Clause 29.10 (Third Party Rights),
Clause 29.11 to 29.12 (Unenforceable Provisions), Clause 29.13 (Waiver), Clause
29.20 (Costs), Clause 30 (Notices), and Clause 31 (Governing Law and Dispute
Resolution);
"Tag Along Notice" has the meaning set out in Clause 17.3;
"Tag Transferor" has the meaning set out in Clause 17.1
"Tag Shares" has the meaning set out in Clause 17.1;
"Tax" and "Taxation" have the meaning set out in the SPAs;
"Third Party Purchaser" means a bona fide third party purchaser who is not an
Affiliate of the transferor Shareholder (in the case of a transfer of shares by
a Shareholder);
"Titan Competitor" means The Goodyear Tire & Rubber Company (and any Affiliate
thereof);
"Titan Default Notice" has the meaning set out in Clause 26.5;
"Titan Event of Default" has the meaning set out in Clause 26.1;
"Titan Investment Amount" means USD 35,000,000;
"Titan Loan" has the meaning set out in Clause 11.3;
"Transaction Documents" has the meaning set out in the SPAs;
"Transfer" means transfer, sell, pledge, charge, dispose of or otherwise deal
with any shares or any right or interest in any shares (including the grant of
any option over or in respect of any shares);
"Transfer Date" has the meaning set out in Clause 22.3.2;
"Transfer Terms" has the meaning set out in Clause 22.3;
"Transfer Notice" has the meaning set out in Clause 16.1; and
"USD" means the lawful currency of the United States of America.
1.2
In this Agreement, except where the contrary intention appears:

1.2.1
references to a "subsidiary undertaking" are to be construed in accordance with
section 1162 (and Schedule 7) of the Companies Act 2006 and to a "subsidiary" or
"holding company" are to be construed in accordance with section 1159 (and
Schedule 6) of the Companies Act 2006;

1.2.2
any reference to this Agreement includes the Schedules to it, each of which
forms part of this Agreement for all purposes;

1.2.3
words in the singular shall include the plural and vice versa;

1.2.4
references to one gender include other genders;

1.2.5
a reference to a Clause, paragraph or Schedule shall be a reference to a clause,
paragraph or schedule (as the case may be) of or to this Agreement;

1.2.6
if a period of time is specified as from a given day, or from the day of an act
or event, it shall be calculated exclusive of that day;

1.2.7
references to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any legal concept
or thing shall in respect of any jurisdiction other than England be deemed to
include what most nearly approximates the English legal term in that
jurisdiction and references to any English statute or enactment shall be deemed
to include any equivalent or analogous laws or rules in any other jurisdiction;

1.2.8
a reference to a "person" shall mean any individual, corporation, general or
limited partnership, limited liability company, joint venture, unincorporated
association or other private or governmental entity;

1.2.9
a reference to "includes" or "including" shall mean "includes without
limitation" or "including without limitation";

1.2.10
references to documents "in the agreed form" or any similar expression shall be
to documents agreed between the Parties and initialled for identification by, or
on behalf of, the Parties;

1.2.11
the contents page and headings in this Agreement are for convenience only and
shall not affect its interpretation;

1.2.12
references to this Agreement include this Agreement as amended or supplemented
in accordance with its terms;



10

--------------------------------------------------------------------------------





1.2.13
references to time or the time of any day are to Amsterdam time on the relevant
date and events stated or deemed to occur upon, or actions required to be
performed by, any given date shall be deemed to occur at, or must be performed
before, 5:00 pm on the specified date unless otherwise stated; and

1.2.14
any amount to be converted from one currency into another currency for the
purposes of this Agreement shall be converted into an equivalent amount at the
Conversion Rate applicable in accordance with this Agreement.

2.
CONDITIONS AND CLOSING

2.1
Each of the Investors (in respect of itself only) hereby agrees and undertakes
to make no later than five (5) Business Days prior to the date on which
Completion is scheduled to take place a voluntary share premium contribution on
the Shares in the amounts set out below (the "Share Premium Contribution") (such
amounts to be advanced in USD or another currency at the Conversion Rate on the
date the contribution is made by the relevant Investor), and the Company agrees
to accept the same, subject to the conditions subsequent (ontbindende
voorwaarden) of (i) Completion not having occurred on or before the Longstop
Date, or (ii) termination of the SPAs in accordance with their terms before
Completion:

2.1.1
Titan shall make a Share Premium Contribution in the amount of USD 34,996,500;

2.1.2
OEP shall make a Share Premium Contribution in the amount of USD 29,997,000; and

2.1.3
RDIF shall make a Share Premium Contribution in the amount of USD 49,995,000.

2.2
The Investors and the Company agree and acknowledge that the Company may use the
Share Premium Contributions received by it solely to satisfy its obligations to
pay any and all amounts due under each of the SPAs in accordance with and
subject to the terms and conditions of the SPAs (unless the Investors approve
otherwise in writing). The Company undertakes to register the Share Premium
Contributions as voluntary share premium (vrijwillige agio) in its books and
accounts. The Investors shall procure that the Company shall not take any action
under the SPAs or any other Transaction Documents to which it is a party without
the prior written consent of all the Investors (acting reasonably).

2.3
If (i) Completion has not occurred on or before the Longstop Date, or (ii) the
SPAs are terminated in accordance with their terms before Completion, then:

2.3.1
the Share Premium Contributions will be cancelled automatically without any
notice being due and the Company shall repay to the relevant Investor an amount
equal to the Share Premium Contribution made by it within three (3) Business
Days after the earlier of (i) the date on which the SPAs are terminated in
accordance with their terms before Completion, and (ii) the Longstop Date. The
repayment by the Company shall be made in the same currency as was used when the
Share Premium Contribution was made; and

2.3.2
this Agreement (other than the Surviving Provisions and the provisions of Clause
2.3.1) shall automatically terminate and cease to have any effect and no Party
shall have any claim against any other under it, except in relation to any prior
breach or under the Surviving Provisions.

2.4
This Agreement (other than (i) the Surviving Provisions and (ii) the provisions
of Clauses 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.10 and Clauses 4.3 to 4.10 inclusive,
which shall become effective upon execution and delivery of this Agreement)
shall be conditional upon, and take effect immediately from, Completion.

2.5
As soon as reasonably practicable following the execution and delivery of this
Agreement and in any case not later than 30 November 2013, Titan shall prepare
and submit for approval to the Investors the following documents (the adoption
of each of which shall require the unanimous approval of the Investors acting
reasonably):

2.5.1
a draft Budget for the first Budget Year;

2.5.2
a draft Five Year Budget for the first five Budget Years; and

2.5.3
a draft Business Plan.

The Investors and the Company agree that from Completion until the date on which
the Budget, the Five Year Budget and the Business Plan are approved by the
Investors in accordance with this Clause 2.5, the Business of the Group shall be
carried out in accordance with the forecast and business parameters attached
hereto as Schedule 8.
2.6
The Investors shall procure that, with effect from Completion, revised Articles
shall be adopted by the Shareholders including any required amendments to give
effect to the provisions of this Agreement to the fullest extent permitted by
Applicable Law.

2.7
With effect from Completion, each Investor shall have the economic benefit of
and voting rights to the following total number and percentage of Shares:



11

--------------------------------------------------------------------------------





Investor
Number of Shares
Percentage of Shares
Subscription amount
Titan
3,500
30.43%
USD 35,000,000
OEP
3,000
26.09%
USD 30,000,000
RDIF
5,000
43.48%
USD 50,000,000
Total
11,500
100%
USD 115,000,000



2.8
The Investors shall procure that at Completion:

2.8.1
the following person shall be appointed as Managing Director: Dennis Kramer; and

2.8.2
the following persons shall be appointed as Supervisory Directors:

(A)
as nominated by Titan: Maurice Taylor and Gerben van den Berg;

(B)
as nominated by OEP: Robert Harmzen and David Robakidze; and

(C)
as nominated by RDIF: Konstantin Ryzhkov and Timo Johannes van Rijn.

2.9
Each Shareholder shall procure (so far as it lawfully can) that the Company
complies with its obligations under clauses 5.4 and 5.5 of the YTP SPA, and,
without limiting the foregoing, each Shareholder undertakes to:

2.9.1
consult with the other Shareholders in good faith and in a timely manner in
order to agree the form and content of all documents which are required to be
prepared by the Company in respect of the Mandatory Offer and the Squeeze-Out;

2.9.2
consult with each other with respect to all communications of the Company with
any Government Entities in relation to the Mandatory Offer and Squeeze-Out; and

2.9.3
cause the Company to keep each Shareholder informed, as soon as is reasonably
practicable, of all matters which may be reasonably considered to be relevant to
Mandatory Offer and/or the Squeeze-Out.

2.10
Schedule 6 shall apply in accordance with its terms.

3.
BUSINESS AND OBJECTIVES OF THE GROUP

3.1
The business of the Company shall be:

3.1.1
the ownership (directly or indirectly) of shares or participatory interests in
the Group;

3.1.2
the ownership (directly or indirectly) of shares or participatory interests in
other Group Companies from time to time engaged in the Business;

3.1.3
the management of the Subsidiaries engaged in the Business; and

3.1.4
such other activities as may be determined by the Shareholders from time to
time.

3.2
The Company shall conduct its business in its best interests, on sound
commercial profit-making principles, and in accordance with Applicable Law and
the Articles.

3.3
The Shareholders shall (so far as they lawfully can):

3.3.1
promote the best interests of the Group;

3.3.2
ensure that the Company performs and complies with all of its obligations under
this Agreement and the Articles;

3.3.3
ensure that the activities of the Group are conducted in accordance with all
Applicable Laws and high ethical standards; and

3.3.4
ensure that the activities of the Company are confined to the Business or to
matters expressly provided for in this Agreement.

3.4
Each Shareholder shall procure (so far as it lawfully can) that the Company and
each Subsidiary carries on its business in accordance with the Business Plan
(when in force) and the Budget in force from time to time, subject to the
provisions of Clause 2.5.

4.
General undertakings

Compliance with law
4.1
The Company and the Shareholders shall, in a timely manner and as required from
time to time, procure that the Company, and (where applicable) the Supervisory
Directors appointed by such Shareholders to the Supervisory Board and the
Managing Director, take all lawful actions that may be necessary or appropriate
to give full effect to the provisions of the Transaction Documents and this
Agreement. Where applicable, and without limiting the generality of the
foregoing, each Shareholder undertakes to cause (so far as it lawfully can) the
Supervisory Director(s) nominated by it for appointment to the Supervisory Board



12

--------------------------------------------------------------------------------





to exercise all voting and other rights available to them in relation to the
Company so as to cause such company, its Supervisory Directors, and their
management personnel to fully and properly comply with the requirements set
forth in this Agreement, subject to all Applicable Laws.  
Regulatory matters
4.2
Each Party shall, in a timely manner and as required from time to time, take all
commercially reasonable actions as may be necessary or appropriate to cooperate
with the other Parties to ensure that each Shareholder has all of the
information necessary to prepare and effect any notice to or filing with any
Government Entity, or respond to any request for information from a Government
Entity, as required by Applicable Law with respect to this Agreement or any
other Transaction Document.

Ethics, bribery and corruption    
4.3
The Company and the Shareholders shall procure (to the extent that they are able
and so far as they lawfully can) that the Group and any persons acting on its
behalf, including other Group Company directors, officers, employees and agents,
will not offer, make, promise or give (or will accept or agree to accept), with
respect to any of the matters which are the subject of this Agreement or in
connection with this Agreement and any matters resulting from this Agreement or
the Group's business generally, any financial or other advantage, whether
directly or through any other person or entity, to or for the benefit of (or
from):     

4.3.1
any Government Official or Private Sector Counterparty; or

4.3.2
any officer, director, employee, agent or representative of any person or
entity,

which would constitute a Corrupt Act.
4.4
The Company and the Shareholders shall (to the extent that they are able and so
far as they lawfully can) procure that the Group and its officers, directors,
employees, shall adopt and implement a code of business conduct and ethics (the
"Code") which complies with Applicable Laws and which is at least equivalent to
best current practice operating in the UK and the US for publicly-listed
companies in the same industry or area of business as the Group, as updated from
time to time. The Company undertakes to provide adequate training to the Group's
officers, directors, employees, in respect of the Code.

4.5
The Company shall, within six months of the date of this Agreement, create a
programme intended to ensure compliance of the Group with the Anti-Corruption
Laws and any analogous Applicable Laws (the "Anti-Corruption Compliance
Programme"), in the form set out in Schedule 2 of this Agreement (or in such
other form agreed by the Parties) and the Sanctions Compliance Policy. The
Company shall take advice from such independent consultants as appropriate to
assist it in the implementation of the Anti-Corruption Compliance Programme
and/or the Sanctions Compliance Policy.    

4.6
The Anti-Corruption Compliance Programme and the Sanctions Compliance Policy
shall be announced by the Supervisory Board and/or the Managing Director to the
employees of all Group Companies and shall be adopted by all Group Companies
(provided that, where a company becomes a Group Company after Completion as a
result of a transfer or issuance to an existing Group Company of some or all of
its share capital or enlarged share capital (as the case may be), the
Shareholders shall procure that such new Group Company adopts the
Anti-Corruption Compliance Programme and the Sanctions Compliance Policy as soon
as reasonably practicable following such transfer or issuance).

4.7
The Compliance Officer shall, at the beginning of each financial quarter,
provide to the Supervisory Board a written report describing the implementation
and effectiveness of the Anti-Corruption Compliance Programme (with the first
such report being produced no later than six (6) months after the date of
Completion). Titan shall be entitled, by notice in writing to the Company (and
the other Shareholders) to appoint (and require the removal and reappointment
of) the Compliance Officer.

4.8
The Company shall (to the extent that it is able and so far as it lawfully can)
procure that each Group Company, any senior managers, directors of the Group
Companies, and any employees, promoters and third parties who interact with
Government Officials and Private Sector Counterparties on behalf of the Group
Companies shall sign an annual certification (in the form set out in Schedule 4)
of compliance with the Code, Anti-Corruption Laws and any other relevant and
analogous Applicable Laws (the first such certification to be signed no later
than 9 months after the date of Completion).

4.9
The Company shall, at the request of any Investor, be subject to an annual audit
by an independent third party in connection with its compliance with
Anti-Corruption Laws and the Company shall do all such things to ensure that the
independent third party is enabled to conduct such audit.

4.10
The Company shall procure that each Group Company, any Affiliates, senior
managers, directors of the Group Companies, and any employees, promoters and
third parties who interact with the Group shall not take any action which would
or might result in a violation by any Group Company (or any of their directors,
officers and employees) of the Sanctions Compliance Policy.



13

--------------------------------------------------------------------------------





4.11
The Company shall use its best endeavours to procure that each senior manager of
the Group (which shall include, without limitation, any person referred to in
Clause 8.1 and any Senior Employee) shall sign an annual certificate in the form
set out in Schedule 5.

4.12
The Shareholders undertake not to take any action which would or would be
reasonably likely to inhibit the ability of the Company to comply with its
obligations set out in Clauses 4.5, 4.8, 4.9, 4.10 and 4.11.

Tax matters
4.13
Each Shareholder agrees to exercise its voting rights in the Company so as to
cause the Company to promptly furnish to any Shareholder, in addition to the
information provided pursuant to Clause 12.4, other information reasonably
available to the Company and reasonably requested by such Shareholder to enable
such Shareholder or its investors to comply with any applicable tax reporting
requirements with respect to the acquisition, ownership, or disposition of, and
income attributable to, any Shares held by such Shareholder (or any direct or
indirect investor therein). Each Shareholder agrees to exercise its voting
rights in the Company in such a way as to cause the Company to keep, for so long
as may be reasonably requested by a Shareholder, such documentation supporting
any tax-related information that was supplied to such Shareholder pursuant to
this Clause 4.13 or Clause 12.4.

4.14
Each Shareholder agrees that it will exercise its voting rights in the Company
as appropriate to cause the Company to mitigate the imposition of any
withholding Taxes on payments made to it or to the Shareholders and that the
Company shall reasonably cooperate with the Shareholders in considering actions
that avoid or minimise withholding Taxes in connection with any sale by a
Shareholder of any Shares (at the expense of such Shareholder).

5.
SHAREHOLDERS and SHAREHOLDER MEETINGS

5.1.
General meetings of the Company's shareholders shall take place in accordance
with the applicable provisions of the Articles and Applicable Law.

5.2.
The quorum for any general meeting of the Company's shareholders (the "General
Meeting") shall be one representative present from each Shareholder (whether in
person, by authorised representative or by proxy) when the relevant business is
transacted.

5.3.
If a quorum is not present within half an hour of the time appointed for the
meeting or ceases to be present, a subsequent meeting shall be convened to a
specified place and time, taking into account an eight (8) calendar days notice
period of the subsequent meeting to be given to each of the Shareholders after
the date originally set for the meeting. The quorum at such subsequent meeting
shall be (i) the quorum described in Clause 5.2 where any Shareholder Reserved
Matter is to be considered and voted upon at the subsequent meeting; or (ii) in
any other case, any two Shareholders acting through their duly appointed
representatives.

5.4.
Subject to notices in respect of subsequent meetings as provided under Clause
5.3, notice of general meetings of the Company's shareholders shall be given in
writing fifteen (15) days in advance of an annual general meeting and eight (8)
days in advance of an extraordinary general meeting (unless in either case a
shorter notice is approved by the Company's shareholders unanimously).

5.5.
A meeting of the Company's shareholders may, subject to Applicable Law, consist
of a conference call between such shareholders, some or all of whom are in
different places, provided that each such shareholder who participates is able
to hear each of the other such participating shareholders addressing the
meeting, and, if he so wishes, to address all of the other such participating
shareholders simultaneously, whether by conference telephone or by any other
form of communications equipment or by a combination of those methods.

5.6.
Without prejudice to Clause 5.2, resolutions of the General Meeting shall be
adopted by a simple majority of the votes of the Shareholders validly cast at
the meeting or as required by Applicable Law or the Articles, subject always to
the Shareholder Reserved Matters.

5.7.
Resolutions of the General Meeting may be adopted outside a formal meeting
provided that all Shareholders (and other persons entitled to attend and vote at
a General Meeting) have consented thereto and provided that such resolutions are
in writing signed by or on behalf of all Shareholders.



6.
MANAGEMENT BOARD

Managing Director
6.1
The Management Board shall, following Completion, consist of one (1) managing
director (the "Managing Director") who shall be appointed by the General Meeting
upon the nomination of Titan. The Managing Director appointed from Completion
shall be appointed in accordance with Clause 2.8. The Managing Director shall be
resident for tax purposes in the Netherlands. For the avoidance of doubt, if the
Shareholders



14

--------------------------------------------------------------------------------





breach their obligations under this Clause 6.1 and the General Meeting derogates
from the binding nature of any nomination in accordance with article 2:243 sub 2
of the Dutch Civil Code, a new General Meeting shall be held to appoint the
Managing Director on a new nomination of Titan.
6.2
The Managing Director shall be responsible for the day-to-day management of the
Company subject to the Articles, this Agreement, Applicable Law and Clause 9
below.

6.3
The Managing Director shall not take any decision in relation to any of the
Reserved Matters, other than in accordance with Clause 9.

6.4
The Shareholders agree to procure that the Managing Director will only be
suspended and removed on the instructions of Titan, to the extent permitted by
and in accordance with this Agreement, the Articles and Applicable Law.

6.5
Subject always to maintaining the tax residence of the Company in the
Netherlands, the Supervisory Board may at any time give specific instructions to
the Managing Director within the meaning of article 2:239(4) of the Dutch Civil
Code.

6.6
In the event the Managing Director is unable to resolve on a matter because he
has a personal conflict of interest within the meaning of article 239(6) Dutch
Civil Code, the Supervisory Board shall resolve such matter.

6.7
If the Managing Director is unable to perform his or her duties (belet), a
person to be appointed by the Supervisory Board, nominated by Titan, shall
temporarily replace the Managing Director and as soon as reasonably possible a
new Managing Director shall be appointed in accordance with this Agreement, the
Articles and Applicable Law.

6.8
The Parties agree that the Company shall be responsible for paying the fees of
the Managing Director as specified in the terms of his letter of appointment and
that, save for such fees, the Managing Director shall not be entitled to receive
any emoluments from the Company by virtue of his appointment.



7.
THE SUPERVISORY BOARD

Supervisory Board
7.1
The Supervisory Board shall provide strategic guidance to the Company and shall
be responsible for the supervision of the Management Board and approval of key
decisions relating to the Company and its Business and shall provide the
Managing Director with advice and instruction on such matters it deems
appropriate.



Appointments
7.2
The Supervisory Board shall, following Completion, consist of six (6)
Supervisory Directors (unless the Shareholders decide otherwise). The
Supervisory Directors appointed from Completion shall be appointed in accordance
with Clause 2.8.

7.3
The General Meeting shall appoint the Supervisory Directors upon nomination and
each of Titan, OEP and RDIF shall, subject to Clause 9.6, be entitled to
nominate two (2) Supervisory Directors to the Supervisory Board. The
Shareholders agree that at least one (1) of the Supervisory Directors appointed
by each Shareholder shall be resident for tax purposes in the Netherlands. The
Appointing Shareholder shall inform the other Shareholders and the Supervisory
Board by written notice of the nomination it intends to make. For the avoidance
of doubt, if the Shareholders breach their obligations under this Clause 7.3 and
the General Meeting derogates from the binding nature of any nomination in
accordance with article 2:252 sub 2 of the Dutch Civil Code, a new General
Meeting shall be held to appoint the Supervisory Director(s) on a new nomination
of the relevant Appointing Shareholder.

7.4
Each of Titan, RDIF and OEP shall, subject to Clause 9.6, be entitled from time
to time to appoint any one person to attend all meetings of the Supervisory
Board as an observer and the person so appointed (an "Observer") shall be given
(at the same time as the Supervisory Directors) notice of all meetings of the
Supervisory Board and all agendas, minutes and other papers relating to such
meetings. An Observer shall be entitled to attend any and all such meetings and
to speak and place items on the agenda for discussion, provided that an Observer
shall not be entitled in any circumstances to vote at any such meeting. Titan
and/or RDIF and/or OEP may at any time and from time to time remove any Observer
appointed by it and appoint another person in his or her place.

7.5
One of the Supervisory Directors appointed by Titan shall, upon Titan's
nomination, also act as Chairman. The Chairman shall not have a second or
casting vote.

7.6
If a seat on the Supervisory Board is vacant or a Supervisory Director is unable
to perform his duties, a person to be appointed by the Shareholder who appointed
the respective Supervisory Director shall



15

--------------------------------------------------------------------------------





temporarily replace the respective Supervisory Director and as soon as
reasonably possible a new Supervisory Director shall be appointed by the
Shareholder who appointed the respective Supervisory Director, in accordance
with this Agreement, the Articles and Applicable Law.
7.7
A Supervisory Director having a personal conflict of interest within the meaning
of article 250(5) Dutch Civil Code must declare the nature and extent of that
interest to the other Supervisory Directors and shall not take part in the
deliberation and decision-making within the Supervisory Board concerning the
relevant matter. The other Supervisory Directors shall be authorised to adopt
the resolution together with a person appointed by the Shareholder who appointed
the respective Supervisory Director having a personal conflict of interest. If
the Supervisory Board is unable to resolve on a matter because all Supervisory
Directors are unable to take part in the deliberation and decision-making on
such matter, the General Meeting shall resolve such matter.

Compensation of Supervisory Directors
7.8
No Supervisory Director shall be entitled to receive any emoluments from the
Company by virtue of his appointment other than as specified in the terms of his
letter of appointment and, in each event, as determined by the General Meeting.

Appointment, removal or resignation of appointees
7.9
The Shareholders agree to use their respective best endeavours to ensure,
insofar as they are able and in accordance with this Agreement, the Articles and
Applicable Law, that any person nominated for appointment by an Appointing
Shareholder to the Supervisory Board in accordance with Clause 7.3 is appointed
a Supervisory Director of the Company, and that such Supervisory Director may be
removed and suspended only on the instructions of that Appointing Shareholder,
to the extent permitted by and in accordance with this Agreement, the Articles
and Applicable Law.

7.10
Each Appointing Shareholder undertakes that upon ceasing to be a Shareholder or,
in the circumstances contemplated by Clause 9.6, it will immediately ensure that
any Supervisory Directors which were appointed by it resign. Such departing
Shareholder shall indemnify the Company for any liability arising from such
resignation or removal.

Supervisory Board meetings
7.11
The quorum for any Supervisory Board meeting shall be one (1) Supervisory
Director present (whether in person or by authorized representative) from each
of the Shareholders. A Supervisory Director shall be regarded as present for the
purposes of a quorum if (at his/her nomination, he/she is) represented by
another Supervisory Director in accordance with Clause 7.14. Each Appointing
Shareholder shall use its reasonable endeavours to procure that the Supervisory
Directors appointed by it attend Supervisory Board meetings punctually.

7.12
If a quorum is not present within half an hour of the time appointed for the
meeting or ceases to be present, the meeting shall be adjourned to a specified
place and time not earlier than five (5) Business Days after the original date.
Notice of the adjourned meeting shall be given to each Supervisory Director. The
quorum at an adjourned meeting shall be any two (2) Supervisory Directors
appointed by any two (2) Shareholders (one of whom must be a Supervisory
Director appointed by Titan), except in relation to Deadlock Supervisory Board
Reserved Matters where the quorum shall remain one (1) Supervisory Director from
each of the Shareholders (save as otherwise provided in Clause 9.1).

7.13
Subject to notices in respect of adjourned meetings as provided under Clause
7.12, at least five (5) Business Days written notice shall be given to each
Supervisory Director of any Supervisory Board meeting, unless each Supervisory
Director approves a shorter notice period in advance and in writing, and
provided that Supervisory Board meetings can be convened by giving not less than
forty-eight (48) hours' notice if the interests of the Company would, in the
opinion of any Supervisory Director, be likely to be adversely affected to a
material extent if the business to be transacted at such Supervisory Board
meeting were not dealt with as a matter of urgency. Any notice shall include an
agenda identifying in reasonable detail the matters to be discussed at the
meeting, together with copies of any relevant papers.

7.14
Each Supervisory Director shall have one vote except that any Supervisory
Director who is absent from a meeting may nominate any other Supervisory
Director to act as his representative and to vote in his place at the meeting,
in which case such Supervisory Director shall be entitled to exercise both his
own vote and the vote of the other Supervisory Director(s) that he or she
represents.

7.15
Unless otherwise agreed by the Shareholders, meetings of the Supervisory Board
shall be held at least quarterly in the Netherlands. In addition, any
Supervisory Director shall be entitled to require the Company to convene a
meeting of the Supervisory Board by giving written notice to the Company in
which case the



16

--------------------------------------------------------------------------------





Company shall ensure that such meeting is promptly called in accordance with the
provisions of this Agreement and the Articles.
7.16
A resolution in writing signed by all Supervisory Directors shall be as valid
and effective as if it had been passed at a Supervisory Board meeting duly
convened and held. Written resolutions of the Supervisory Board shall not be
valid unless signed by all Supervisory Directors.

7.17
As soon as practicable following Completion, the Company shall procure and
maintain appropriate director insurance for the Management Board and the
Supervisory Board, in each case with a scope and coverage consistent with market
practice.



8.
CORPORATE GOVERNANCE OF THE GROUP

Management of the Subsidiaries
8.1
Titan shall be entitled to appoint the chief executive officer (general
director), chief financial officer, chief accountant, and any other senior
operational and/or management personnel of the Russian Operating Company and
each of the other Russian Subsidiaries. The Shareholders shall procure (so far
as they lawfully can) that such persons are appointed in accordance with the
instructions of Titan, and may be removed and replaced only on the instructions
of Titan, in each case, in accordance with the Articles and the charter of the
Russian Operating Company (or charter of the relevant Russian Subsidiary).



8.2
The general director of the Russian Operating Company shall be responsible for:

8.2.1
all matters in relation to the Russian Operating Company in accordance with
Applicable Law other than those expressly reserved to the Supervisory Board and
the Shareholders pursuant to Clause 9 below; and

8.2.2
on the basis of the Budget approved by the Supervisory Board in respect of any
Budget Year, approving the final budget for the Russian Operating Company and
any other Russian Subsidiaries for that Budget Year,

provided that the Supervisory Board may (subject always to the Supervisory Board
Reserved Matters) at any time instruct the general director of the Russian
Operating Company in relation to matters other than those so reserved to the
Supervisory Board.


8.3
Following Completion, the Shareholders shall (to the extent they lawfully can):

8.3.1
procure that before any decision or action is taken by the general director (or
any other person on the Russian Operating Company's behalf) of the Russian
Operating Company in respect of any of the Reserved Matters relating to the
Russian Operating Company, prior approval must have been obtained from the
Supervisory Board or the Shareholders (as the case may be) in accordance with
the terms of this Agreement;

8.3.2
for so long as the Russian Operating Company is required to have a board of
directors under mandatory provisions of Russian law, procure that before any
decision or action is taken by the board of directors (or any person on its
behalf) of the Russian Operating Company in respect of any of the Reserved
Matters relating to the Russian Operating Company, prior approval must have been
obtained from the Supervisory Board or the Shareholders (as the case may be) in
accordance with the terms of this Agreement;

8.3.3
unless otherwise agreed by the Shareholders, procure that once the Russian
Operating Company is no longer required to have a board of directors under
mandatory provisions of Russian law, the charter of the Russian Operating
Company shall be amended to remove the board of directors; and

8.3.4
cooperate and discuss in good faith to make such appropriate changes at any time
to the charter of the Russian Operating Company as may reasonably be required or
desirable in order to give full effect to the provisions of this Agreement,
including limiting those matters which fall within the competence of the board
of directors to those matters which are strictly prescribed by mandatory
provisions of Russian law and in connection therewith converting the Russian
Operating Company into a limited liability company.

8.4
The Shareholders agree that the provisions of Clause 8.3 shall apply to the
extent relevant to any other Russian entity which forms part of the Group
following Completion.

8.5
Following Completion, for so long as the Russian Operating Company has a board
of directors, each Shareholder shall have the right to: (i) nominate up to two
(2) individuals for appointment to the board of directors of the Russian
Operating Company, and (ii) request the removal of a director appointed by it
and request appointment of a new director in his or her place by notice in
writing to the Russian Operating



17

--------------------------------------------------------------------------------





Company and the other Shareholders. Appointment of the directors of the Russian
Operating Company and their removal from office shall be carried out in
accordance with Applicable Laws and the charter of the Russian Operating Company
and the Shareholders shall procure (to the extent that they lawfully can) that
the Company causes the appointment and removal of a Shareholder's nominee as
required by this Clause.


9.
RESERVED MATTERS

Supervisory Board Reserved Matters
9.1
Subject to Clause 9.6, the Shareholders shall, to the extent permitted by
Applicable Laws, exercise all voting rights and other powers of control
available to them in relation to the Company to procure that the Management
Board shall not take any action or decision, and that no Group Company shall
take any action or decision in relation to any of the matters specified in
Clause 9.2 (the "Supervisory Board Reserved Matters") without the prior written
approval of two (2) Supervisory Directors appointed by two (2) different
Shareholders (one of which must be a Supervisory Director appointed by Titan) in
a meeting where all Supervisory Directors (subject to the provisions of Clause
7.12) are present or represented provided that in respect of the Deadlock
Supervisory Board Reserved Matters, an affirmative vote of one (1) Supervisory
Director appointed by each of the Shareholders shall be required to vote in
favour of the relevant matter.

9.2
The Supervisory Board Reserved Matters are set out below, provided that nothing
in Clauses 9.2.1 to 9.2.12 shall require (i) the entry by any Group Company
into, or (ii) the granting by any Group Company of security in relation to, the
Permitted Titan Loan to be approved by the Supervisory Board pursuant to Clause
9.1, save in the circumstances (and to the extent) set out in Clause 9.3:

9.2.1
borrowings: save where the relevant transaction was specifically included in the
then current Business Plan and/or Budget, the creation of any material
borrowings or other material indebtedness or obligation in the nature of
borrowings (including, without limitation, obligations pursuant to any
debenture, bond, note, loan stock or other security of any Group Company and
obligations pursuant to finance leases) (where "material" for the purposes of
this paragraph shall mean a transaction or a series of connected transactions
with a value of more than USD 1,000,000 (or equivalent amount in any other
currency calculated using the Conversion Rate);

9.2.2
share issues: except where the relevant transaction was specifically included in
the then current Business Plan and/or Budget, the allotment or issue of any
shares, securities or participatory interest in a Group Company (by way of
bonus, rights or otherwise) and/or the grant of any option, warrant, convertible
debt instrument or right to acquire or call for the allotment or issue of the
same whether by conversion, subscription or otherwise;

9.2.3
encumbrances: except where the relevant transaction was specifically included in
the then current Business Plan and/or Budget, the creation or giving of any
Encumbrance in respect of all or any part of the undertaking, property or assets
of any Group Company save for liens or charges in each case arising in the
ordinary course of the Business;

9.2.4
acquisition: except where the relevant transaction was specifically included in
the then current Business Plan and/or Budget, the acquisition or agreement to
acquire an interest in a corporate body (other than a Group Company);

9.2.5
disposal or acquisition of assets: (i) any actual or proposed sale or other
disposition of any assets or rights or (ii) any actual or proposed acquisition
of any assets or rights, in each case, in excess of an aggregate amount of
USD1,000,000 in any year unless specifically provided in the then current
Business Plan and/or Budget except, in any case, current assets used in the
ordinary course of the Business;

9.2.6
capital expenditure: any Group Company incurring any capital expenditure in
respect of any item or project in excess of USD 1,000,000 (or equivalent amount
in any other currency calculated using the Conversion Rate), except as expressly
and specifically provided for in the then current Business Plan and/or Budget or
the budget for that Group Company;

9.2.7
dividends and distributions: subject always to Clause 23.1, the declaration,
payment or distribution of any dividend or other distribution by any Group
Company (save for any dividend or distribution made or to be made in compliance
with Clause 23.2);

9.2.8
material transactions: except where the relevant transaction was specifically
included in the then current Business Plan and/or Budget and for Titan Loans,
any Group Company entering into or amending any material transaction or contract
or assuming any material liability or commitment (including, without limitation,
any encumbrance, acquisition or disposal) (where "material" for the purposes of
this paragraph shall mean a transaction, contract, liability or commitment or a
series of connected transactions, contracts, liability or commitments with a
value of more than USD 1,000,000 (or equivalent amount in any other currency
calculated using the Conversion Rate));



18

--------------------------------------------------------------------------------





9.2.9
auditors: the appointment, removal and reappointment of auditors as auditors of
any Group Company;

9.2.10
compensation of Senior Employees: materially changing the level of compensation
for Senior Employees outside of the ordinary course of business (and, for the
avoidance of doubt and without limitation, any change corresponding with, or
less than, Inflation shall not be considered material);

9.2.11
Titan Loans: save in respect of the Permitted Titan Loan (subject to Clause
9.3), the provision by Titan (or by its Affiliate) of a Titan Loan to any Group
Company, and the terms of any proposed Titan Loans (including interest rate,
term and related security (if any));

9.2.12
transactions with Related Parties: any Group Company entering into any
transaction with any Related Party except for transactions involving the sale
and purchase of goods in the ordinary course of business and on arm’s length
commercial terms (excluding, however, any transfer of equipment to any Group
Company (including through an in-kind capital contribution) by a Related Party,
which shall be completed at book value and otherwise as approved by the
Supervisory Board) and whose aggregate value in respect of a single or series of
related transactions does not exceed USD 1,000,000 (or equivalent amount in any
other currency calculated using the Conversion Rate).

9.3
The Permitted Titan Loan shall not require the approval of the Supervisory Board
pursuant to Clause 9.1 save that:

9.3.1
where, following any notice by Titan to the Supervisory Board of the proposed
definitive terms of the Permitted Titan Loan, either of RDIF or OEP demonstrate
to the Supervisory Board that a loan in an amount equal to the amount available
for immediate drawdown under the proposed Permitted Titan Loan is available from
any third party lender on terms which are materially more favourable to the
Group than the terms contemplated by such proposed Permitted Titan Loan, the
proposed Permitted Titan Loan shall require the approval of the Supervisory
Board pursuant to Clause 9.1;

9.3.2
where the proposed Permitted Titan Loan relates to the transfer of any equipment
or other assets from Titan to the Group, the valuation of any such equipment or
other assets shall require the approval of the Supervisory Board pursuant to
Clause 9.1.

Shareholder Reserved Matters
9.4
The Shareholders and the Company (in relation to its Subsidiaries) shall, to the
extent permitted by Applicable Laws, exercise all voting rights and other powers
of control available to them in relation to the Company or, in the event of the
Company, in relation to the Subsidiaries, procure that neither the Company, the
General Meeting nor any Subsidiary shall take any action, decision, do or permit
to be done, and the Shareholders shall use their powers to ensure so far as they
are legally able to ensure that no action or decision is taken (whether by the
Supervisory Board or any Group Company or any of their officers, employees or
directors or any person on such persons behalf) in relation to, or anything the
effect of which is analogous or similar in substance to, any of the matters
specified in Clause 9.5 ("Shareholder Reserved Matters") without the unanimous
prior written approval of the General Meeting in which all Shareholders are
present or represented.

9.5
The Shareholder Reserved Matters are as follows:

9.5.1
constitutional documents: the amendment of the memorandum and articles of
association or charter (as the case may be) of any Group Company (save for
amendments required by Applicable Law or to implement this Agreement);

9.5.2
winding up: any proposal for the winding‑up, placing into administration or
liquidation of any Group Company, other than as required by law;

9.5.3
reorganisation: any Group Company consolidating with, amalgamating with or
merging with another entity or effecting a scheme of arrangement, capital
reduction, corporate reorganisation, change to its share capital or analogous
transaction.

Sunset provision
9.6
In the event that the percentage of the Company's issued share capital
represented by the total number of Shares held by a Shareholder (in aggregate)
falls below 10%, (i) such Shareholder shall ensure that the Supervisory
Directors appointed by it shall immediately resign or be removed, (ii) the
provisions in Clauses 7.3, 7.4, 7.5 and 9.1 to 9.5 (inclusive) and the right of
the relevant Shareholder to appoint, remove and suspend its Supervisory
Director(s) or any board committees and to appoint an Observer to the
Supervisory Board shall lapse in respect of the relevant Shareholder's interest
in the Company, and (iii) the provisions in Clauses 9.1 to 9.4 shall be deemed
to be amended such that only the presence or representation of the Supervisory
Directors appointed by the other Shareholders (in case of Clause 9.1) and the
presence or representation of the other Shareholders (in case of Clause 9.4) are
required to validly approve the decision laid down therein.



19

--------------------------------------------------------------------------------





 
10.
DEADLOCK

10.1
If the Supervisory Directors or the Shareholders (as the case may be) fail to
agree on any Deadlock Reserved Matter:

10.1.1
the Shareholders shall act in good faith and use all reasonable endeavours to
resolve the matter expeditiously and to the satisfaction of themselves and the
Supervisory Directors within ten (10) Business Days after the relevant
Supervisory Board meeting or Shareholders meeting (the "Dispute Resolution
Period");

10.1.2
any Shareholder may within five (5) Business Days after the Dispute Resolution
Period refer the matter to the respective parties' Approved Senior Persons;

10.1.3
in the absence of agreement between the Shareholders within the Dispute
Resolution Period, or between the Approved Senior Persons within fifteen (15)
Business Days from the expiry of the Dispute Resolution Period, the Company
shall not be entitled to transact the matter in question.

11.
FURTHER FINANCING

11.1
Without prejudice to the remaining provisions of this Clause 11, nothing in this
Agreement shall require any Shareholder to provide any funding (whether debt,
equity or other funding) to any Group Company, or, unless otherwise agreed by
the Shareholders, require any Shareholder to provide any guarantee or other
security in relation to the obligations of any Group Company.

11.2
The Shareholders intend that, to the extent practicable in the light of the
funding requirements of the Budget and Business Plan and subject to the other
provisions of this Clause 11, the Group will be self-financing through:

11.2.1
operating cash-flows generated by members of the Group; and

11.2.2
retained profits in, and dividends received from, the Russian Operating Company,

provided that the Shareholders acknowledge that Titan may support the Group by
providing loans in accordance with the provisions of this Clause 11.
11.3
If Titan believes (in good faith) that the Group requires additional financing
in excess of the capital expenditure contemplated in the Budget and the sources
set out in Clause 11.2 are insufficient, then Titan may, subject to the
provisions of Clause 9, provide (or procure that an Affiliate of Titan provides)
a loan to any Group Company (a "Titan Loan") in order to fund the additional
financing required provided that such Titan Loan shall not exceed an annual
interest rate of 7.875%, unless otherwise agreed by the Supervisory Board.

11.4
Except as provided in Clause 11.3, if and to the extent that the Shareholders
agree to contribute any further funds to the Group, or to provide any loan,
indemnity, guarantee, security or other credit or financial facility to the
Group or for its benefit, or to subscribe for any additional capital in, or
other securities issued by, the Company (or any other Group Company) then,
unless each of the Shareholders agrees otherwise, they shall do so in their
Equity Proportions, at the same time and on the same terms.



12.
INFORMATION, REPORTING AND TAX MATTERS

12.1
Each Shareholder (and its professional advisors) may during regular business
hours examine the books, records and accounts to be kept by each Group Company
without unduly disrupting the ongoing operations and activities of the
particular Group Company. Each Shareholder shall also be entitled to receive all
information it reasonably requires to keep it properly informed about the
business and affairs of the Group or any particular Group Company to protect its
interests as a Shareholder or to the extent required in connection with its tax,
regulatory or compliance affairs.

12.2
Each Shareholder and the Company shall procure (so far as they lawfully can)
that each Group Company shall permit to the Shareholders and to their officers,
employees, agents, advisors and contractors access to all offices, factories,
plant and other sites used by the Group in conducting its Business at all
reasonable times (and, where reasonably requested by an Investor, shall grant
powers of attorney in favour of such persons in order to facilitate such
access).

12.3
Without prejudice to the generality of Clause 12.1, the Shareholders shall
procure that the Company shall prepare and submit to the Supervisory Board and
the Shareholders the following information as soon as practicable and not later
than the times set out below (in respect of the financial year ending 31
December 2013 and each subsequent financial reporting period):

12.3.1
audited annual consolidated accounts of the Group prepared in accordance with
IFRS in respect of the twelve (12) month period ending 31 December in respect of
each financial year, within one hundred and twenty (120) days from the end of
the financial year to which they relate;



20

--------------------------------------------------------------------------------





12.3.2
unaudited half-yearly consolidated accounts of the Group prepared in accordance
with IFRS in respect of the six (6) month period ending 30 June in respect of
each financial year, within sixty (60) days from the end of the reporting period
to which they relate; and

12.3.3
unaudited quarterly consolidated management accounts of the Group comprising of
not less than a balance sheet and income statement within forty-five (45) days
from the end of the reporting period to which they relate,

such information to be approved by the Supervisory Board (or, to the extent
required by Applicable Law, the Shareholders) (acting by majority) following
submission by the Company.
12.4
The Company shall (with such assistance from the Shareholders as it may
reasonably request) prepare and submit to the Supervisory Board and the
Shareholders the following information as soon as practicable and in any case
not later than the times set out below:

12.4.1
a draft Budget and draft Five Year Budget, on the basis of preliminary budgets
prepared by the Russian Subsidiaries pursuant to Clause 12.5;

12.4.2
a revised business plan for the Group (including any revisions to the Business
Plan), as and when such revisions may be prudent in the reasonable opinion of
the Supervisory Board or the Managing Director;

12.4.3
monthly management accounts; and

12.4.4
a quarterly report in respect of the Group (the "Group Quarterly Review"), on
the basis of quarterly reports prepared by the Russian Subsidiaries pursuant to
Clause 12.5.

12.5
The Shareholders shall procure (to the extent that they lawfully can) that the
Managing Director ensures that the Russian Operating Company (and any other
Subsidiaries) prepare and provide to the Supervisory Board:

12.5.1
a draft budget in respect of its business for the next following Budget Year,
before 1st November in each year; and

12.5.2
a quarterly report in respect of its business in the past calendar Quarter,
within one month of the conclusion of each Quarter.

12.6
Subject to Clause 2.5, the adoption of any draft Budget, Five Year Budget and
Business Plan (including any deviations therefrom) shall require approval of the
Supervisory Board (acting by majority). In the event that any draft Budget (or
any deviations from the then current Budget) or business plan (or any deviations
from the Business Plan or the then current business plan (as the case may be))
shall not be approved by the Supervisory Board (acting by majority), the Company
and the Group Companies shall not be entitled to carry out any activities which
are unapproved, except in so far as necessary in order to comply with legally
binding obligations which have previously been incurred in accordance with this
Agreement or insofar as the carrying out of such activities falls within the
terms of the then current Five Year Budget (or the Business Plan or the then
current business plan (as the case may be)).

US tax matters
12.7
The Shareholders agree to treat the Company as a corporation for US tax purposes
and to make an election (a “Check The Box Election”) to classify each direct and
indirect subsidiary (whether in existence as of Completion or acquire or formed
thereafter) of the Company as a fiscally transparent entity for US tax purposes.
To the extent that a direct or indirect subsidiary is not eligible to make a
Check the Box Election, the Shareholders will use commercially reasonable best
efforts to cause the subsidiary to change its legal form so that a Check The Box
Election may be made.

12.8
No later than 31 May of each year, the Company shall provide to OEP and Titan
the information necessary to enable OEP, Titan and their respective beneficial
owners to determine their US taxable income and comply with their U.S. tax
compliance obligations with respect to their investment for the immediately
preceding tax year. The Company shall retain a nationally recognized accounting
firm that is mutually selected by OEP and Titan to prepare the information,
including any U.S. tax forms and disclosures.



13.
PROTECTION OF THE BUSINESS

Definitions
13.1
In this Clause:

13.1.1
"Competing Business" means any business carried on within the Russian Federation
and Georgia, Ukraine, Turkmenistan, Latvia, Lithuania and Estonia and the
countries and/or republics which are members of the Commonwealth of Independent
States (the "Restricted Territory") which wholly or partly competes or proposes
to compete with any business carried on at the Termination Date by any Group
Company, or with any related or connected business which on the Termination Date



21

--------------------------------------------------------------------------------





any Group Company proposes to carry on in the immediate or foreseeable future
provided that, in respect of the undertaking given by RDIF in Clause 13.3, a
business will only be deemed to be a "Competing Business" if it produces or
manufactures industrial or agricultural tires;
13.1.2
"Termination Date" means the earlier to occur of (i) the date on which the
Shareholder giving the covenant in Clause 13.2 or Clause 13.3 (as applicable)
ceases to be a Shareholder, and (ii) the date of any termination of this
Agreement in accordance with Clause 27; and

13.1.3
references to acting directly or indirectly include (without prejudice to the
generality of that expression) acting alone or on behalf of any other person or
jointly with or through or by means of any other person.

Competition
13.2
Titan covenants with RDIF and OEP that until the expiration of twelve (12)
months from the Termination Date, neither it nor Titan US shall directly or
indirectly carry on or be engaged or interested in a Competing Business save
that it may hold for investment purposes up to three per cent. (3%) of any
listed class of securities.

13.3
Each of OEP and RDIF covenants with Titan, that until the expiration of twelve
(12) months from the Termination Date, neither it nor any of its Excluded
Entities shall directly or indirectly carry on or be engaged or interested in a
Competing Business save that it and any of its Excluded Entities may hold for
investment purposes up to three per cent. (3%) of any listed class of
securities.

Severability
13.4
The restrictions in Clause 13.2 and Clause 13.3 shall be deemed to be separate
and severable in relation to each of the countries referred to in Clause 13.1.1.

New Opportunities
13.5
Following Completion, if Titan (or any of its Affiliates or Connected Persons)
(in either case, an "Originator") identifies or becomes aware of any new
business opportunity relevant to the Business of the Group in the Restricted
Territory (an "Opportunity"), it shall promptly notify such Opportunity (giving
reasonable detail of the nature of such Opportunity) to the other Shareholders
and the Supervisory Board and (to the extent that it is able and to the extent
that it legally can) provide the Company and the Shareholders with the
opportunity to participate in such Opportunity on the terms available, as
follows:

13.5.1.
in the event that the Opportunity relates to any business whose primary or
substantial operations relate to the manufacturing, production, development and
trading of agricultural, industrial, car and truck tires (a "Core Business"),
the Shareholders shall procure that the Opportunity shall be pursued by the
Company (or any Group Company), with the Company (or any Group Company)
acquiring control over any shares, assets or business contemplated by such
Opportunity; or

13.5.2.
in the event that the Opportunity relates to any business which is not a Core
Business (including, for the avoidance of doubt, any business whose primary or
substantial operations relate to the manufacturing, production, development and
trading of track or wheel products), the Shareholders shall procure that the
Opportunity shall be pursued in such a way as to ensure that:

(A)
Titan (and its Affiliates) shall (directly or indirectly) control not less than
51% of the equity voting capital and/or economic entitlements in respect of any
shares, assets or business to be acquired in respect of such Opportunity;

(B)
the Group shall (directly or indirectly) control, in aggregate, not more than
49% of the equity voting capital and/or economic entitlements in respect of any
shares, assets or business to be acquired in respect of such Opportunity; and

(C)
Titan shall have such rights with respect to the management and operation of
shares, assets or business to be acquired in respect of such Opportunity as
shall, as far as practicable, reflect the rights of Titan with respect to the
management and operation of the Russian Operating Company pursuant to the terms
of this Agreement, the Articles and the charter of the Russian Operating Company
(taking into account any changes made to the Articles and the charter pursuant
to this Agreement).

13.6
The Originator shall not take any steps with respect to the realisation of such
Opportunity on its own behalf, except to the extent necessary for preservation
and extension of such Opportunity in the reasonable judgment of the Originator.
The Shareholders shall (themselves and through their appointed Supervisory
Directors) discuss each Opportunity in good faith and use reasonable endeavours
to agree mutually acceptable terms for pursuing such Opportunity.

13.7
Subject to Clause 13.8, if the Shareholders and/or the Supervisory Board do not
approve the Opportunity, then the Originator may pursue the Opportunity on its
own behalf.



22

--------------------------------------------------------------------------------





13.8
If Titan (either itself or through its appointed Supervisory Directors) does not
approve the Opportunity, then the Originator shall not be entitled to pursue the
Opportunity.

14.
RELATIONSHIP BETWEEN THE GROUP AND THE SHAREHOLDER

14.1
Each Shareholder shall ensure that any contracts (other than the Transaction
Documents) between any Group Company and such Shareholder or such Shareholder's
Affiliate or Connected Person or another Group Company are:

14.1.1
disclosed to the Supervisory Board prior to execution;

14.1.2
where required pursuant to Clause 9.2, approved in accordance with Clause 9; and

14.1.3
made on an arm’s length commercial basis and on terms that are not unfairly
prejudicial to the interests of any Shareholder or the Group.

14.2
If any Group Company has or may have any claim against, or enters into any
dispute with, a Shareholder or such Shareholder's Affiliate or any other Group
Company, that Shareholder shall (where applicable) ensure that any Supervisory
Director or the Managing Director appointed by that Shareholder will not do
anything to prevent or hinder the Group asserting or enforcing the claim or
prosecuting any dispute (including, without limitation, challenging whether any
quorum of any Supervisory Board or Shareholders meeting has been convened, or
otherwise exercising any right under this Agreement which would have the effect
of frustrating or otherwise preventing the assertion, enforcement or prosecution
of such claim or dispute) and that it shall, if necessary, enable all decisions
regarding such claims to be taken by the Supervisory Directors or the Managing
Director appointed by that Shareholder. This is without prejudice to any right
of the defendant Shareholder itself to dispute the claim.



15.
TRANSFER OF SHARES

Transfer of shares in the Company
15.1
Except in the circumstances set out in Clause 15.3 and Clause 26.6, no
Shareholder shall make any Transfer of any Shares without the prior written
consent of the other Shareholders until the conclusion of the Initial Period.

15.2
From the expiry of the Initial Period until the expiry of the Settlement Option
Period neither OEP nor RDIF shall be permitted to make any Transfer of Shares to
a Titan Competitor.

15.3
Any Shareholder may at any time transfer its Shares to an Affiliate, provided
that:

15.3.1
the transferee executes a Deed of Adherence attached hereto as Part A of
Schedule 1 prior to the transfer taking place; and

15.3.2
the transferee is under an obligation to retransfer its Shares to the transferor
if, and before, it ceases to be an Affiliate of the transferor at any time.

15.4
Where any Shareholder Transfers Shares in accordance with the provisions of this
Agreement:

15.4.1
such Transfer must be in respect of all (but not some only) of such
Shareholder's Shares; and

15.4.2
such Transfer must comply with the provisions of Clauses 15 to 20, inclusive (as
appropriate); and

15.4.3
any transferee executes a Deed of Adherence attached hereto as Part A of
Schedule 1 prior to the completion of the Transfer.

15.5
Save as otherwise provided in this Agreement, the rights and obligations of the
Shareholders as set out in this Agreement shall survive any Transfer completed
in accordance with the provisions of this Agreement.

15.6
If OEP Transfers its Shares to a Third Party Purchaser in accordance with the
provisions of this Agreement, then the Settlement Call Option, the Put Option
and the Settlement Put Option shall cease to have effect in respect of the
Shares transferred upon completion of the transfer of such Shares in accordance
with the terms hereof.

15.7
If RDIF Transfers its Shares to a Third Party Purchaser in accordance with the
provisions of this Agreement, then the Settlement Call Option, the Put Option
and the Settlement Put Option shall cease to have effect in respect of the
Shares transferred upon completion of the transfer of such Shares in accordance
with the terms hereof.

15.8
For the avoidance of doubt, any Transfer of Shares to an Affiliate in accordance
with the provisions of this Agreement shall not affect the respective rights and
obligations of the Shareholders under Clauses 19 and 20.

15.9
No Shareholder may transfer any Shares to a Restricted Person.



23

--------------------------------------------------------------------------------







16.
RIGHT OF FIRST REFUSAL



16.1
Subject always to Clause 15 (and, in particular (but without limitation),
subject to Clause 15.1), if RDIF and/or OEP (together or individually) receive a
binding offer in writing from a Third Party Purchaser for the purchase of all of
its/their Shares and wishes to transfer all of its/their Shares to the Third
Party Purchaser (the "Selling Shareholder"), it/they shall first give a written
notice (a "Transfer Notice") to Titan, offering to transfer its/their Shares to
Titan on the Key Terms. The Transfer Notice shall set out the identity of the
Third Party Purchaser and its ultimate beneficial owners as well as all of the
Key Terms of the proposed transfer, and shall attach a copy of the Third Party
Purchaser's offer.

16.2
Following receipt of a Transfer Notice, Titan shall have the right at any time
within 30 Business Days after receiving the Transfer Notice (the "ROFR Period")
to give a notice to the Selling Shareholder(s) (the "ROFR Acceptance Notice")
accepting the offer to purchase the Selling Shareholder(s)'s Shares on the Key
Terms referred to in Clause 16.1.

16.3
Subject to the Transfer Terms and Clause 16.7, if Titan gives a ROFR Acceptance
Notice within the ROFR Period, it shall be bound to buy, and the Selling
Shareholder(s) shall be bound to sell to Titan, the Selling Shareholder(s)'s
Shares on the Key Terms and in accordance with the Transfer Terms.

16.4
If one of OEP or RDIF (acting individually) serves a Transfer Notice and Titan
does not give a ROFR Acceptance Notice within the ROFR Period, then Titan shall
be deemed to have declined to exercise its rights under Clauses 16.1 to 16.3 and
the Selling Shareholder shall send a Transfer Notice to OEP or RDIF, as the case
may be (the "Non-Selling Shareholder") within five (5) Business Days of the
expiry of the ROFR Period, offering to transfer its Shares to the Non-Selling
Shareholder on the Key Terms.

16.5
Following receipt of a Transfer Notice, the Non-Selling Shareholder shall have
the right at any time within five (5) Business Days after receiving the Transfer
Notice (the "Second ROFR Period") to give a notice to the Selling Shareholder
(the "ROFR Acceptance Notice") accepting the offer to purchase the Selling
Shareholder's Shares on the Key Terms referred to in Clause 16.4.

16.6
Subject to the Transfer Terms and Clause 16.7, if the Non-Selling Shareholder
gives a ROFR Acceptance Notice within the Second ROFR Period, it shall be bound
to buy, and the Selling Shareholder shall be bound to sell to the Non-Selling
Shareholder, the Selling Shareholder's Shares on the Key Terms and in accordance
with the Transfer Terms.

16.7
The transfer of the Selling Shareholder(s)'s Shares pursuant to this Clause
shall be completed and carried out on the terms set out in Clause 22 below
within sixty (60) days of the relevant ROFR Acceptance Notice (or, if later, the
date on which all necessary Regulatory Approvals are obtained). Each Shareholder
and the Company shall use all reasonable endeavours to ensure that any necessary
Regulatory Approvals are obtained as soon as practicable. Notwithstanding the
foregoing, the relevant ROFR Acceptance Notice and the relevant Buyer's
obligation to buy the Selling Shareholder(s)'s Shares shall cease to have effect
if (i) any necessary Regulatory Approval is not obtained within one hundred and
twenty (120) days of the relevant ROFR Acceptance Notice or (ii) if earlier than
the end of the latter period, any relevant authority conclusively refuses to
grant any such Regulatory Approval.

16.8
If Titan does not give a ROFR Acceptance Notice within the ROFR Period and (if
relevant) the Non-Selling Shareholder does not give a ROFR Acceptance Notice
within the Second ROFR Period, it/they shall be deemed to have consented to the
Selling Shareholder(s) selling its/their Shares to the Third Party Purchaser on
the Key Terms, and the Selling Shareholder(s) shall at any time within 90
Business Days after the expiry of the ROFR Period, or, if relevant, the Second
ROFR Period, be at liberty to transfer its/their Shares to the Third Party
Purchaser (but to no other person) provided that the transfer is for not less
than the price, and on terms no more favourable to a purchaser than the terms,
specified in the Transfer Notice and subject further to Clause 17.

16.9
A Transfer Notice and ROFR Acceptance Notice shall each be governed by English
law.

16.10
For the avoidance of doubt, this Clause 16 shall not apply to a transfer of
Shares pursuant to Clause 18 (Drag Along/Sale of Russian Operating Company).



17.
TAG ALONG RIGHTS



17.1
If:

17.1.1
after the expiry of the Initial Period and before the fifth anniversary of
Completion, Titan, or

17.1.2
on or after the fifth anniversary of Completion, any Shareholder (in the case of
RDIF and OEP, following compliance with Clause 16),



24

--------------------------------------------------------------------------------





(in either case the selling Shareholder being the "Tag Transferor") proposes to
sell all and not some only of its Shares (the "Tag Shares") on a bona fide arms’
length sale to a Third Party Purchaser, subject to Clause 18.3, the Tag
Transferor shall not complete any sale unless it ensures that the Third Party
Purchaser offers to buy all and not some only of the Shares held by the other
Shareholders (the "Other Shareholders") at the same time, and on the same terms,
as it acquires Tag Shares from the Tag Transferor.
17.2
The offer referred to in Clause 17.1 shall:

17.2.1
be irrevocable and unconditional (except for any conditions which apply to the
proposed transfer of the Tag Shares);

17.2.2
fully describe all material terms and conditions (including terms relating to
consideration, time of completion and conditions precedent) agreed between the
Tag Transferor(s) and the Third Party Purchaser;

17.2.3
be governed by the laws of England or the laws of such other jurisdiction as may
govern any agreement between the Tag Transferor and the Third Party Purchaser;
and

17.2.4
be open for acceptance by the other Shareholders during a period of not less
than fifteen (15) Business Days after receipt of the offer from the Third Party
Purchaser.

17.3
The Other Shareholders shall be entitled to accept the offer from the Third
Party Purchaser referred to Clause 17.1 by written notice (a "Tag Along Notice")
to the Third Party Purchaser (copied to the Tag Transferor and the remaining
other Shareholder) within the period of 10 Business Days from receipt of the
offer.

17.4
If one or more of the other Shareholders accepts the offer made by the Third
Party Purchaser, the sale of the other Shareholder(s)'s Shares pursuant to this
Clause 17 shall be conditional upon completion of the sale of Tag Shares by the
Tag Transferor and shall be completed at the same time as that sale.

17.5
The transfer of Shares pursuant to this Clause shall be completed and carried
out on the terms set out in Clause 22 below within sixty (60) days of the
relevant Tag Along Notice (or, if later, the date on which all necessary
Regulatory Approvals are obtained). Each Shareholder and the Company shall use
all reasonable endeavours to ensure that any necessary Regulatory Approvals are
obtained as soon as practicable. Notwithstanding the foregoing, the relevant Tag
Along Notice and the right of all and any Shareholders to transfer Shares to the
Third Party Purchaser shall cease to have effect if (i) any necessary Regulatory
Approval is not obtained within one hundred and twenty (120) days of relevant
Tag Along Notice or (ii) if earlier than the end of the latter period, any
relevant authority conclusively refuses to grant any such Regulatory Approval.



18.
DRAG ALONG/SALE OF RUSSIAN OPERATING COMPANY

18.1
If neither the Put Option nor the Settlement Option have been exercised by RDIF
and/or OEP prior to the expiry of the Settlement Option Period then, following
the expiry of the Settlement Option Period, provided that RDIF and OEP
collectively hold at least 50% of the issued share capital of the Company and
subject to Clause 18.4, RDIF and OEP (acting together) shall be entitled to
either:

18.1.1
procure a sale of, and require the Company to sell, the Russian Operating
Company to a Third Party Purchaser (the "Sale Right"); or

18.1.2
sell all (and not some only) of their Shares (the "Drag Shares") on a bona fide
arms’ length sale to a Third Party Purchaser, and require Titan to sell to such
Third Party Purchaser all the Shares held by Titan at the same price per Share
and on the same conditions as offered to RDIF and OEP by such Third Party
Purchaser (the "Drag Right").

18.2
In order to exercise either the Sale Right or the Drag Right, RDIF and OEP
(acting together) shall send to Titan a notice ("Sale Notice") (such notice
being irrevocable), specifying:

18.2.1
the name(s) of the proposed Third Party Purchaser;

18.2.2
the terms of the sale (where the Sale Right is being exercised) or the terms of
transfer of the Shares (where the Drag Right is being exercised); and

18.2.3
the price for the sale of the Russian Operating Company (where the Sale Right is
being exercised) or the price per Share (where the Drag Right is being
exercised).

18.3
Where the Drag Right is exercised, Clause 17 shall not apply and the sale of the
Shares held by Titan pursuant to this Clause 18 shall be conditional upon
completion of the sale of the Drag Shares by RDIF and OEP and shall be completed
at the same time as that sale and shall be made on the same terms and conditions
as described in the Sale Notice. Titan agrees to give to the transferee the
following warranties, in each case on a several basis and on substantially the
same terms as given by RDIF and OEP:

18.3.1
warranties as to good title to the Shares it transfers;

18.3.2
warranties as to absence of any Encumbrance with respect to its Shares;



25

--------------------------------------------------------------------------------





18.3.3
customary warranties concerning its power and authority to undertake the
proposed transfer of the Shares; and

18.3.4
such limited business warranties regarding operational matters as are agreed by
Titan, RDIF and OEP to be given by Titan, RDIF and OEP at the relevant time and
for these purposes:

(A)
RDIF, OEP and Titan shall use their best efforts to agree the terms of such
limited business warranties and any related disclosures against such warranties
between themselves and with the relevant Third Party Purchaser; and

(B)
Titan agrees that it shall not take any action the main purpose of which is to
frustrate or delay the sale of the Shares to the Third Party Purchaser (without
prejudice to Titan's right to act in its own best interest).

18.4
The Sale Right and the Drag Right may only be exercised where the exercise of
such right will result in Titan receiving an amount at least equal to the
aggregate of (i) the Titan Investment Amount; and (ii) such amount as would,
when aggregated with the amount of dividends and/or distributions received by
Titan from the Company from the date of Completion, represent an IRR for Titan
of 8 per cent. per annum in respect of the Shares held by Titan from Completion
until the date of completion of the sale of the Russian Operating Company or the
sale of Titan's Shares to the Third Party Purchaser (as relevant).

18.5
Any transfer of Shares pursuant to this Clause shall be completed and carried
out on the terms set out in Clause 22 below within sixty (60) days of the
relevant Sale Notice (or, if later, the date on which all necessary Regulatory
Approvals are obtained). Each Shareholder and the Company shall use all
reasonable endeavours to ensure that any necessary Regulatory Approvals are
obtained as soon as practicable. Notwithstanding the foregoing, the relevant
Sale Notice and Titan's obligation to transfer its Shares shall cease to have
effect if (i) any necessary Regulatory Approval is not obtained within one
hundred and twenty (120) days of relevant Sale Notice or (ii) if earlier than
the end of the latter period, any relevant authority conclusively refuses to
grant any such Regulatory Approval.



19.
PUT OPTION

19.1
Titan irrevocably grants to each of RDIF and OEP an option (the "Put Option") to
require that Titan purchase from RDIF and/or OEP all (but not some only) of
their respective Shares for the Put Option Price. The Put Option shall be
exercisable at any time from the third anniversary of Completion until the fifth
anniversary of Completion (the "Put Option Period").

19.2
The Put Option shall be exercisable by written notice from or on behalf of RDIF
and/or OEP (the Shareholder exercising the Put Option being the "Exercising
Party") to Titan (the "Put Option Notice") within the Put Option Period. RDIF
and OEP may exercise the Put Option separately or together within the Put Option
Period.

19.3
The transfer of the Exercising Party/ies's Shares pursuant to the Put Option
shall be completed and carried out on the terms set out in Clause 22 below
within sixty (60) days of the Put Option Notice (or, if later, the date on which
all necessary Regulatory Approvals are obtained). Each Shareholder and the
Company shall use all reasonable endeavours to ensure that any necessary
Regulatory Approvals are obtained as soon as practicable. Notwithstanding the
foregoing, the Put Option Notice and Titan's obligation to buy the Exercising
Party/ies's Shares shall cease to have effect if (i) any necessary Regulatory
Approval is not obtained within one hundred and twenty (120) days of Put Option
Notice or (ii) if earlier, than the end of the latter period, any relevant
authority conclusively refuses to grant any such Regulatory Approval. The
Exercising Parties shall not be required to make any warranty to Titan, other
than as to: (i) good title to the Shares it transfers; (ii) absence of any
Encumbrance with respect to its Shares; and (iii) customary warranties
concerning its power and authority to undertake the proposed transfer of the
Shares.

19.4
For the purposes of this Clause 19, the "Put Option Price" shall be calculated
by Titan as follows:

Put Option Price = (A / B) x ((LTM EBITDA x 5.5) - Net Debt)
where "A" is the number of Shares held by the Exercising Party on the date of
the relevant Put Option Notice, "B" is the total number of Shares in issue on
the date of the relevant Put Option Notice, and LTM EBITDA and Net Debt shall be
measured on (or on a date as near as practicable following) the date of the
relevant Put Option Notice.
19.5
Titan shall notify the Exercising Party/ies's in writing of its calculation of
the Put Option Price within ten (10) Business Days of receipt of the relevant
Put Option Notice (a "Put Option Price Notice". If an Exercising Party disagrees
with Titan's calculation of the Put Option Price, then it may notify Titan
(copied to the other Exercising Party where there are two) in writing of such
disagreement within ten (10) Business Days after receiving the Put Option Price
Notice (an “Objection Notice”). An Objection Notice shall set out reasonable
details of the disagreement and the Exercising Party's or Exercising Parties'
alternative calculations, as



26

--------------------------------------------------------------------------------





well as the Exercising Party's or Exercising Parties' nominations under Clause
19.6 below for the role of the Expert. If the disagreement is not resolved to
the satisfaction of the Shareholders within five (5) Business Days after the
Objection Notice is served, the Put Option Price shall be determined by an
independent expert (the “Expert”) in accordance with Clauses 19.6 to 19.12
below.
19.6
The Expert shall be one of the Permitted Accountancy Firms (who shall not be the
Auditor). The Shareholder serving any Objection Notice shall nominate two such
accounting firms to act as the Expert, and Titan shall select one of such
nominees, who shall be the Expert, by no later than five (5) Business Days
following the receipt of any Objection Notice by the other Shareholder.

19.7
The Shareholders shall procure that the Company and the Subsidiaries provide to
the Expert all reasonable assistance and information necessary to review and
assess Titan's calculation of the Put Option Price and Titan shall provide the
Expert with access to all of its working papers.

19.8
The Expert shall determine the Put Option Price. Within twenty (20) Business
Days of his appointment the Expert must give written notice to the Shareholders
of the Put Option Price. The Expert shall be obliged to include written reasons
for his determination in the notice to the Shareholders.

19.9
The Expert shall be deemed to act as an expert and not as an arbitrator and,
save in the case of fraud or manifest error, his determination shall be final
and binding on all concerned.

19.10
If, by the time of the appointment of the Expert, the Shareholders have not
agreed the procedure to be followed by the Expert in arriving at his decision,
the Expert shall be entitled to determine the procedure. The Expert shall be
entitled to appoint legal or other advisers if appropriate.

19.11
The Exercising Party/ies (on the one hand) and Titan (on the other) shall each
bear one half of the Expert’s costs, unless the Expert issues a determination
which fully endorses and confirms one Shareholder's calculation of the matters
which are the subject of the Objection Notice, in which case the Expert's costs
shall be borne solely by the other Shareholders.

19.12
If any difficulty arises in determining the Put Option Price then the Expert
shall resolve that difficulty in such manner as he shall in his absolute
discretion think fit.



20.
SETTLEMENT OPTIONS

Settlement Put Option
20.1
Titan irrevocably grants to each of RDIF and OEP an option (the "Settlement Put
Option") to require that Titan purchases from RDIF and/or OEP all (but not some
only) of their respective Shares for the Settlement Option Price. The Settlement
Put Option shall be exercisable at any time from the fifth anniversary of
Completion until the expiry of six months from that date (the "Settlement Option
Period").

20.2
The Settlement Put Option shall be exercisable by written notice from or on
behalf of RDIF and/or OEP to Titan (the "Settlement Put Option Notice") within
the Settlement Option Period. RDIF and OEP may exercise the Settlement Put
Option separately or together within the Settlement Option Period.



Settlement Call Option
20.3
RDIF and OEP each irrevocably grant to Titan an option (the "Settlement Call
Option") to require that RDIF and/or OEP sell to Titan all (but not some only)
of their respective Shares for the Settlement Option Price, which price must be
specified in cash. The Settlement Call Option shall be exercisable at any time
within the Settlement Option Period.

20.4
The Settlement Call Option shall be exercisable by written notice from or on
behalf of Titan to RDIF and/or OEP (the "Settlement Call Option Notice") within
the Settlement Option Period. Titan may exercise the Settlement Call Option in
respect of the Shares held by RDIF and Shares held by OEP at the same time or on
in respect of the Shares held by either on separate occasions within the
Settlement Option Period (or in respect of the Shares held by one only and not
the other).

20.5
The transfer of RDIF's and/or OEP's Shares pursuant to the Settlement Put Option
or the Settlement Call Option (the Shareholder transferring its Shares being the
"Selling Party") shall be completed and carried out on the terms set out in
Clause 22 below within sixty (60) days of the relevant Settlement Option Notice
(or, if later, the date on which all necessary Regulatory Approvals are
obtained). Each Shareholder and the Company shall use all reasonable endeavours
to ensure that any necessary Regulatory Approvals are obtained as soon as
practicable. Notwithstanding the foregoing, the relevant Settlement Option
Notice and Titan's obligation to buy the Selling Party/ies's Shares shall cease
to have effect if (i) any necessary Regulatory Approval is not obtained within
one hundred and twenty (120) days of relevant Settlement Option Notice or (ii)
if earlier than the end of the latter period, any relevant authority
conclusively refuses to grant any such Regulatory Approval. The Selling
Shareholder shall not be required to make any warranty to Titan,



27

--------------------------------------------------------------------------------





other than as to: (i) good title to the Shares it transfers; (ii) absence of any
Encumbrance with respect to its Shares; and (iii) customary warranties
concerning its power and authority to undertake the proposed transfer of the
Shares.
20.6
For the purposes of this Clause 20, the "Settlement Option Price" for the Shares
being sold by a Selling Party shall be calculated by Titan as the greater of:

20.6.1
the product of: (A / B) x ((LTM EBITDA x 5.5) - Net Debt),

where "A" is the number of Shares held by the relevant Selling Party on the date
of the relevant Settlement Option Notice, "B" is the total number of Shares in
issue on the date of the relevant Settlement Option Notice, and LTM EBITDA and
Net Debt shall be measured on (or on a date as near as practicable following)
the date of the relevant Settlement Option Notice; and
20.6.2
an amount equal to the aggregate of (i) the Investment Amount of the relevant
Selling Party; and (ii) such amount as would, when aggregated with the amount of
dividends and/or distributions received by the relevant Selling Party from the
Company from the date of Completion, represent an IRR for that Selling Party of
8 per cent. per annum in respect of the Shares held by that Selling Party from
Completion until the date of completion of the sale of that Selling Party's
Shares to Titan.

20.7
If a Selling Party disagrees with Titan's calculation of the Settlement Option
Price, then the provisions of Clauses 19.5 to 19.12 (inclusive) shall apply
mutatis mutandis.

20.8
A Shareholder may serve only one Settlement Option Notice. If RDIF and/or OEP
serve a Settlement Put Option Notice and Titan serves a Settlement Call Option
Notice in respect of the same Shares, only the first Settlement Option Notice to
be served shall be effective.

20.9
Subject to Clause 20.8, where a Shareholder serves a Settlement Option Notice
such service shall not prejudice any other Shareholders' right to serve a
Settlement Option Notice in accordance with this Clause.



21.
ISSUES OF NEW SECURITIES



21.1
Without prejudice to Clause 9.2.2, the Company shall not issue or sell, agree to
issue or sell, or reserve or set aside for issuance or sale any Shares or rights
to any Shares or any other instruments convertible into Shares ("New
Securities"), unless the Company shall have first complied with Clauses 21.2 and
21.3.

21.2
If the Company proposes to issue New Securities then, subject to the Supervisory
Board Reserved Matters:

21.2.1
    the New Securities shall be offered for subscription in cash and on the same
terms to each Shareholder pro rata to its Equity Proportion (as nearly as may
be) (as at the close of business on the date prior to such offer) (a
Shareholder’s "Pro Rata Entitlement"), provided (for the avoidance of doubt)
that each A Shareholder shall be offered A Shares in a number calculated pro
rata to its Equity Proportion of all Shares in issue, and each B Shareholder
shall be offered B Shares in a number calculated pro rata to its Equity
Proportion of all Shares in issue, and that the New Securities shall be offered
on the basis that each Shareholder may take up all or part or none of the New
Securities offered to it;

21.2.2
each offer shall be made by notice from the Company (the "Issue Notice")
specifying (i) the number of New Securities to which the relevant Shareholder is
entitled, (ii) the price per New Securities (the "Subscription Price") (which
shall be established in accordance with Clause 21.3) and (iii) a time (being not
less than twenty-one (21) days from the date of the Issue Notice) within which,
if the offer is not accepted, it will be deemed to be declined;

21.2.3
each Shareholder who accepts the offer by notice to the Company shall, in
addition, state either (i) that it would accept, on the same terms, New
Securities (specifying a maximum number) that are not accepted by the other
Shareholders ("Excess Shares") or (ii) that it would not accept any Excess
Shares (and, if a Shareholder who accepts the offer fails to make a confirmation
in the terms of (i) or (ii), it shall be deemed to have made a confirmation in
the terms of (ii));

21.2.4
on expiry of the acceptance period referred to in Clause 21.2.2, New Securities
shall be allocated to each Shareholder who has applied for its Pro Rata
Entitlement (or less than its Pro Rata Entitlement);

21.2.5
Excess Shares shall be allocated to each Shareholder, who has indicated that it
will accept Excess Shares, pro rata to the Equity Proportions of all those
Shareholders (including those Shareholders holding Shares of a different class
to the Shareholder to be allotted Excess Shares) who have indicated that they
would accept Excess Shares (provided that no Shareholder shall be allocated more
than the maximum number of Excess Shares that it has indicated it is willing to
accept);

21.2.6
for the avoidance of doubt, (i) if any A Shareholder indicates that it is
willing to accept Excess Shares, and one or more B Shareholders do not accept
their full Pro Rata Entitlement of New



28

--------------------------------------------------------------------------------





Securities, then all of the Excess Shares to be allotted to such A Shareholder
shall be A Shares, and (ii) if any B Shareholder indicates that it is willing to
accept Excess Shares, and one or more A Shareholders do not accept their full
Pro Rata Entitlement of New Securities, then all of the Excess Shares to be
allotted to such B Shareholder shall be B Shares;
21.2.7
if (after the first allocation of Excess Shares) there remain Excess Shares
which have not been allocated and one or more Shareholders (the "Remaining
Shareholders") have indicated in their response to the Issue Notice that they
will accept more Excess Shares than they have been allocated, the remaining
Excess Shares shall be allocated to the Remaining Shareholders pro rata to the
Equity Proportions of the Remaining Shareholders; Excess Shares shall continue
to be allocated on this basis until either all Excess Shares are allocated or
all requests for Excess Shares are satisfied; and

21.2.8
where any allocation under this Clause 21 would result in a fractional allotment
of New Securities, the Supervisory Board may, in its absolute discretion, round
up or down such fractional allotments so that the offers and/or allotments of
New Securities by the Company are of whole numbers of shares (totalling the
number of shares for which the Shareholders have given approval for issue).

21.3
The Subscription Price shall be determined by the Supervisory Board (acting
reasonably) as at the date Supervisory Board consent is given to the issue (in
accordance with Clause 9), and shall not be less than the fair market value for
each New Security (provided, for the avoidance of doubt, that the Subscription
Price for A Shares and B Shares which are New Securities shall be equal).



22.
TRANSFER TERMS



22.1
This Clause sets out the terms on which any Shares are to be transferred
pursuant to Clauses 15 to 21 above.

22.2
In this Clause:

22.2.1
"Buyer" means the purchaser(s) of any Shares in accordance with the terms of
this Agreement;

22.2.2
"Outgoing Parties’ Loans" means any loans owing at that time from any Group
Company to the Sellers or any member of their group;

22.2.3
"Relevant Notice" means the relevant ROFR Notice, Tag Along Notice, Sale Notice,
Put Option Notice, Settlement Put Option Notice or Settlement Call Option Notice
(as the case may be);

22.2.4
"Sellers" means the seller(s) of any Shares in accordance with the terms of this
Agreement;

22.2.5
"Transferring Shares" means the Shares being sold or transferred.

22.3
Any transfer of the Transferring Shares shall be on the following terms (the
"Transfer Terms"):

22.3.1
the Transferring Shares will be sold free from all liens, charges and
encumbrances and third party rights, but together with all rights of any nature
attaching to them including all rights to any dividends or other distributions
declared, paid or made after the date of the Relevant Notice;

22.3.2
with effect from the date of completion (the "Transfer Date"), the Buyer shall
(i) take an assignment of, or make available equivalent finance in place of, the
Outgoing Parties Loans and (ii) assume any obligations of the Sellers and any
other members of their group under (and shall procure the release of) any
guarantees, indemnities, letters of comfort and/or counter indemnities to third
parties in relation to the business of the Group (the "Liabilities"). This is
without prejudice to the right of the Buyer to receive a contribution from the
Sellers for their share of any claims attributable to any Liabilities arising in
respect of the period before the Transfer Date;

22.3.3
the Seller and the Buyer shall procure that a notarial deed of share transfer in
respect of the Transferring Shares shall be executed and that the Company shall
acknowledge the transfer of the Transferring Shares and the Buyer shall pay the
consideration for the Transferring Shares to the Sellers in full by electronic
transfer in immediately available funds on the Transfer Date or, where
applicable, in accordance with Clause 22.9;

22.3.4
the Company shall ensure (insofar as it is able) that the relevant transfer or
transfers (subject to their being duly stamped, stamp duty (where applicable) to
be paid by the Buyer) are registered in the shareholders register of the Company
in the name of the Buyer;

22.3.5
the Sellers shall do all such other things and execute all other documents
(including any deed) as the Buyer may reasonably request to give effect to the
sale and purchase of the Transferring Shares;

22.3.6
if requested by the Buyer, the Sellers shall deliver written resignations by all
the Supervisory Directors and the Managing Director (to the extent applicable)
appointed by them and the resignation(s) take effect without any liability on
the Company or any other Group Company for compensation for loss of office or
otherwise; and



29

--------------------------------------------------------------------------------





22.3.7
except where this Agreement terminates as a result of the transfer, the Buyer
shall enter into a Deed of Adherence attached hereto as Part A of Schedule 1
agreeing to be bound by the provisions of this Agreement.

22.4
If the transfer is a transfer from one Shareholder to another and the Seller(s)
fail(s) to comply with its/their obligations in Clause 22.3, the Seller(s) shall
be deemed to have hereby irrevocably appointed a Supervisory Director appointed
or to be appointed by the Buyer to be its agent and attorney to execute and
deliver the necessary instrument(s) of transfer including the notarial deed of
share transfer on its/their behalf and to take all other necessary action on its
behalf (against receipt of the purchase price by the Company (on trust for or on
behalf of the Seller(s))) to give effect to the transfer of the Transferring
Shares to the Buyer in accordance with Applicable Law. The Company may receive
the purchase money in trust for or on behalf of the Seller(s) and cause the
registration in the shareholders register of the Company in the name of the
Buyer. The receipt by the Company of the purchase money in trust for or on
behalf of the Seller(s) shall be sufficient for the final discharge (finale
kwijting) to the Buyer (who shall not be bound to see to the application of
those moneys).

22.5
Without limiting Clause 22.4, if the Seller(s) fail(s) to transfer any Shares in
accordance with Clause 22.3, the Buyer may serve a default notice. Unless such
non-compliance has been remedied to the reasonable satisfaction of the Buyer
within five Business Days of service of a default notice, on and from the sixth
Business Day, the defaulting Seller(s) shall not be entitled to any profits of
the Company, all relevant provisions of this Agreement shall be deemed amended
such that only the presence or representation of the Supervisory Directors
appointed by the Shareholders other than the Seller(s) (in case of Supervisory
Board meetings) and/or the presence or representation of the Shareholders other
than the Seller(s) (in case of Shareholders' meetings) are required to validly
approve decisions laid down in such meetings, and the provisions of Clauses
26.3(A) and 26.3(B) shall apply, such that references therein to the "Defaulting
Shareholder" shall be deemed to be references to any Seller in default of its
obligations under Clause 22.3.

22.6
If there is more than one Buyer, the Buyers shall acquire the Transferring
Shares, and shall otherwise perform the obligations of the "Buyer" under this
Clause 22, in their respective Equity Proportions.

22.7
The Shareholders agree that, if at any time OEP and/or RDIF proposes to transfer
any B Shares to any A Shareholder then all such B Shares shall be reclassified
as or converted into A Shares as soon as possible following the completion of
such transfer and the other Shareholders and the Company shall fully cooperate
with such reclassification or conversion.

22.8
The Shareholders agree that, if at any time any A Shares are proposed to be
transferred to OEP and/or RDIF, all such A Shares shall be reclassified as or
converted into B Shares as soon as possible following the completion of such
transfer and the other Shareholders and the Company shall fully cooperate with
such reclassification or conversion.

Cash Alternative
22.9
Any amount due from Titan to a Seller in respect of the Put Option or the
Settlement Put Option may, at Titan's sole discretion (in the case of RDIF,
subject to Clause 22.10, and in the case of OEP, subject to Clause 22.11)), be
settled either (i) in cash or, alternatively, (ii) by procuring that, on or
before the Transfer Date, Titan US allot and issue to the relevant Seller (or
its nominee) (credited as fully paid and non-assessable) common stock (rounded
to the nearest whole number) in the capital of Titan US (which common stock
shall rank pari passu with other common stock of the capital of Titan US in all
respects) free and clear of any Encumbrances with a net economic value in USD to
the Sellers (calculated on the basis of the three-month volume weighted average
share price applying to Titan US's common stock as quoted on Bloomberg or such
other recognized data service provider in the period ending on the date of the
Relevant Notice) equal to the amount due to such Seller (the "Cash
Alternative"), provided that Titan shall not be permitted to procure the
allotment and issuance of common stock in the capital of Titan US to a Seller to
discharge its payment obligation in respect of the Put Option or the Settlement
Put Option unless such common stock is at the time of issuance traded on a
recognised stock exchange and is freely transferrable. In the event that Titan
elects to settle its payment obligations under the Put Option or the Settlement
Put Option (as the case may be) pursuant to the Cash Alternative, it shall give
a notice to the relevant Seller setting out details of the Cash Alternative
(including the number of shares in the capital of Titan US to be issued to such
Seller) (the "Titan Cash Alternative Notice") at least 15 Business Days before
the Transfer Date.

22.10
Following receipt of a Titan Cash Alternative Notice, RDIF shall have the right
at any time within ten (10) Business Days after receiving the Titan Cash
Alternative Notice to give a notice to Titan confirming its intention to dispose
of, directly or indirectly, all of the common stock to be issued to RDIF (or its
nominee) pursuant to the Cash Alternative (the "Cash Alternative Shares") as
soon as practicable after the Transfer Date, but in any event by no later than
six (6) weeks immediately after the Transfer Date. If the net proceeds actually
received by RDIF from such disposal (calculated taking into account any
reasonable transaction



30

--------------------------------------------------------------------------------





costs and expenses (including any transaction Taxes accruing directly from such
disposal) incurred by or on behalf of RDIF in connection with the disposal) are
less than the amount due to RDIF pursuant to the Put Option or the Settlement
Put Option (the amount of any such difference being the "Shortfall"), then Titan
shall pay to RDIF the amount equal to the Shortfall on demand in writing by wire
transfer to an account specified by RDIF in such written demand within five (5)
Business Days of such written demand. Titan and RDIF shall cooperate with each
other in connection with the disposal of the Cash Alternative Shares to minimize
any volatility in the price of the Titan US common stock and also the quantum of
any Shortfall.
22.11
Following receipt of a Titan Cash Alternative Notice, a holder of the issued and
outstanding shares in the capital of OEP (an "OEP Seller") shall have the right
at any time within ten (10) Business Days after receiving the Titan Cash
Alternative Notice to give a notice to Titan electing to sell all of the issued
and outstanding shares in the capital of OEP to Titan (which election shall
occur instead of OEP selling any Shares referred to in Clauses 19 and 20),
whereupon:

22.11.1
all references to Shares held by OEP in Clause 19 (Put Option) and/or Clause 20
(Settlement Options), as the case may be, shall be deemed to be references to
shares representing all of the issued and outstanding share capital of OEP (the
"OEP Shares") (for the avoidance of doubt, such shares in the capital of OEP to
be Transferring Shares, as contemplated by Clause 22.2.5);

22.11.2
OEP shall procure that each OEP Seller shall adhere to the terms of this
Agreement for purposes of effecting the transfer of the OEP Shares to Titan by
executing and delivering a Deed of Adherence attached hereto as Part B of
Schedule 1; and

22.11.3
without prejudice to the generality of the foregoing provisions of this Clause
22 (and notwithstanding any provision of Clause 19 (Put Option) and/or Clause 20
(Settlement Options), as the case may be), each OEP Seller shall, on the date of
any election notice contemplated by this Clause 22.11, and the date of any
transfer of OEP Shares, be deemed to warrant to Titan in the terms of the OEP
Warranties.



23.
ALLOCATION OF PROFITS AND DISTRIBUTIONS

23.1
The Shareholders and the Company agree that the Supervisory Directors of the
Company shall resolve on any decision to pay any dividend or make any
distribution by any other means, subject to and taking into account Applicable
Law.

23.2
The Shareholders and the Company agree that, subject to Clause 23.1, whenever
the amount of a dividend or distribution to be paid falls to be ascertained by
the Company or any Group Company:

23.2.1
the total profits of the Company or that Group Company available for
distribution ("Distributable Profits") shall be as determined by the auditors of
that company in accordance with Applicable Law;

23.2.2
the Supervisory Directors of the Company shall identify amounts ("Retained
Amounts") which they consider (having regard to all other sources of funding
available to the Group) should be retained in order:

(A)
to repay all principal and interest amounts outstanding in respect of any
outstanding Titan Loan;

(B)
to meet reasonably foreseeable commitments and contingencies;

(C)
to develop the Business in accordance with the Business Plan (when in force) and
the then current Budget;

(D)
to fund any capital expenditure approved in accordance with Clause 9.2.6;

(E)
to ensure that there is no breach of any covenant or undertaking given by the
Company or that Group Company to any lender at the time of the payment and, in
the opinion of the relevant board, there is not likely to be such a breach
within the following twelve (12) months; and

(F)
to maintain the sound financial standing of the Company or that Group Company
and of the Group (taken as a whole).

23.3
The Shareholders may agree from time to time in relation to any financial year
(unless any additional funds are required to be retained in connection with any
matter resolved upon pursuant to any Reserved Matter) to procure (to the extent
that they are lawfully able) that in respect of such financial year the
Supervisory Board declares a final dividend of not less than a minimum
percentage agreed by the Shareholders of the balance (if any) remaining after
deducting the Retained Amounts from the Distributable Profits.

23.4
A resolution or decision to make any distribution or pay any dividend shall have
no effect until the Management Board has approved such distribution or dividend
to the extent required under Applicable Laws. The Management Board shall only
refuse to grant such approval in the event the Management Board is aware or
should reasonably be aware that the Company shall, as a result of the envisaged
distribution or dividend,



31

--------------------------------------------------------------------------------





no longer be able to continue to pay its due and payable debt.


24.
AMENDMENTS

A variation of this Agreement (or of any of the documents referred to in it) is
valid only if it is in writing and signed by or on behalf of each Party (except
that (i) a variation of any provision of this Agreement which only affects the
respective rights and obligations of the Shareholders or any of them as between
themselves shall require the agreement of the Shareholders but not the Company,
and (ii) the agreement of Titan US shall only be required in respect of a
variation of Clauses 1, 19, 20, 24, 28, 29.9, 29.10, 29.11, Error! Reference
source not found., 29.13, 29.16, 29.17, 29.18, 29.20 or 29.21). The expression
"variation" includes any variation, supplement, deletion or replacement however
effected.
25.
CONFLICT WITH CONSTITUTIONAL DOCUMENTS



25.1
If the provisions of this Agreement conflict with the Articles or those of any
Group Company, the provisions of this Agreement shall prevail as between the
Parties to the fullest extent permitted by Applicable Law. The Parties shall
exercise all voting and other rights and powers available to them to ensure that
any required amendment is made to the Articles or the constitutional document of
any other Group Company (as the case may be) to give effect to the provisions of
this Agreement to the fullest extent permitted by Applicable Law.



25.2
The Company is not bound by any provision of this Agreement to the extent that
it constitutes an unlawful fetter on any statutory power of the Company. This
shall not affect the validity of the relevant provision as between the Parties
or the respective obligations of the Parties as between themselves under Clause
25.1.

26.
DEFAULT

Events of Default
26.1
A Shareholder commits an event of default if:

26.1.1
    it does not pay any amount payable by it under this Agreement (excluding,
for the avoidance of doubt, any payment obligation of Titan (or any Affiliates
thereof) under any Titan Loan) and such amount remains unpaid after the expiry
of ten (10) Business Days following the giving by any other Shareholder to such
Shareholder of a notice requiring such payment to be made;

26.1.2
    in respect of Titan and RDIF only, a Change of Control occurs with respect
to it without the prior written consent of the other Shareholders (and in this
regard a Shareholder may from time to time request evidence of Control in terms
and form that will satisfy that Shareholder (acting reasonably));

26.1.3
it (or the person that transferred Shares to it or one of its predecessors in
title pursuant to Clause 15.3) commits a breach of Clauses 12, 14, 15, 16, 17 or
18 and either the breach is not capable of being remedied or the breach is not
remedied within 20 Business Days of any other Shareholder sending it written
notice requiring it to remedy the breach;

26.1.4
an order is made by a court of competent jurisdiction, or a resolution is
passed, for the liquidation or administration of a Shareholder or a notice of
appointment of an administrator of such Shareholder is filed with a court of
competent jurisdiction (otherwise than in the course of a reorganisation or
restructuring previously approved in writing by the other Shareholders) or any
analogous event occurs in any jurisdiction;

26.1.5
    any step is taken (otherwise than in the course of a reorganisation or
restructuring previously approved in writing by the other Shareholders) to
appoint a manager, receiver, administrative receiver, administrator or other
similar officer of such Shareholder or in respect of such Shareholder or any of
its assets which include either (i) the Shares held by that Shareholder or (ii)
shares or other securities in that Shareholder;

26.1.6
it convenes a meeting of its creditors or makes or proposes any arrangement or
composition with, or any assignment for the benefit of, its creditors or any
analogous event occurs in any jurisdiction;

 
26.1.7
it is unable to pay its debts as they fall due for the purposes of section 123
of the Insolvency Act 1986 or analogous provision of Applicable Law; or



26.1.8
in respect of Titan:

(A)
it breaches Clause 9 or Clause 13 in any material respect; or



32

--------------------------------------------------------------------------------





(B)
it fails to acquire the Shares of RDIF and/or OEP (as relevant) as required
pursuant to Clause 19 following the service of a Put Option Notice; or

(C)
it fails to acquire the Shares of RDIF and/or OEP (as relevant) as required
pursuant to Clause 20 following the service of a Settlement Put Option Notice;
or

(D)
any of the events specified in Clauses 26.1.4, 26.1.5, 26.1.6 or 26.1.7 occur in
respect of Titan US (the provisions of such clauses to be applied mutatis
mutandis),

(the events in Clauses 26.1.1 to 26.1.7 being an "Event of Default", and the
events in Clause 26.1.8 being a "Titan Event of Default").
Consequences of an Event of Default
26.2
If an Event of Default is committed by a Shareholder (a "Defaulting
Shareholder"), any other Shareholder (each a "Non-Defaulting Shareholder") may
(acting reasonably and in good faith) serve notice on the Defaulting Shareholder
stating that it considers an Event of Default to have been committed by the
Defaulting Shareholder (such notice to set out in reasonable detail the bases on
which the Non-Defaulting Shareholder has made such conclusion) (a "Default
Notice"), and:



26.2.1
in the event that the matter described in any Default Notice is capable of
remedy, requiring the Defaulting Shareholder to remedy such matter as soon as
practicable, but in any event by no later than 15 Business Days following the
date on which the Default Notice is served; or

26.2.2
in the event that the matter described in any Default Notice is not capable of
remedy, notifying the Defaulting Shareholder of its intention to exercise its
rights under this Clause 26 by no earlier than 10 Business Days following the
date on which the Default Notice is served.



26.3
In the event that:



26.3.1
in the case of any Default Notice served pursuant to Clause 26.2.1, any matter
described in such Default Notice is not remedied to the Non-Defaulting
Shareholders satisfaction (acting reasonably and in good faith) by the date
required for such remedy in the Default Notice; or



26.3.2
in the case of any Default Notice served pursuant to Clause 26.2.2, following
the expiry of the period referred to in the Default Notice, the Non-Defaulting
Shareholder still elects to exercise its rights under this Clause 26,

then, without prejudice to the Defaulting Shareholder's obligations under this
Agreement and to any other rights or remedies available to any of the other
Parties with respect to the Defaulting Shareholder, the Non-Defaulting
Shareholder(s) shall be entitled by further notice in writing to the Defaulting
Shareholder (copied to the Company) at any time whilst such Event of Default
subsists to require:
(A)
that the Defaulting Shareholder shall not exercise its right to attend and vote
at general meetings of the Company or execute written resolutions;

(B)
that any Supervisory Director nominated for appointment by the Defaulting
Shareholder shall be suspended; and

(C)
in the case of any Event of Default contemplated by this Clause 26, the rights
of the Defaulting Shareholder, and the obligations of the Company and the other
Shareholder(s) (including, without limitation, any payment obligations) under
this Agreement and any Transaction Document in favour of the Defaulting
Shareholder may be suspended and/or terminated at the Non-Defaulting
Shareholder(s)'s discretion,

and, in the circumstances described in Clauses 26.3(A) and 26.3(B) above, the
Defaulting Shareholder or the Supervisory Directors nominated for appointment by
the Defaulting Shareholder (as applicable) shall not be required to count
towards a quorum of the relevant meeting.
26.4
Pursuant to the right granted to them under the Articles, the Shareholders
agree, and give notice of such agreement to the Company, that whenever any
notice is given pursuant to Clause 26.3 above, no Supervisory Director who is
the subject of such notice shall be required in order to constitute a quorum for
the transaction of business at a meeting of the Supervisory Board, and the
quorum requirements for meetings of the Supervisory Board as set out in the
Articles shall, in those circumstances, be construed accordingly.

Consequences of a Titan Event of Default


33

--------------------------------------------------------------------------------





26.5
If a Titan Event of Default occurs, RDIF or OEP may (acting reasonably and in
good faith) serve notice on Titan stating that it considers a Titan Event of
Default to have occurred (such notice to set out in reasonable detail the bases
on which RDIF and/or OEP has made such conclusion) (a "Titan Default Notice"),
and:



26.5.1
in the event that the matter described in any Titan Default Notice is capable of
remedy, requiring Titan to remedy such matter as soon as practicable, but in any
event by no later than 15 Business Days following the date of the Titan Default
Notice; or

26.5.2
in the event that the matter described in any Titan Default Notice is not
capable of remedy, notifying Titan of its intention to exercise its rights under
this Clause 26 by no earlier than 10 Business Days following the date of the
Titan Default Notice.



26.6
In the event that:



26.6.1
in the case of any Titan Default Notice served pursuant to Clause 26.5.1, any
matter described in such Default Notice is not remedied to the Non-Defaulting
Shareholders satisfaction (acting reasonably and in good faith) by the date
required for such remedy in the Default Notice; or

26.6.2
in the case of any Titan Default Notice served pursuant to Clause 26.5.2,
following the expiry of the period referred to in the Titan Default Notice, RDIF
and/or OEP still elect to exercise its/their rights under this Clause 26,

then, without prejudice to Titan's and Titan US's obligations under this
Agreement and to any other rights or remedies available to any of the other
Parties with respect to Titan and Titan US, RDIF and OEP (acting together) shall
be entitled by further notice in writing to Titan (copied to the Company) (a
"Company Sale Notice") at any time whilst such Titan Event of Default subsists
to sell all (and not some only) of their Shares on a bona fide arms’ length sale
to a Third Party Purchaser, and require Titan to sell to such Third Party
Purchaser all the Shares held by Titan (a "Company Sale").
26.7
The Company Sale Notice shall specify:



26.7.1
the name(s) of the proposed Third Party Purchaser;

26.7.2
the terms of transfer of the Shares; and

26.7.3
the anticipated price per Share payable to Titan assuming a distribution in
accordance with Clause 26.10.

26.8
Where RDIF and OEP are exercising their rights under Clause 26.6, Clauses 16 and
17 shall not apply and the sale of the Shares held by Titan pursuant to this
Clause 26 shall be conditional upon completion of the sale of RDIF and OEP's
Shares and shall be completed at the same time as that sale and shall be made on
the same terms and conditions as described in the Company Sale Notice. Titan
agrees to give to the transferee the following warranties, in each case on a
several basis and on substantially the same terms as given by RDIF and OEP:

26.8.1
warranties as to good title to the Shares it transfers;

26.8.2
warranties as to absence of any Encumbrance with respect to its Shares;

26.8.3
customary warranties concerning its power and authority to undertake the
proposed transfer of the Shares; and

26.8.4
such limited business warranties regarding operational matters as are agreed by
Titan, RDIF and OEP to be given by Titan, RDIF and OEP at the relevant time and
for these purposes:

(A)
RDIF, OEP and Titan shall use their best efforts to agree the terms of such
limited business warranties and any related disclosures against such warranties
between themselves and with the relevant Third Party Purchaser; and

(B)
Titan agrees that it shall not take any action the main purpose of which is to
frustrate or delay the sale of the Shares to the Third Party Purchaser (without
prejudice to Titan's right to act in its own best interest).

26.9
Any transfer of Shares pursuant to this Clause shall be completed and carried
out on the terms set out in Clause 22 within sixty (60) days of the relevant
Company Sale Notice (or, if later, the date on which all necessary Regulatory
Approvals are obtained). Each Shareholder and the Company shall use all
reasonable endeavours to ensure that any necessary Regulatory Approvals are
obtained as soon as practicable. Notwithstanding the foregoing, the relevant
Company Sale Notice and Titan's obligation to transfer its Shares shall cease to
have effect if (i) any necessary Regulatory Approval is not obtained within one
hundred and twenty (120) days of relevant Company Sale Notice or (ii) if earlier
than the end of the latter period, any relevant authority conclusively refuses
to grant any such Regulatory Approval.

26.10
Following a Company Sale, the Shareholders agree (and shall take such steps to
procure) that the proceeds



34

--------------------------------------------------------------------------------





of such a sale which are due to the Shareholders from the Third Party Purchaser
shall be paid to the Shareholders in the following order of priority:
26.1.1
first, to pay each B Shareholder an amount equal to the aggregate of (i) its
Investment Amount and (ii) such amount as would, when aggregated with the amount
of dividends and/or distributions received by that B Shareholder from the
Company, represent an IRR for that B Shareholder of 8 per cent per annum in
respect of the B Shares held by that B Shareholder for the period from
Completion until the date of the Company Sale Notice;

26.1.2
second, to pay the A Shareholder an amount equal to the aggregate of (i) its
Investment Amount and (ii) such amount as would, when aggregated with the amount
of dividends and/or distributions received by the A Shareholder from the
Company, represent an IRR for the A Shareholder of 8 per cent per annum in
respect of the A shares held by the A Shareholder for the period from Completion
until the date of the Company Sale Notice; and

26.1.3
third, to pay any remaining proceeds to the Shareholders pro rata to their
Equity Proportions.

 
27.
DURATION

27.1
This Agreement shall continue in full force and effect until the earlier of:



27.1.1
each of the Parties agreeing in writing to terminate this Agreement;

27.1.2
any transfer of Shares as a result of which all of the Shares are held by one
Shareholder; and

27.1.3
a resolution being passed or a binding order being made for the winding-up of
the Company,

whereupon, subject to the provisions of this Clause 27, this Agreement shall
terminate and cease to have force and effect.
27.2
In addition, save as provided in this Agreement, the rights and obligations
under this Agreement shall terminate as regards any Shareholder upon such
Shareholder (and all members of such Shareholder's group) ceasing to hold any
Shares.



27.3
Termination of this Agreement, or of the rights and obligations of any Party
under this Agreement, shall not:

27.3.1
relieve any Party from any liability or obligation for any matter, undertaking
or condition which has not been done, observed or performed by that Party before
such termination;

27.3.2
affect the terms of any agreement replacing this Agreement entered into by the
Parties (or any of them);

27.3.3
affect the terms of the Surviving Provisions; or

27.3.4
affect the Shareholders' continuing obligations under Clause 13 and the
corresponding rights of the other Parties to enforce the same.

28.
GUARANTEE

Titan US hereby irrevocably and unconditionally guarantees to each of OEP and
RDIF performance of obligations of Titan set out in Clauses 19, 20 and 22.9 on
the terms set out in Schedule 7 (Guarantee) at the date of this Agreement.
29.
MISCELLANEOUS

Announcements
29.1
No Party shall be entitled to make any public disclosure or statement relating
to the Group, this Agreement or any other agreement or document entered into
pursuant to this Agreement or matters contemplated under such agreements or
documents without the prior written consent of the other Parties (provided that
such consent may not be unreasonably withheld or delayed) except for the cases
and only to the extent required under Applicable Law or regulations or a
mandatory instruction of competent courts or other authorities. To the extent a
Party is obliged to make disclosure it shall prior to making the disclosure
consult (unless it is not practicable to do so in all the circumstances) with
the other Parties and use all reasonable endeavours to agree the content of any
such disclosure.

Confidentiality
29.2
For the purposes of this Clause, "Confidential Information" means the existence
and contents of this Agreement and any other agreement or arrangement
contemplated by this Agreement and:





35

--------------------------------------------------------------------------------





29.2.1
information of a confidential nature concerning the business, finances, assets,
liabilities, dealings, transactions, Know-how, customers, suppliers, processes
or affairs of the other Parties or the Group; or

29.2.2
any information which is expressly indicated to be confidential in relation to
the Party disclosing it (or in relation to any of its group undertakings) from
time to time.



29.3
Each Party undertakes to the other Parties that, subject to Clause 29.4, unless
the prior written consent of the other Parties shall first have been obtained it
shall, and shall procure that its officers, employees, advisers and agents
shall, keep confidential and shall not by failure to exercise due care or
otherwise by any act or omission disclose to any person whatever, or use or
exploit commercially for its or their own purposes, any of the Confidential
Information of the other Parties.

29.4
The consent referred to in Clause 29.3 shall not be required for disclosure by a
Party of any Confidential Information:

29.4.1
in the case of each Investor, to any person referred to in Clause 29.6;

29.4.2
to its officers, employees, advisers and agents, in each case, to the extent
required to enable such Party to carry out its obligations under this Agreement
and who shall in each case be made aware by such Party of its obligations under
this Agreement and shall be required by such Party to observe the same
restrictions on the use of the relevant information as are contained in Clauses
29.3 and 29.5, subject to the same exceptions as are contained in this Clause
29.4;

29.4.3
subject to Clause ý29.5, to the extent required by Applicable Law or by the
regulations of any stock exchange or regulatory authority to which such Party is
or may become subject or pursuant to any order of court or other competent
authority or tribunal;

29.4.4
to the extent that the relevant Confidential Information is in the public domain
otherwise than by breach of this Agreement by any Party;

29.4.5
which is disclosed to such Party by a third party who is not in breach or of any
undertaking or duty as to confidentiality whether express or implied;

29.4.6
to any professional advisers to the disclosing party who are bound to the
disclosing party by a duty of confidence which applies to any information
disclosed;

29.4.7
to the other Parties to this Agreement;

29.4.8
pursuant to the terms of this Agreement; or

29.4.9
which is information that a prudent prospective purchaser of shares in the
Company or the Russian Operating Company, or a prospective provider of debt
finance to such prudent prospective purchaser of shares in the Company or the
Russian Operating Company, might reasonably require to know and which is
disclosed pursuant to negotiations for an arm's length sale of such shares to a
recipient which, in the reasonable opinion of the disclosing Party, is a
prospective purchaser able to complete the purchase of such shares or which is a
provider of debt finance to such prospective purchaser, provided that before any
information is disclosed the intended recipient of such information shall have
given a confidentiality undertaking to the Parties other than the disclosing
Party, pursuant to which the intended recipient shall be required to observe the
same restrictions on the use of the relevant information as are contained in
Clauses 29.3 and 29.5, subject to the same exceptions as are contained in this
Clause 29.4.

29.5
If a Party becomes required, in circumstances contemplated by Clause 29.4.3, to
disclose any information such Party shall (save to the extent prohibited by law)
give to the other Parties such notice as is practical in the circumstances of
such disclosure and shall co-operate with the other Parties, having due regard
to the other Parties' views, and take such steps as the other Parties may
reasonably require in order to enable it to mitigate the effects of, or avoid
the requirements for, any such disclosure.

Disclosure by RDIF/OEP
29.6
Notwithstanding anything in this Agreement, each of RDIF and/or OEP may disclose
Confidential Information to any adviser of its funds, any investment funds which
are advised by such advisers, as well as the investors in such investment funds,
which RDIF or OEP or their respective advisers, at their reasonable discretion,
have determined need to know such Confidential Information as part of such
Investors' or such advisers' contractual obligations to such investments funds
or investors, and, in the case of RDIF, to any rating agencies, specialized
depositaries, auditors or appraisers of investment funds under management of the
Russian Direct Investment Fund, provided that (i) such advisers, investment
funds and investors in such investment funds are required to treat such
Confidential Information as confidential; and (ii) such Investor shall be liable
to the other Shareholders and the Company for any breach by any recipient of
Confidential Information hereunder of such obligation of confidentiality.



36

--------------------------------------------------------------------------------





Investors' obligations
29.7
For the avoidance of doubt, save as expressly provided in this Agreement, the
obligations of each of the Investors shall be several (and not joint and
several).

No partnership
29.8
Except for United States federal income tax purposes (if relevant), nothing in
this Agreement or in any document referred to in it shall constitute any of the
Parties a partner of any other, nor shall the execution, completion and
implementation of this Agreement confer on any Party any power to bind or impose
any obligations to any third parties on any other Party or to pledge the credit
of any other Party.

Assignment
29.9
No Party shall assign (whether absolutely or by way of security and whether in
whole or in part), transfer, mortgage, charge or otherwise dispose in any manner
whatsoever of the benefit of this Agreement or sub‑contract or delegate in any
manner whatsoever its performance under this Agreement.

Third party rights
29.10
Save in respect of any rights accruing in favour of any OEP Seller pursuant to
Clause 22.11, no term of this Agreement is enforceable under the Contracts
(Rights of Third Parties) Act 1999 by a person who is not a Party to this
Agreement.

Unenforceable provisions
29.11
If any provision or part of this Agreement is void or unenforceable due to any
Applicable Law, it shall be deemed to be deleted and the remaining provisions of
this Agreement shall continue in full force and effect. The Parties shall use
reasonable endeavours to replace the invalid provision in that respect with a
valid and enforceable substitute provision the effect of which is as close to
its intended effect as possible.

29.12
So far as it remains to be performed, this Agreement shall continue in full
force and effect after Completion. The rights and remedies of the Parties shall
not be affected by Completion.

Remedies
29.13
It is understood and agreed that money damages may not be a sufficient remedy
for any breach of Clauses 19 and 20 of this Agreement and that the relevant
Party(ies) may be entitled to seek specific performance and injunctive or other
equitable relief as a remedy for any such breach. Such remedy shall not be
deemed to be the exclusive remedy for breach of such Clauses but shall be in
addition to all other remedies available at law or equity to the relevant
Party(ies).

Waiver
29.14
The rights and remedies of the Parties shall not be affected by any failure to
exercise or delay in exercising any right or remedy or by the giving of any
indulgence by any other Party or by anything whatsoever except a specific waiver
or release in writing and any such waiver or release shall not prejudice or
affect any other rights or remedies of the Parties. No single or partial
exercise of any right or remedy shall prevent any further or other exercise
thereof or the exercise of any other right or remedy.

Counterparts
29.15
This Agreement may be executed in any number of counterparts and by the Parties
to it on separate counterparts, each of which when executed and delivered shall
be an original, but all the counterparts together constitute one instrument.

Taxation of payments
29.16
Any payment made by or due from any Party under, or pursuant to the terms of,
this Agreement shall be free and clear of all Taxation whatsoever, save only for
any deductions or withholdings required by law.

Tax gross-up
29.17
If any deductions or withholdings are required by law, or any payments made by
or due from any Party under this Agreement are liable for Taxation (whether in
the hands of the Investors or otherwise), or would have been liable for Taxation
but for the utilisation of any Tax relief in respect of such liability, such
Party shall be liable to pay to the payee(s) such further sums as shall be
required to ensure that the net amount received by the payee(s) will equal the
full amount which would have been received under the relevant provisions of this
Agreement in the absence of any such deductions, withholdings or Taxation
liabilities.

No set‑off, deduction or counterclaim


37

--------------------------------------------------------------------------------





29.18
Every payment payable by any Party under this Agreement shall be made in full
without any set‑off or counterclaim howsoever arising and shall be free and
clear of, and without deduction of or withholding for or on account of, any
amount which is due and payable to the payee under this Agreement.

Further assurance
29.19
Each Party shall after Completion execute all such deeds and documents and do
all such things as the other Parties may require for perfecting the transactions
intended to be effected under, or pursuant to, this Agreement and for giving
such Parties the full benefit of the provisions of this Agreement and the
Transaction Documents.

29.20
Costs

The Parties' costs in connection with the preparation and negotiation of this
Agreement, each Transaction Document and any matter contemplated by it, shall be
borne by the Company (save for costs which relate to due diligence in respect of
the U.S. Foreign Corrupt Practices Act which shall be borne by OEP and Titan in
equal parts).
Language
29.21
This Agreement is in the English language and, to be valid, all certificates,
notices, communications and other documents made in connection with it shall be
in English. If all or any part of this Agreement or any such certificate,
notice, communication or other document is for any reason translated into any
language other than English the English text shall prevail. Each of the Parties
understands English and is content for all communications relating to this
Agreement to be served on it in English.

Waiver of sovereign immunity
29.22
RDIF hereby waives to the fullest extent permitted by Applicable Law all
immunity (whether on the basis of sovereignty or otherwise) from jurisdiction,
attachment (both before and after judgment) and execution to which it might
otherwise be entitled in any action or proceeding in the courts of any country
or jurisdiction, relating in any way to this Agreement and agrees that it will
not raise, claim or cause to be pleaded any such immunity at or in respect of
any such action or proceeding.

30.
NOTICES

Addresses
30.1
Any notice, claim or demand in connection with this Agreement or with any
arbitration under this Agreement shall be in writing in English (each a
"Notice") and shall be sufficiently given if delivered or sent:

In the case of OEP to:     OEP 11 COÖPERATIEF U.A.
Address:     Herengracht 466, 1017 CA Amsterdam, the Netherlands
Attn:     Robert Harmzen
and to:    OEP II Partners Co-Invest L.P.
Address:     320 Park Avenue, 18th Floor, New York, NY 10022.
Attn:     David X Robakidze
Fax:    (212) - 277 - 1533
With a copy to:     One Equity Partners
Address:    320 Park Avenue, 18th Floor, New York, NY 10022.
Attn:    David X Robakidze
Fax:    (212) - 277 - 1533
Email address:    david.x.robakidze@oneequity.com
or to such other address as Robert Harmzen may notify to the other Parties in
writing from time to time.
In the case of Titan US to:    Titan International, Inc.
Address:     2701 Spruce Street
Quincy, Illinois 62301
Attn:     Maurice M. Taylor and Michael G. Troyanovich


38

--------------------------------------------------------------------------------





Fax:    217-228-3166
or to such other address as Titan US may notify to the other Parties in writing
from time to time.
In the case of Titan to:    Titan Luxembourg S.a.r.l.
Address:     8-10, rue Mathias Hardt L-1717, Luxembourg
Attn:     The Directors    
Fax:    217-228-3040


With a copy to:    Titan International, Inc.
Address:     2701 Spruce Street
Quincy, Illinois 62301
Attn:     Maurice M. Taylor and Michael G. Troyanovich
Fax:    217-228-3166


With a copy to:    Titan Luxembourg S.a.r.l.
c/o SGG S.A.
Attn:     Registered Agent
Address:    412 F, Route d’Esch
L-1030 Luxembourg
Fax:    352 47 11 01
Email:    contact@sgg.lu
or to such other address as Titan may notify to the other Parties in writing
from time to time.


In the case of RDIF to:     Rubber Coöperatief U.A.    
Address:     Luna ArenA, Herikerbergweg 238, 1101 CM, Amsterdam,
Zuidoost, the Netherlands
Attn:     Directors
Fax:    +31 20 673 00 16
With a copy to:     Russian Direct Investment Fund
Address:    Capital City, South Tower, 7th floor
8 Presnenskaya nab., building 1
Moscow, Russia 123317
    c/o Russian Direct Investment Fund
Attn:    Konstantin Ryzhkov
Fax:     +7 495 644 3413
Tel.:     +7 495 644 3414
or to such other address as RDIF may notify to the other Parties in writing from
time to time.
In the case of the Company to:     Titan Tire Russia B.V.
Address:    1017 CA Amsterdam, Herengracht 466
Attn:     The Supervisory Directors and the Managing Director
With a copy to:     each of the Shareholders
or to such other address as the Supervisory Board and Managing Director may
notify to the other Parties in writing from time to time.


39

--------------------------------------------------------------------------------





Form and receipt
30.2
Any Notice shall be in writing and may be delivered by hand or by
internationally recognised courier or sent by fax. For the avoidance of doubt,
no Notice may be sent by electronic mail unless so specified in this Agreement.



30.3
Any Notice shall be deemed to have been received:

30.3.1
upon delivery at the address of the addressee given in Clause 30.1 above, if
delivered by hand;

30.3.2
on the next working day in the place to which it is sent if sent by fax
(provided a successful transmission confirmation is received by the sender which
indicates that the fax was sent in its entirety to the fax number of the
recipient); or

30.3.3
seven (7) days from the time of posting (or, if not a Business Day, the next
Business Day thereafter) if sent by courier (unless such Notice is actually
received earlier, in which case such notice shall be deemed received when
actually received).



30.4
A Notice received or deemed to be received in accordance with Clause 30.3 on a
day which is not a Business Day or after 5 p.m. on any Business Day according to
local time in the place of receipt, shall be deemed to be received on the next
following Business Day.



31.
GOVERNING LAW AND DISPUTE RESOLUTION



31.1
This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter, existence, negotiation, validity, termination or
enforceability (including non-contractual disputes or claims) shall be governed
by and construed in accordance with English law.

31.2
If any dispute, controversy or claim between the Parties arises out of or in
connection with this Agreement including any question regarding its existence,
breach, termination or invalidity ("Dispute") they shall use all reasonable
endeavours to resolve the Dispute amicably. If the Parties are unable to resolve
the Dispute within twenty (20) Business Days of one side receiving written
notification of the Dispute, such Dispute shall be referred to and finally
resolved by arbitration under the Arbitration Rules of the LCIA Court then in
force (the "LCIA Rules") which rules are deemed to be incorporated by reference
into this Clause 31.

31.3
There shall be three (3) arbitrators appointed in accordance with the LCIA
Rules. The claimant Party and the respondent Party shall each nominate one (1)
arbitrator. Where there is more than one (1) claimant Party all such claimants
shall attempt to agree on their nomination of an arbitrator failing which that
arbitrator will be appointed by the LCIA Court. Where there is more than one (1)
respondent Party all such respondents shall attempt to agree on their nomination
of an arbitrator failing which that arbitrator will be appointed by the LCIA
Court. The third arbitrator, who shall act as the chairman of the tribunal,
shall be nominated by agreement of the two Party-approved arbitrators within
fifteen (15) Business Days of the confirmation of the appointment of the second
arbitrator, or in default of such agreement, appointed by the LCIA Court.

31.4
The place of arbitration shall be London, England.

31.5
The language of the arbitration proceedings shall be English.

31.6
The award of the arbitrators shall be final and binding on the Parties.

31.7
Nothing in Clauses 31.1 to 31.5 limits the right of a Party to bring proceedings
against another Party in any courts of competent jurisdiction in order to:



31.7.1
enforce an arbitration award rendered in accordance with Clauses 31.1 to 31.5;
or



31.7.2
make a claim for interim or injunctive relief.



31.8
If arbitral proceedings have already been commenced under this Agreement (a
"Pre-Existing Arbitration"), and a Party contends that a dispute has arisen
relating to issues which are substantially related to and/or involve the same
Parties as issues to be determined in a Pre-Existing Arbitration, then that
Party may seek to refer the dispute to the arbitral tribunal in the Pre-Existing
Arbitration. The Parties agree that the arbitral tribunal in the Pre-Existing
Arbitration shall have the discretion, taking into account the interests of
justice and efficiency, the stage of the proceedings and all other relevant
circumstances, to determine the Dispute in the Pre-Existing Arbitration upon
such terms or conditions as the arbitral tribunal thinks fit.





40

--------------------------------------------------------------------------------





IN WITNESS whereof this Agreement has been executed by the Parties and delivered
as a Deed on the date first above written.
EXECUTED and delivered as a deed for and on behalf of TITAN INTERNATIONAL,
INC. by Maurice M. Taylor
)
)
)


/s/ MAURICE M. TAYLOR
Maurice M. Taylor
Authorised Signatory
EXECUTED and delivered as a deed for and on behalf of TITAN LUXEMBOURG S.A.R.L.
by Maurice M. Taylor  
)
)
)


/s/ MAURICE M. TAYLOR
Maurice M. Taylor
Authorised Signatory
 
 
 
EXECUTED and delivered as a deed for and on behalf of OEP 11 COÖPERATIEF U.A. by
David Robakidze and Robert Harmzen
 


/s/ DAVID ROBAKIDZE
David Robakidze
Authorised Signatory


/s/ ROBERT HARMZEN
Robert Harmzen
Authorised Signatory
EXECUTED and delivered as a deed for and on behalf of RUBBER COÖPERATIEF U.A. by
Mr V.N. Pyltsov and Mr T.J. van Rijn
 


/s/ MR V.N. PYLTSOV
Mr V.N. Pyltsov 
Authorised Signatory


/s/ MR T.J. VAN RIJN
Mr T.J. van Rijn
Authorised Signatory
 
 
 
EXECUTED and delivered as a deed for and on behalf of TITAN TIRE RUSSIA B.V. by
Robert Harmzen and David Robakidze
)
)
)


/s/ ROBERT HARMZEN
Robert Harmzen
Authorised Signatory


/s/ DAVID ROBAKIDZE
David Robakidze
Authorised Signatory





41

--------------------------------------------------------------------------------





SCHEDULE 1
DEED OF ADHERENCE
PART A
THIS DEED is made on          BETWEEN:
[ 1.
___________________‑ include existing parties other than transferor and
transferee];

[2.
___________________ a company incorporated under the laws of___________________
having its [registered] office at ___________________OR ___________________of
[address] (the "Transferor")];

[3.
___________________, a company incorporated under the laws of
___________________ having its [registered] office at ___________________OR
___________________ of [address] ("New Shareholder")]

WHEREAS:
(A)
The Transferor [is a party] [has acceded by means of an agreement dated] [date
of previous Deed of Adherence] to an agreement entitled "Shareholders'
Agreement" dated ___2013 and made between the Company and the parties named
therein (the "Shareholders' Agreement") by which the Investors and the other
parties thereto agreed provisions relating to the ownership of the Company and
the conduct of its Business.

(B)
The Transferor wishes to transfer to the Transferee the Shares described in the
Schedule to this Deed (the "Transferred Interest") and the New Shareholder has
agreed to purchase the Transferred Interest [subject to and in accordance with
the terms and conditions of an agreement to be dated [date of Transfer
Agreement] and made between the Transferor and the New Shareholder (the
"Transfer Agreement").]

NOW THIS DEED WITNESSETH AND IT IS HEREBY AGREED:
1.
DEFINITIONS AND INTERPRETATIONS

1.1
Definitions

In this Deed (including the Recitals and Schedule hereto), unless the subject or
context otherwise requires, words defined in the Shareholders' Agreement shall
have the same meanings when used herein and:
"Completion" means the completion of the sale and transfer of the Transferred
Interest to take place at the offices of ___________________ on [date] in
accordance with the provisions of the Articles; and
"Transfer Date" has the meaning ascribed in Clause 3.1 of this Deed.
1.2
Interpretation

The provisions of Clause 1 of the Shareholders' Agreement shall apply to this
Deed mutatis mutandis.
1.3
Headings

Headings shall be ignored in the construction of this Deed.
2.
REPRESENTATIONS AND WARRANTIES

2.1
The New Shareholder represents and warrants to each of the other parties as
follows:

2.1.1
Status

It is a company duly established and existing under the laws of the jurisdiction
stated on page 1 of this Deed and has the power and authority to own its assets
and to conduct the business which it conducts and/or proposes to conduct.
2.1.2
Powers

It has the power (a) to enter into, exercise its rights and perform and comply
with its obligations under this Deed and the Shareholders' Agreement and (b) to
act as a Shareholder of the Company.
2.1.3
Authorisation and consents

All actions, conditions and things required to be taken, fulfilled and done
(including the obtaining of necessary consents) in order (a) to enable it
lawfully to enter into, exercise its rights and perform and comply with its
obligations under this Deed and the Shareholders' Agreement, and (b) to make
this Deed and the Shareholders' Agreement admissible in evidence in the courts
of the jurisdiction in which it is incorporated have been taken, fulfilled and
done.


42

--------------------------------------------------------------------------------





2.1.4
Non‑violation of laws etc.

Its entry into, exercise of its respective rights and/or performance of or
compliance with its respective obligations under this Deed and the Shareholders'
Agreement and the purchase of Shares do not and will not violate or exceed any
restriction imposed by (a) any law to which it is subject or (b) its memorandum
or articles of association or, as the case may be, certificate of incorporation
or bye‑laws/statutes.
2.1.5
Obligations binding

Its obligations under this Deed and the Shareholders' Agreement are valid,
binding and enforceable.
2.1.6
Non‑violation of other agreements

Its entry into, exercise of its rights and/or performance of or compliance with
its respective obligations under this Deed and the Shareholders' Agreement and
the purchase of Shares do not and will not violate any agreement to which it is
a party which is binding on its assets.
3.
UNDERTAKINGS OF THE NEW SHAREHOLDER

3.1
Assumption of obligations

In consideration of the agreement of the Transferor to transfer the Transferred
Interest to the New Shareholder, the New Shareholder undertakes, to each other
party to this Deed subject to Clause 3.2, that it will, with effect from the
date of transfer by the Transferor to the New Shareholder of the Transferred
Interest (the "Transfer Date") and without prejudice to any liability of the
Transferor in respect of any breach by it of obligations under the Shareholders'
Agreement prior to the Transfer Date, assume, perform and comply with each of
the obligations of the Transferor under the Shareholders' Agreement as if it had
been a party to the Shareholders' Agreement at the date of execution thereof.
3.2
Release

In consideration of the undertakings given by the New Shareholder under this
Clause, the parties hereby acknowledge and agree that the obligations of the
Transferor under the Shareholders' Agreement (except those under Clauses 1
(Definitions and Interpretation), 29.2 to 29.5 (Confidentiality), 13 (Protection
of the Business) and 31 (Governing Law and Disputes Resolution)) shall, in the
case only of a transfer of all the Transferor's Shares, cease with effect from
the Transfer Date, without prejudice to any liability of the Transferor in
respect of any breach by it of obligations under the Shareholders' Agreement
prior to the Transfer Date.
4.
RIGHTS OF THE TRANSFEREE

The parties hereto (other than the New Shareholder) agree that there shall be
accorded to the New Shareholder with effect from the Transfer Date all the
rights of the Transferor with respect to the Transferred Interest (in each case
without prejudice to the rights of the Transferor under the Shareholders'
Agreement in respect of any breach by any other party thereto of its obligations
thereunder at any time prior to the Transfer Date) as if the New Shareholder had
been a party to the Shareholders' Agreement at the date of execution thereof
and, with effect from the Transfer Date, the Transferor shall cease to be
entitled to those rights.
5.
NOTICES

The address fax number designated by the New Shareholder for the purposes of
Clause 30 (Notices) of the Shareholders' Agreement are:
Address:
Fax:
For the attention of:
6.
ASSIGNMENT AND TRANSFER

The parties hereto hereby acknowledge and agree that no party shall have any
right to assign, transfer or in any way dispose of the benefit (or any part
thereof) or the burden (or any part thereof) of this Deed without the prior
written consent of other parties.
7.
THIRD PARTY RIGHTS



43

--------------------------------------------------------------------------------





No term of this Deed is enforceable under the Contracts (Rights of Third
Parties) Act 1999 by a person who is not a party to this Deed.
8.
MISCELLANEOUS

8.1
This Deed and any dispute or claim arising out of or in connection with it or
its subject matter, existence, negotiation, validity, termination or
enforceability (including non-contractual disputes or claims) shall be governed
by and construed in accordance with English law.

8.2
If any dispute, controversy or claim between the parties arises out of or in
connection with this Deed including any question regarding its existence,
breach, termination or invalidity ("Dispute") they shall use all reasonable
endeavours to resolve the Dispute amicably. If the parties are unable to resolve
the Dispute within twenty (20) Business Days of one side receiving written
notification of the Dispute, such Dispute shall be referred to and finally
resolved by arbitration under the LCIA Rules which rules are deemed to be
incorporated by reference into this Clause 8.2ý.

8.3
There shall be three arbitrators appointed in accordance with the LCIA Rules.
The claimant party and the respondent party shall each nominate one arbitrator.
Where there is more than one claimant party all such claimants shall attempt to
agree on their nomination of an arbitrator failing which that arbitrator will be
appointed by the LCIA Court. Where there is more than one respondent party all
such respondents shall attempt to agree on their nomination of an arbitrator
failing which that arbitrator will be appointed by the LCIA Court. The third
arbitrator, who shall act as the chairman of the tribunal, shall be nominated by
agreement of the two party-approved arbitrators within fifteen (15) Business
Days of the confirmation of the appointment of the second arbitrator, or in
default of such agreement, appointed by the LCIA Court.

IN WITNESS whereof this Deed has been entered into the day and year first before
written.


44

--------------------------------------------------------------------------------







PART B
THIS DEED is made on          BETWEEN:
[1.
___________________‑ include existing parties];

[2.
___________________ a company incorporated under the laws of___________________
having its [registered] office at ___________________OR ___________________of
[address] (the "OEP Seller")];

WHEREAS:
(A)
Titan (the "Transferree") is a party to an agreement entitled "Shareholders'
Agreement" dated ___2013 and made between the Company and the parties named
therein (the "Shareholders' Agreement") by which the Investors and the other
parties thereto agreed provisions relating to the ownership of the Company and
the conduct of its Business.

(B)
The OEP Seller is [the sole] holder of all the issued and outstanding share
capital of OEP.

(C)
The OEP Seller wishes to transfer to the Transferee the Shares described in the
Schedule to this Deed (the "Transferred Interest") pursuant to the provisions of
Clause 22.9 of the Shareholders's Agreement and the Transferee has agreed to
purchase the Transferred Interest [subject to and in accordance with the terms
and conditions of an agreement to be dated [date of Transfer Agreement] and made
between the OEP Seller and the Transferee (the "Transfer Agreement").

NOW THIS DEED WITNESSETH AND IT IS HEREBY AGREED:
1.
DEFINITIONS AND INTERPRETATIONS

1.1
Definitions

In this Deed (including the Recitals and Schedule hereto), unless the subject or
context otherwise requires, words defined in the Shareholders' Agreement shall
have the same meanings when used herein and:
"Completion" means the completion of the sale and transfer of the Transferred
Interest to take place at the offices of ___________________ on [date] in
accordance with the provisions of the provisions of the Shareholders' Agreement
and the articles of association of OEP; and
1.2
Interpretation

The provisions of Clause 1 of the Shareholders' Agreement shall apply to this
Deed mutatis mutandis.
1.3
Headings

Headings shall be ignored in the construction of this Deed.
2.
REPRESENTATIONS AND WARRANTIES

2.1
The OEP Seller represents and warrants to each of the other parties as follows:

2.1.1
Status

It is a company duly established and existing under the laws of the jurisdiction
stated on page 1 of this Deed and has the power and authority to own its assets
and to conduct the business which it conducts and/or proposes to conduct.
2.1.2
Powers

It has the power (a) to enter into, exercise its rights and perform and comply
with its obligations under this Deed and the provisions of Clauses 19, 20, 22
and 29 of the Shareholders' Agreement (the "Obligations").
2.1.3
Authorisation and consents

All actions, conditions and things required to be taken, fulfilled and done
(including the obtaining of necessary consents) in order (a) to enable it
lawfully to enter into, exercise its rights and perform and comply with its
obligations under this Deed and the Obligations, and (b) to make this Deed and
the Shareholders' Agreement admissible in evidence in the courts of the
jurisdiction in which it is incorporated have been taken, fulfilled and done.
2.1.4
Non‑violation of laws etc.



45

--------------------------------------------------------------------------------





Its entry into, exercise of its respective rights and/or performance of or
compliance with its respective obligations under this Deed and the Obligations
and the sale of the Transferred Interest do not and will not violate or exceed
any restriction imposed by (a) any law to which it is subject or (b) its
memorandum or articles of association or, as the case may be, certificate of
incorporation or bye‑laws/statutes.
2.1.5
Obligations binding

Its obligations under this Deed and the Obligations are valid, binding and
enforceable.
2.1.6
Non‑violation of other agreements

Its entry into, exercise of its rights and/or performance of or compliance with
its respective obligations under this Deed and the Obligations and the sale of
the Transferred Interest do not and will not violate any agreement to which it
is a party which is binding on its assets.
3.
RIGHTS OF THE OEP SELLER

The parties hereto (other than the OEP Seller) agree that there shall be
accorded to the OEP Seller with effect from the date of this Deed all the rights
of OEP arising under or in connection with the provisions of Clauses 19, 20, 22
and 29 of the Shareholders' Agreement with respect to the transfer of the
Transferred Interest from the OEP Seller to the Transferee (in each case without
prejudice to the rights of OEP under the Shareholders' Agreement in respect of
any breach by any other party thereto of its obligations thereunder at any time
prior to the date hereof) as if the OEP Seller had been a party to the
Shareholders' Agreement at the date of execution thereof.
4.
NOTICES

The address fax number designated by the OEP Seller for the purposes of Clause
30 (Notices) of the Shareholders' Agreement are:
Address:
Fax:
For the attention of:
5.
ASSIGNMENT AND TRANSFER

The parties hereto hereby acknowledge and agree that no party shall have any
right to assign, transfer or in any way dispose of the benefit (or any part
thereof) or the burden (or any part thereof) of this Deed without the prior
written consent of other parties.
6.
THIRD PARTY RIGHTS

No term of this Deed is enforceable under the Contracts (Rights of Third
Parties) Act 1999 by a person who is not a party to this Deed.
7.
MISCELLANEOUS

7.1
This Deed and any dispute or claim arising out of or in connection with it or
its subject matter, existence, negotiation, validity, termination or
enforceability (including non-contractual disputes or claims) shall be governed
by and construed in accordance with English law.

7.2
If any dispute, controversy or claim between the parties arises out of or in
connection with this Deed including any question regarding its existence,
breach, termination or invalidity ("Dispute") they shall use all reasonable
endeavours to resolve the Dispute amicably. If the parties are unable to resolve
the Dispute within twenty (20) Business Days of one side receiving written
notification of the Dispute, such Dispute shall be referred to and finally
resolved by arbitration under the LCIA Rules which rules are deemed to be
incorporated by reference into this Clause 8.2ý.

7.3
There shall be three arbitrators appointed in accordance with the LCIA Rules.
The claimant party and the respondent party shall each nominate one arbitrator.
Where there is more than one claimant party all such claimants shall attempt to
agree on their nomination of an arbitrator failing which that arbitrator will be
appointed by the LCIA Court. Where there is more than one respondent party all
such respondents shall attempt to agree on their nomination of an arbitrator
failing which that arbitrator will be appointed by the LCIA Court. The third
arbitrator, who shall act as the chairman of the tribunal, shall be nominated by
agreement of the two party-approved arbitrators within fifteen (15) Business
Days of the confirmation of the appointment of the second arbitrator, or in
default of such agreement, appointed by the LCIA Court.

IN WITNESS whereof this Deed has been entered into the day and year first before
written.


46

--------------------------------------------------------------------------------





SCHEDULE 2
ANTI-CORRUPTION COMPOLIANCE PROGRAMME
1.
Scope

This Policy applies to all of the Group Companies and their affiliates and
offices world-wide, as well as to their employees, certain agents, consultants
or other third parties whom Group Company engages to act on its behalf. It
reiterates each Group Company’s zero tolerance policy for bribery, sets out such
company’s standards in complying with applicable anti-corruption laws, and
identifies legal and compliance officers from whom certain approvals must be
obtained and with whom questions about this Policy may be raised.
2.
Designated Compliance Personnel

For each Group Company line of business certain personnel have received
specialized training on the anti-corruption laws of the countries and businesses
for which they have legal and/or compliance responsibilities. These personnel
have been given the responsibility for advising employees on anti-corruption
issues, pre-clearing expenses involving government officials and approving the
engagement of certain agents and consultants. All of these procedures are
described in the following sections of this Policy. The individuals with these
anti-corruption compliance responsibilities are referred to in this Policy as
Compliance Personnel, and are identified in Attachment A. The Chief Compliance
Officer is [name] and he/she may be reached at [contacts].
3.
Bribery Prohibited

3.1
Each Group Company has zero tolerance for bribery. No employee may directly or
indirectly offer, promise, grant or authorize the giving of money or anything
else of value to a government official to influence official action or obtain an
improper advantage. The same applies to a representative of a
non-government-owned commercial entity in a business transaction. Any offer,
promise, grant or gift must comply with applicable laws and with this Policy,
and must not create the appearance of impropriety. This means that no such
offer, promise, grant or gift may be made if it could reasonably be understood
as an effort to influence improperly a government official or representative of
a non-government-owned commercial entity to grant any Group Company a business
advantage. Where the recipient is a government official (as defined in Section
4), such conduct is universally prohibited by law as criminal bribery. Even
where the recipient is not a government official, but is acting in a purely
private commercial capacity, the laws of several countries, including the United
Kingdom, Germany, and The People’s Republic of China, among others, and U.S.
states make such conduct a crime. The potential criminal penalties, both for the
company and for individuals, are severe. Putting aside the possibility of
criminal actions against the company or its employees, all employees guilty of a
violation will be subject to disciplinary consequences, up to and including
dismissal.

3.2
It is important to remember that the definition of a “bribe” is broader than the
payment or offer of money; it can include the offer or gift of anything of
value, such as, under certain circumstances:

3.2.1
Gifts

3.2.2
Hospitality, such as meals or entertainment

3.2.3
Travel, or reimbursement of travel-related expenses

3.2.4
Favouring relatives or business partners in employment with a Group Company

3.2.5
Charitable or political contributions

3.2.6
Personal advice or assistance

3.2.7
Attendance at a conference hosted or paid for by a Group Company

3.2.8
Attendance at training sessions provided by a Group Company

It makes no difference whether anything is actually given or received or whether
the person to whom it is offered actually does anything in return; merely
offering, or authorizing someone else to offer a bribe is prohibited. It also
does not matter whether the person to whom the benefit is offered, promised or
given is the same person as the public or corporate official or other person who
is intended to perform their function improperly or otherwise misuse their
position. For example, it would be improper to offer employment to a government
official’s relative, or make a contribution to a charity recommended by the
official, with the understanding that the official would as a result offer a
business advantage to a Group Company.
3.3
In addition, the Policy prohibits indirect payments to government officials if
the circumstances indicate that any benefit from the payment or gift may
possibly be passed on to a government official either to influence official
action or to gain an improper advantage. The same is true if any benefit from
the payment or gift may possibly be passed on to a representative of a
non-government-owned commercial entity in consideration for an improper
advantage in a business transaction. This would include payments to



47

--------------------------------------------------------------------------------





consultants, agents, intermediaries, business partners, or other third parties,
including family members of the government official or otherwise apparently
unrelated individuals or corporate entities of any type.
3.4
As a general rule, expenses will not be paid for the benefit of friends or
family members of government officials. Limited exceptions, under appropriate
circumstances and following close scrutiny, could include, for example, payment
of expenses for a government official’s spouse or partner to attend a cocktail
party or dinner hosted by a Group Company, where it would be awkward or
impossible for the official to attend alone. Additionally, it is a general rule
that side trips to vacation sites or other non-business-related locales will not
be approved. Side trips are different from “entertainment,” and to determine
whether a proposed event is “entertainment” or a “side trip” requires a Group
Company approvers to consider the relationship between the various components of
an expense in sum.

3.5
The hiring of relatives of, and persons referred by, government officials, is a
recurring risk area under anti-corruption laws. This Policy does not prohibit
the hiring of qualified personnel, but special care must be taken in the case of
individuals who are relatives of, or persons referred by, government officials.
A process for vetting such candidates is set forth at Attachment D.

4.
Bribery of a Government Official

Every country where a Group Company does business has laws prohibiting the
bribery of its government officials. In this context, a bribe can include
offering or providing to a government official some benefit for the purpose of
influencing the official to grant an advantage, usually an advantage within the
scope of the official’s government duties. If the intent is to obtain something
from the official in exchange for providing the official with the benefit, it
will not matter that the advantage conveyed by the official is something the
official may otherwise have done in any event. These offenses are extremely
serious and involve high risk not only to the particular Group Company, but also
carry serious criminal penalties for individuals. Consequently, in addition to
prohibiting such conduct, a Group Company is to maintain special procedures
relating to government officials.
4.1
U.S. Public Officials. Each relevant Group Company has established procedures
and guidelines to deal specifically with U.S. public officials because, in
addition to anti-corruption laws, various lobbying and other domestic laws in
the United States contain flat prohibitions and specific dollar limits on gifts
and entertainment expenses.

4.2
All Other Government

4.2.1
Who is a Government Official? A government official is anyone who is employed by
a government agency, or government controlled corporation (including a sovereign
wealth fund), or public international organization (such as the European Union,
the Asian Development Bank or the European Central Bank). A government official
in this context is also anyone who is serving in an official or representative
capacity for any government, whether actually employed by that government or
not. Care must be taken in countries, such as The People’s Republic of China and
Vietnam, with government-managed economies, given that corporate officials in
such countries may be government officials even when performing what in other
countries may be considered private roles. Officials of political parties and
candidates for political office and legislative, administrative or judicial
officials, regardless of whether they are elected or appointed, as well as
political parties themselves, are also considered government officials for the
purposes of this Policy. If in doubt, the relevant Group Company's employees
should consult with the company’s Compliance Personnel.

4.2.2
What must be Pre-cleared? The law requires that a Group Company maintains strong
internal controls around the payment of expenses related to government
officials, as defined above.

Group Company employees must pre-clear incurring any offer, payment or provision
of anything of value to a government official exceeding USD100 (or totalling
more than USD500 in a single year) or the equivalent in any other currency, or
such other lower limit as has been set by the company’s Chief Compliance
Officer, including:
(A)
Hospitality, travel and related expenses (such as airlines, hotels, meals,
entertainment and other expenses) for a government official, including but not
limited to travelling to visit Group Company facilities and meet Group Company
staff, or to participate in a trip or meeting to market a transaction involving
the agency or government which employs the official, or to attend a conference,
seminar or symposium organized or sponsored by a Group Company, or attend a
Group Company training session or other meeting

(B)
Contributions to a charity or other philanthropic organization recommended by,
or that would benefit, a government official



48

--------------------------------------------------------------------------------





(C)
Any offer of Group Company employment to any person upon the recommendation of a
government official (see Attachment D - Questionnaire Regarding Potential
Referred Hire)

(D)
Gifts provided to a government official

Pre-clearance does not need to be obtained for reasonable expenses incurred for
meals and entertainment of government officials if impracticable due to the
event’s timing or some other unforeseen circumstance. For example, a
spur-of-the-moment opportunity to dine with a government official might make
pre-clearance impossible. Under such circumstances, employees should consider
carefully that non-pre-cleared events of this type expose the company to greater
risk than pre-cleared events, and that the decision will be closely reviewed. As
outlined below in section 4.2.3, the expense must be submitted for approval, and
the reason why pre-clearance was not obtained must be clearly documented.
Transparency represents the company’s best defence to a legal challenge
regarding any particular expenditure related to a government official. All
expenses requiring pre-clearance under the Policy should be supported by a clear
and valid business purpose related to promoting, demonstrating, or explaining
Group Company products or services, or executing or performing a contract.
Likewise, expenses must be reasonable given their underlying business purpose.
In general, transparently documented reasonable and bona fide expenses related
to the promotion, demonstration or explanation of a Group Company product or
service is unlikely to pose corruption risk. On the other hand, the more lavish
the expense, the easier it would be for authorities to infer corrupt intent on
the part of a Group Company or the individual employee making the payment.
Of course, whether or not pre-clearance is required, no payment, gift or expense
reimbursement is permitted which fails to conform to the standards set forth in
this Policy, i.e., that is lavish or otherwise inappropriate, such that it is
intended to, or is reasonably likely to be perceived as intended to, cause the
recipient to act improperly.
4.2.3
Pre-clearance Process. Any employee who intends to make any payment, gift or
reimburse an expense incurred by a government official for which pre-clearance
is required, or who has incurred an expense without obtaining pre-clearance as
permitted in section 4.2.2 or 4.2.5, must complete an approval request and send
it for approval to the office of the Chief Compliance Officer.

4.2.4
Facilitation Payments. This Policy prohibits facilitation payments of any kind.
A facilitation payment is a payment or gift given to a government official to
cause the official to perform a routine duty or function, or to expedite such
performance. Irrespective of how common such payments may be according to local
custom in any relevant jurisdiction, such payments are prohibited by this
Policy. Payments offered to facilitate passage through customs, or to obtain
quicker service from a government official, are considered facilitation
payments.

4.2.5
Extortionate Payments. Extortion occurs when the person demanding the payment
instils in the payer the fear that, absent payment, the payer will suffer
physical, economic or other harm. Extortion includes demands for payment
accompanied by an unlawful threat to an employee’s personal safety or freedom of
movement. It also may include the threat to refuse to perform, or delay
purposefully the performance of, routine duties that would cause a Group Company
to suffer economic hardship or loss. All demands for extortionate payments must
be reported to the Chief Compliance officer or his or her designees.

Absent unusual circumstances, such as where the personal safety or freedom of
movement of an employee or family member is at risk if such a payment is not
made, a Group Company will not make extortionate payments.
If possible, one of the company’s Compliance Personnel should be contacted, and
pre-clearance should be obtained from one of such personnel, prior to making any
extortionate payment. Emergency situations may dictate that such payments cannot
be pre-cleared, e.g., if an improper payment is demanded to secure the release
of an employee’s personal baggage at an airport. As outlined in section 4.2.3,
the expense must thereafter be submitted for approval, and the reason why
pre-clearance was not obtained must be clearly documented.
4.2.6
Cash Disbursements. As a general rule, no payments of any kind, including per
diem or petty cash disbursements, should be made directly to a government
official. Apart from reasonable expenses of the kind described herein, a Group
Company must not compensate a government official for travel or otherwise. If
travel reimbursements are required, payments should be made to the



49

--------------------------------------------------------------------------------





government official’s agency, not directly to the official. Receipts must be
collected and documented at the Group Company.


5.
Commercial Bribery

This Policy prohibits commercial bribery, in addition to bribery of government
officials. A commercial bribe occurs when a person confers, or offers or agrees
to confer, any benefit upon the recipient with the intent to influence
improperly the recipient’s conduct in relation to their employer’s business
affairs. The influence would be improper where intended to cause the recipient
to breach an expectation that the recipient will act in good faith, or with
impartiality, or consistently with their fiduciary duties, or where the receipt
of the benefit is itself otherwise improper under some requirement (legal or
otherwise) applicable to that person. This means that no such offer, promise,
grant or gift may be made if it could reasonably be understood as an effort to
influence improperly a representative of a non-government-owned commercial
entity to grant a Group Company a business advantage. Likewise, it would be
improper for any employee of a Group Company to solicit or accept such a
benefit.
As noted above, in certain U.S. states, and in certain jurisdictions, such as
the U.K. and The People’s Republic of China, commercial bribery is a crime. As
with bribery of government officials, in commercial bribery it does not matter
if any payment or benefit is actually made or received, or if anything is
actually done by the recipient; it is improper simply to offer or to solicit
such a payment or benefit. It also does not matter whether the person to whom
the benefit is offered, promised or given is the same person as the person who
is to perform improperly the relevant function.
5.1
Receiving a Bribe. This Policy prohibits all Group Companies' employees from
using their positions to solicit, demand, accept, obtain or be promised
advantages. Such conduct would violate this Policy, and could also violate
criminal law. For that reason, no Group Companies' employees may request or
receive from outside the particular Group Company anything of value from another
company or individual in the course of their employment and which may affect, or
have the appearance of affecting, the performance of that employment.
Reciprocity in paying for meals, taxis, and other minor expenses shared with a
private counter-party is not intended to be prohibited, but if there are any
doubts about the content of this rule please consult one of the company’s
Compliance Personnel.

5.2
Paying a Bribe. As noted above, this Policy prohibits all Group Companies'
employees from paying bribes, not just to government officials, but also to
representatives of private customers, suppliers, and other counter-parties. More
is at issue than simply ensuring that corporate resources are not wasted or
spent excessively. Employees are prohibited from offering or providing a benefit
that is lavish or otherwise inappropriate to someone, such that it is intended
to, or is reasonably likely to be perceived as intended to, cause the recipient
to act improperly, as this Policy describes above.

6.
Agents, Finders, Business Development Consultants, and other Third Parties

No individual or entity may be hired to commit bribery on behalf of a Group
Company. Special care must be taken when a Group Company engages the services of
an agent, consultant or other third party (“consultant”), when the consultant is
expected to assist in developing business with potential customers (whether
government- or non-government-owned) or where the consultant will be involved in
seeking, obtaining, or lobbying for any government approvals or action. Such
consultants include finders, sales and marketing firms, as well as agents
engaged to obtain licenses or other government approvals to enable a Group
Company to operate its facilities or conduct its business. The Policy’s scope
encompasses any consultant that acts for a Group Company, even if in relation to
a single transaction that is the subject of the agreement. Group Companies'
personnel are required to take steps to ensure that such consultants fully
comply with applicable anti-corruption laws and such Group Company policies.
Lawyers, public relations consultants, accountants, and other third parties
whose purpose is to assist the company to obtain or retain business are covered
by this policy.
Any payment to a consultant of a fee of USD10,000 or more (including a series of
payments aggregating USD10,000 or more which relate to a single transaction)
must be approved by the Chief Compliance Officer.
6.1
Pre-hire Due Diligence Required. Before engaging such a consultant, the employee
proposing the engagement must confer with the Chief Compliance Officer or his or
her designee to determine how the employee should conduct appropriate due
diligence. This may include, as considered appropriate by the Chief Compliance
Officer or his or her designee, the engagement of internal or external
investigators or other providers of due diligence information or intelligence
services. The employee must complete and deliver to the Chief Compliance Officer
or his or her designee an Engagement Form attached as Attachment



50

--------------------------------------------------------------------------------





B to this Policy that includes certain information about the proposed
consultant, reflects the due diligence performed by the employee and describes,
among other things, the particular reason for the engagement, the proposed
consultant’s present or prior relationship with officers or officials of
relevant potential customers, who (if anyone) recommended the engagement of the
consultant, justification for the proposed fee and explanation of the
arrangements for payment. The proposed agent or consultant must meet (in-person
or by phone) the Chief Compliance Officer or his or her designee, and the
engagement must be approved by that individual. Consulting engagements which
were already in existence when this Policy became effective should be promptly
reviewed consistently with the foregoing process and be brought into compliance
within 6 months.


6.2
Certain Consultants Prohibited. No consultant should be proposed for
consideration if:

6.2.1
the consultant has a reputation for corruption;

6.2.2
there is reason to believe that the consultant is likely to make improper
payments or gifts while working for a Group Company;

6.2.3
the consultant requests that his or her identity be kept secret;

6.2.4
the consultant requests (without a reasonable commercial justification) that he
or she be paid offshore, or up front, or in cash; or

6.2.5
there are other suspicious circumstances or “red flags” that are not
satisfactorily resolved.

The Engagement Form referenced in Section 6.1 above requires Group Company's
employee proposing the consultant to certify that they have undertaken adequate
and appropriate due diligence with regard to the consultant and, to the best of
their knowledge, they are not aware of the existence of any information,
including but not limited to the reasons detailed in this Policy, that would
prohibit the consultant from being engaged by a Group Company.
6.3
Training; Contracts. Consultants who are engaged must be apprised in writing of
this Policy and, where appropriate, participate in further training.

The Chief Compliance Officer or his or her designee must confirm and document
that the consultant was apprised of the Policy. The Group Company line of
business responsible for the hire must provide and document any required
additional training. After a consultant is hired, the Group Company line of
business responsible for the hire must perform and document ongoing due
diligence and training, as appropriate.
The consultant will also be required to enter into a written agreement with the
Group Company that includes anti-corruption provisions in the form attached as
Attachment C to this Policy; any variations to these provisions (to take into
account local laws or other considerations) must be approved by the appropriate
Designated Legal/Compliance Officer.
7.
Merger and Acquisition Activity

Merger and acquisition activity is extraordinary activity that is undertaken
only after approval by the company’s board of directors, and is usually
undertaken with the assistance of outside legal counsel. No merger and
acquisition activity may be undertaken without appropriate anti-corruption due
diligence. Furthermore, to the extent feasible, and within the scope of their
responsibilities in a merger and acquisition activity, company personnel shall
work with the merger and acquisition team to plan, implement, and analyze
anti-corruption due diligence information, and to take steps to assure that the
company obtains in the negotiations for acquisition of a business or a part of a
business representations, warranties, indemnities, and exit rights that protect
the company in the event anti-corruption liabilities are discovered at the
target company or other business. A copy of the due diligence checklist and
merger and acquisition deal terms that are to be used absent the approval of the
company’s General Counsel and Chief Compliance Officer in any merger and
acquisition transaction are appended to this Policy as Attachment E.
8.
Business Partners, Joint Ventures, Subcontractors, and Distributors

As with consultants, a Group Company may be held responsible for the conduct of
those whom we hire to conduct business on our behalf or with whom we join to
conduct business. Therefore, appropriate due diligence must be performed to
determine that these entities understand our anti-corruption policies and have
policies and procedures that are consistent with our own. Due diligence also
should be performed to determine whether these entities are owned by or
affiliated with any Government Entity.
Group Companies' employees are required to take steps to ensure that any
business partners, joint venture partners, subcontractors, distributors or any
other individuals or companies hired to conduct business on behalf of a
particular Group Company and over which such Group Company has direct control
develop and implement anti-corruption policies consistent with the general
principles of this Policy. All such individuals


51

--------------------------------------------------------------------------------





or companies over which such Group Company does not have direct control should
be required contractually (and where not legally possible be appropriately
encouraged) to adhere to the general principles set out in this Policy.
The terms of any business partnership, joint venture or subcontracting agreement
should include terms similar to those set forth for consultants in Attachment C,
subject to variation only as approved by the Chief Compliance Officer or his or
her designee. In the case of significant and strategic joint ventures, as
determined by the General Counsel and the Chief Compliance Officer, the deal
terms identified in Attachment F, to the extent feasible, must also be sought in
the contract(s) establishing the joint venture.
9.
Political and Charitable Contributions

Use of Group Company's resources to make or solicit contributions to political
parties or candidates, or to charitable organizations, if done in accordance
with applicable laws and regulations, is appropriate, but care must be taken to
ensure that such activities do not create, or appear to create, an improper
personal benefit covered by this Policy. Such contributions may be made on the
company’s behalf only following consultation with, and approval by, the Chief
Compliance Officer.
10.
Training

Each line of business or corporate group is responsible for providing
appropriate training on this Policy to relevant employees and consultants (and,
subject to employment law, temporary workers) at least every two years, tracking
training completions, and routine reporting to management. All employees should
be reminded of the importance of adherence to the policy annually via awareness
bulletins or comparable communications.
11.
Reporting and Escalation of Issues

If at any time a any Group Company employee becomes aware of any activity
prohibited by this Policy, or is offered a bribe by any third party, or is
approached by any third party who solicits a bribe or in any way threatens the
employee if a bribe is not paid, the employee should immediately contact the
Chief Compliance Officer or other Compliance Personnel. Should the Chief
Compliance Officer or other Compliance Personnel fail to take action to respond
to such a report within 30 days, the employee shall report the matter to the
audit committee of the company’s board of directors, and may do so earlier if
the facts require immediate action to protect the company. Employees should be
permitted to make such reports anonymously, if they so desire.


52

--------------------------------------------------------------------------------





Attachment A
Chief Compliance Officer and Compliance Personnel


[insert Group Company contact details]




53

--------------------------------------------------------------------------------





Attachment B
Engagement of Business Development Consultant
To be completed and provided to the Chief Compliance Officer or his or her
designee by the Group Company employee proposing to hire the consultant.
1.
Name of Consultant

2.
Name and address of Consultant’s Firm

3.
Parent Company (if any)

4.
Owners/Principals

    
Name
% Ownership
(a)
 
(b)
 
(c)
 
(d)
 

5.
Board of Directors

    
Name
(a)
(b)
(c)
(d)

6.
Principal Officers

    
Name
Title
(a)
 
(b)
 
(c)
 
(d)
 

7.
Country/countries where work will be performed

8.
Nature of the work to be performed, including whether or what, if any,
government agencies or officials may be involved?

9.
The rationale for employing this consultant including their expertise in this
area and importance to the Group Company of acquiring that expertise?

10.
What is the proposed duration of the consulting arrangement/relationship and is
it subject to any Non-disclosure or Confidentiality terms?

11.
References Checked, whether references are provided by Consultant or otherwise

(a)
(b)
(c)
12.Current or Former Government Officials Employed by the Consultant’s Firm
(List all)
Name
Government Agency
(a)
 
(b)
 
(c)
 

13.
The proposed consultant’s present or prior relationship(s) with officers or
officials of the potential customer or other relevant government bodies.

14.
Was this consultant or firm recommended by anyone? If so, who and in what
capacity? If the referrer was a government official, provide their name,
functional title, department/agency and location.

15.
How will fees and expenses of the consultant be calculated, invoiced and paid?
Has the method of calculation been formalised? Are the fees considered
reasonable in the context of the services being provided by the consultant?

16.
Group Company employees who interviewed the Consultant



54

--------------------------------------------------------------------------------





(a)
(b)
(c)
17.
Will the consultant agreement contain the contract provisions set out in
Attachment D? If no, any and all amendments to that wording need to be reviewed
and approved by the Designated Legal Compliance Officer and the General Counsel
for the LOB in the relevant region and their approvals need to be appended to
this Form.

18.
In addition to the above information and all relevant attachments to this Form
the undersigned hereby confirms that they have undertaken adequate and
appropriate due diligence with regard to the consultant and to the best of their
knowledge they are not aware of any of the existence of any information,
including but not limited to the following reasons, that would prohibit the
consultant from being engaged by the Group Company:

A
The consultant has a reputation for corruption;

B
There is reason to believe that the consultant is likely to make improper
payments or gifts while working for the Group Company];

C
The consultant requests that his or her identity be kept secret;

D
The consultant requests (without a reasonable commercial justification) that he
or she be paid offshore, or up front, or in cash; or

E
There are other suspicious circumstances or “red flags” that are not
satisfactorily resolved.

19.
The company business unit head proposing the engagement together with their
title, location and contact information.



Signed:
Employee Name:
Employee Location and Contacts:
Date:


If the consultant will be paid fees of USD10,000 or more (including a series of
payments aggregating USD10,000 or more which relate to a single transaction) or
the equivalent in any other currency, then the engagement and the fee structure
must be approved by the Chief Compliance Officer. Proof of that approval must be
attached to this form.






55

--------------------------------------------------------------------------------





Attachment C
Contract Provisions for Business Consultant Engagements
1.
The Parties to this Agreement are committed to compliance with the laws of the
Consultant’s home country and the Group Company’s country of incorporation and
headquarters as well as the laws of other countries that are, or may be, of
potential relevance, including all laws applicable to one or both of the Parties
relating to bribery, money laundering and/or corrupt payments, such as the U.S.
Foreign Corrupt Practices Act (“FCPA”), 15 U.S.C. §§78dd-1, 78dd-2 and
78dd-3.and the UK Bribery Act 2010] (“Anti-Corruption Laws”). Accordingly,
Consultant hereby represents and warrants that:

A
Consultant is now in compliance with the laws of the Consultant’s home country
and the Group Company’s country of incorporation and headquarters, as well as
any other laws applicable to Consultant’s performance under this Agreement as
well as the Anti-Corruption Laws of any other countries or jurisdictions that
are applicable to the transactions contemplated herein and will remain in
compliance with all such laws for the duration of the Agreement. The provisions
of this Agreement and the transactions contemplated thereby, including the
compensation of Consultant, are legal and binding under the laws of the relevant
jurisdictions, including, without limitation, all applicable Anti-Corruption
Laws and applicable laws and regulations relating to taxation and exchange
control.

B
Consultant has not taken and will not take any actions in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any government official (including any
officer or employee of any government or government-controlled entity or of a
public international organization, or any person acting in an official or
representative capacity for or on behalf of any of the foregoing, or any
political party or official thereof, or candidate for political office, or
legislative, administrative or judicial officials whether or not elected or
appointed, all of the foregoing being referred to as “Government Officials”) or
to any other person while knowing that all or some portion of the money or value
will be offered, given or promised to a Government Official for the purposes of
obtaining or retaining business, an advantage in the conduct of business or
securing any improper advantage.

C
Consultant has not taken and will not take any actions in furtherance of an
offer, payment, promise to pay or authorization of the payment or giving of, or
a request or acceptance of, money or anything else of value, to or by any other
person (whether or not a Government Official) while knowing that all or some
portion of the money or value offered, given or promised to such other person is
for the purpose of securing the improper performance of that person’s function
or misuse of that person’s position.

D
No part of the payments received by Consultant, directly or indirectly, from
Group Company will be used for any purpose which would cause a violation of the
laws of the Consultant’s home country and the Group Company’s country of
incorporation and headquarters or any other applicable jurisdiction including
any applicable Anti-Corruption Laws.

E
Neither Consultant nor any owner, partner, officer, director or employee of
Consultant or of any affiliate company of Consultant is or will become a
Government Official during the term of this Agreement without prior written
notice to the Group Company.

F
Consultant will abide by the general principles and spirit of the Group
Company’s Anti-Bribery Policy; acknowledges receipt of such Policy and will
undertake to complete initial and bi-annual training thereafter to be conducted
by the Group Company.

2.
In connection with the foregoing representations and warranties, the Parties
further agree as follows:

A
In the event of a breach of any of the foregoing representations and warranties,
any claims for payment by the Consultant with regard to any transaction for
which a breach of the representations has occurred, including claims for sales
or services previously rendered, shall be void and all payments previously paid
shall be refunded to the Group Company by the Consultant. The Consultant shall
further indemnify and hold the Group Company harmless against any and all
claims, losses or damages arising from or related to such breach or cancellation
of the Agreement.

B
All payments due to the Consultant under this Agreement will be made by check or
bank transfer, and no payments will be made in cash or bearer instruments. No
payments which are owed to the Consultant hereunder will be made to a third
party instead.

C
Group Company may terminate this Agreement immediately upon written notice in
the event that it concludes, in its sole opinion, that Consultant has breached
any representation or warranty under this Agreement or that a breach is
substantially likely to occur unless the Agreement is so terminated.



56

--------------------------------------------------------------------------------





D
Consultant will keep accurate books and records in connection with its services
to be performed under this Agreement and will make such books and records
available to the auditors for Group Company if requested. Consultant will fully
cooperate in any audit that may be conducted.



57

--------------------------------------------------------------------------------







Attachment D
Questionnaire Regarding Potential Referred Hire
The hiring manager must complete this Questionnaire and forward to the Chief
Compliance Officer or his or her designee under the Anti-Corruption Policy if a
candidate is being referred to Group Company for a job vacancy including intern
or trainee positions (as opposed to responding to any public advertisement or
recruitment program placed by Group Company) by:
any person who is employed by any government, government agency, or government
controlled corporation (including a sovereign wealth fund), or public
international organization; or
any person who is serving in an official capacity for any government whether
actually employed by that government or not; or
any person who is an official of political parties and candidates for political
office.
The Chief Compliance Officer or his or her designee will review and advise if
approval has been granted. No offer may be made to a potential candidate before
such review and approval.
The above-mentioned government agency, organization, political parties in
connection with the person making the referral is collectively described as
‘related organization’ in this questionnaire.
General Information
1.
Please attach a copy of the resume of the candidate to this Questionnaire.

2.
State the name of the person making the referral and the organization that
he/she works for and its relationship with Group Company (whether it is a past,
current, or potential client or business partner).

3.
Describe how this candidate came to the attention of Group Company.

4.
What is the relationship between the candidate and the person making the
referral?

5.
What is the position applied for? Please state (i) the proposed corporate title,
(ii) the job scope and (iii) the name and title of the person to whom the hire
will report to.

6.
Describe the application/interview process which the candidate went through,
including names of all Group Company interviewers. How many other candidates
were considered for this position?

7.
Does the candidate have the necessary qualifications for the position? If yes,
please substantiate. How does the candidate rate against other candidates for
the position?

8.
What are the proposed remuneration terms? Are they commensurate with the
qualifications of the potential hire and in accordance with market rates? If
yes, please substantiate.

Information on the related organization
9.
Is Group Company currently working on, or pitching for any application, deal or
transaction that involves the related organization to whom the candidate is
related as stated in Question 4? If yes, please provide details.

10.
Is Group Company seeking future opportunity to work or develop a relationship
with such a related organization? If yes, please provide details.

11.
What is the expected benefit to Group Company in employing the candidate?

Internal approvals and considerations
12.
Provide the name(s) and contact information the manager(s) who are proposing to
hire the candidate.

13.
If relevant approvals are not provided by the Chief Compliance Officer himself
or herself, provide the name(s) and contact information of any designee of the
Chief Compliance Officer who consulted on this matter.

14.
Will the candidate, after he/she has been hired, be in possession of any
confidential information relating to Group Company or other clients which could
be used to the advantage of the related organization (e.g. information related
to transactions with the related organization or any direct competitor of the
related organization)?

15.
Is there any additional information concerning the candidate or the related
organization that may be relevant to the approval of the hire?



Prepared by:     ___________________
Date:        __________________




58

--------------------------------------------------------------------------------







Attachment E
Due Diligence Checklist
[Terms of this Attachment to be prepared by the Compliance Officer]


59

--------------------------------------------------------------------------------





Attachment F
Model Contractual Provisions
[Terms of this Attachment to be prepared by the Compliance Officer]


60

--------------------------------------------------------------------------------





SCHEDULE 3
SANCTIONS COMPLIANCE POLICY
1.
Sanctions Compliance Policy

This Policy addresses compliance with US economic sanctions administered by the
US Office of Foreign Assets Control (“OFAC”) and applicable economic sanctions
administered by other regulatory authorities in the US and other countries.
This Policy applies to the Company, all entities owned or controlled by the
Company (together, the “Group”), and the employees of any Group entity.
It is the policy of the Company that no Group Company will sell any goods or
services directly, or indirectly through sales agents, distributors or other
third parties, to Cuba, Iran, North Korea, Sudan or Syria (“Sanctioned
Countries”), or otherwise to engage in transactions involving Sanctioned
Countries or Sanctioned Persons that would be prohibited under US economic
sanctions or other applicable economic sanctions.
It is the policy of the Company that all Group companies will end any remaining
customer relationships with Sanctioned Countries and Sanctioned Persons (as
defined below) as soon as legally and practicably possible. If any Group Company
has any remaining relationships with Sanctioned Countries or Sanctioned Persons
(as defined below) they should promptly contact the [Legal/ Compliance]
Department of the Company to discuss arrangements to terminate such relationship
and any related contractual obligations.
All Employees of Group Companies must follow both the spirit and the letter of
these policies and of all sanctions laws applicable (or deemed to be applicable)
to them or to the Group Company.
2.
Key Terms

3.1 OFAC, within the US Department of the Treasury, administers economic
sanctions targeting certain countries, individuals, entities and organizations
in order to further the national security and foreign affairs objectives of the
US government. Economic sanctions are also administered by national authorities
in the EU and in other countries - these sanctions partially overlap with US
sanctions and in other respects differ in their nature and scope.
3.2 Sanctioned Countries and Persons
•
The United States currently has broad sanctions embargoes in place against Cuba,
Iran, North Korea, Sudan and Syria, and the EU and many other countries have
also imposed sanctions of varying scope relating to these countries. Certain
restrictions and reporting requirements are in place for investment by US
persons and US companies in Myanmar. General information on US economic
sanctions can be found at: http://www.treasury.gov/ofac. In addition, under US
export control rules (which are separate from the sanctions rules), it is
generally prohibited to sell or transfer to Cuba, Iran, North Korea, Sudan and
Syria certain US-origin items or non-US items containing US-origin content.

•
The United States and other countries also have sanctions targeting specific
persons involved with certain political organizations, such as the Taliban, or
those otherwise involved with terrorism, narcotics trafficking or the
proliferation of weapons of mass destruction. In general terms, economic
sanctions prohibit most financial transactions or dealings with the following
individuals, entities, governments and countries: (i) several thousand
individuals and entities included in the US list of Specially Designated
Nationals (“SDN List”), which can be found at http://www.treasury.gov/sdn;
(ii) persons on a list of designated persons under economic sanctions
administered by the EU, UK or other countries, as applicable; (iii) the
governments of Sanctioned Countries and their agents; (iv) any person owned or
controlled by, or acting on behalf of, any of the foregoing; (v) persons located
within or doing business from a Sanctioned Country; and (v) armed forces and
groups in Myanmar. The foregoing are referred to in this Policy as “Sanctioned
Persons”.

•
A citizen or other national of Iran, North Korea, Sudan or Syria that is not
included in the SDN List is not considered a Sanctioned Person under this
Policy. There is no restriction under this Policy on hiring or otherwise dealing
with such an individual, so long as he or she is not actually located within the
territory of Iran, North Korea, Sudan or Syria and is not acting on behalf of
any person in a Sanctioned Country or any person on the SDN List.

•
Under US law, all US persons must comply with US economic sanctions. “US person”
is defined to include: (i) any US citizen or permanent resident alien (sometimes
referred to as a “green card” holder), wherever located; (ii) any entity
organized under US law; and (iii) any person located within or operating from
the United States.

•
Many US sanctions are directly applicable to non-US entities owned or controlled
by a US person, including many sanctions on Iran and Cuba. Some US sanctions can
be applied even to non-US entities with no



61

--------------------------------------------------------------------------------





ties or contact to the United States at all. Non-US companies are also subject
to the applicable economic sanctions issued by other countries.
3.
Compliance Procedures

1.1
Screening of Customers and Transactions

Each Group Company will carry out appropriate screening procedures to ensure
that it does not deal with any customers or third party service providers that
are Sanctioned Persons or are located in Sanctioned Countries. Specific
procedures for screening customers and third party service providers will be
implemented locally. Generally, however, each new customer, transaction or sale
should be checked against the SDN List.
If a customer raises any suspicion of being a Sanctioned Person, being
affiliated with a Sanctioned Person, or shipping the goods on to a Sanctioned
Country, the customer should be asked to furnish statements verifying intended
use and ultimate destination of goods. In particular, these procedures should be
followed if any such suspicion is raised in relation to a customer located in a
country that is known to have a high volume of resales to Sanctioned Countries,
such as the United Arab Emirates, Turkmenistan, Jordan, Turkey, Malaysia,
Thailand, Singapore, Hong Kong, Cyprus and Malta. Employees at any level are
authorized to delay any order that raises concerns for compliance with this
Policy.
1.2
Dealings with Agents, Distributors and other Third Parties

When engaging sales representatives, advisors, agents, distributors and other
third parties who will act for a Group Company to distribute or market products
on the Group Company’s behalf (“Sales Representatives”), each Group Company
should ensure that such arrangements do not result in transactions by that Group
Company that would violate this Policy.
After the entry into force of this Policy, all existing Sales Representatives
should be notified not to make sales on behalf of any Group Company on to
Sanctioned Countries or Sanctioned Persons; any agreements providing for such
sales should be terminated as described in Section 1 above.
•
Written contracts should be entered into with all Sales Representatives,
including appropriate provisions prohibiting sales on behalf of any Group
Company to Sanctioned Countries or Sanctioned Persons. Such provisions should be
prepared with the input of the [Legal/ Compliance] Department of the Company.

•
Sales Representatives should, on a regular basis, submit reports on their
activities on behalf of Group Companies. These reports should be reviewed by the
appropriate Company employees to ensure that, among other things, transactions
are not being entered into by the Sales Representatives that would violate this
Policy.

•
In such cases, after consulting with the [Legal/ Compliance] Department, this
Policy may be distributed to the Sales Representative, and the Sales
Representative may be asked to commit to abide by this Policy.



1.3
Exports and Transfers of Goods, Software and Technology

Before carrying out any export or transfer of goods, services or technology
across national borders, sales, compliance and legal personnel should work
together to ensure that the relevant Group Company has a good understanding and
good records regarding each of the following issues.
•
What is the item? Identify the origin, nature and technical characteristics of
the goods, software or technology as necessary to determine whether it is
subject to US export controls.

•
Where is it going? Identify its country of ultimate destination, and any other
countries through which it will transit. Consider whether the ultimate user
could be in a Sanctioned Country, particularly if the sale is to one of the
countries identified in Section 1.1 above.

•
Who will receive it? Identify the ultimate end-user of the goods, services or
technology and all other parties directly involved with its export, and confirm
these persons are not Sanctioned Persons.

It is prohibited under this Policy to export goods to a customer, agent or
distributor with the knowledge that those specific goods are destined for
Sanctioned Countries or Sanctioned Persons. As a result it is important to
conduct appropriate due diligence on customers, agents and distributors to
understand where they intend to send Company products.


1.4
Additional Procedures for US Persons

If any Group Company has any remaining relationships with Cuba, Iran, North
Korea, Sudan or Syria or Sanctioned Persons, no board members, directors,
officers or other employees who are US citizens or US permanent residents, or
are based in or temporarily visiting the United States, should be involved in
any related business. In addition, no


62

--------------------------------------------------------------------------------





such person should be involved in helping terminate any remaining business with
any such country or with Sanctioned Persons.
If any US person board member, director, officer or other employee receives
e-mail or other correspondence related to Cuba, Iran, North Korea, Sudan or
Syria or Sanctioned Person, he or she should send a standard reply stating that
because he or she is a US person, he or she cannot review the correspondence or
reply to it except to indicate that he or she is unable to be involved with the
subject matter of the communication. The US Person should report the
correspondence promptly to [Legal/ Compliance] Department of the Company.
Receipt by a US person of reports on prior or current periods that include
information related to the termination of any remaining business with Sanctioned
Countries or Sanctioned Persons is not prohibited, so long as the reports are
not intended as the basis for the US Person’s involvement in related discussion,
decision-making, approval, or planning. If in doubt, please contact [Legal/
Compliance] Department for guidance on the preparation or receipt of such
reports.
1.5
Transactions Involving Cuba, Cuban Persons and Companies

US law provides that the US economic sanctions targeting Cuba are binding on all
persons subject to US jurisdiction, which includes US persons, any non-US entity
owned or controlled by US persons, and any individuals that are residents of the
US. US sanctions generally prohibit persons subject to US jurisdiction from
dealing with Cuba, the Cuban government, any person in Cuba, and with Cuban
companies and Cuban persons located anywhere in the world. On the other hand,
the laws of the EU, Canada and Mexico may seek to restrict compliance with US
sanctions against Cuba.
If any Group Company has existing business, or there is any proposed business,
with Cuba, Cuban companies or persons, or if any other issues arise in relation
to US sanctions against Cuba, you must bring these matters to the attention of
the [Legal/ Compliance] Department of the Company as soon as possible.
[Note: the legal or compliance personnel in the Company who will handle matters
relating to Cuba should consult with sanctions counsel or with OEP Legal or
Compliance officer to ensure they fully understand the potential application of
US law prohibiting transactions with Cuba and Cuban persons, and EU and other
laws that may seek to block compliance with US sanctions on Cuba].
1.6
Corporate Transactions

Guidance must be sought when engaging in mergers and acquisitions and other
corporate transactions. A set of procedures is available upon request from the
[Legal/ Compliance] Department of the Company for conducting appropriate due
diligence and negotiating appropriate contractual provisions related to economic
sanctions in corporate transactions.
1.7
Records

Records of transactions to which sanctions are applicable must be retained for a
period of five years. Insufficient recordkeeping may be a separate violation of
sanctions laws, and can lead to penalties even if the transaction itself is
authorized. Contact the [Legal/ Compliance] Department of the Company with any
questions relating to recordkeeping.
1.8
Communication of Concerns

Every employee must communicate any concerns identified that arise under this
Policy. Employees may speak with their supervisor, a higher level of management,
or the [Legal/ Compliance] Department of the Company. Employees may also raise
concerns or questions through the telephone number [NUMBER] and the email
address [EMAIL]. This may be done anonymously, in which case your identity and
the concerns raised will remain confidential, and will be disclosed to as few
people as possible.
Alternatively, for any questions regarding this Policy, please contact [NAME],
[TITLE], on [PHONE], or [EMAIL].
The Company will not tolerate any form of retaliation against a person that
raises a concern in good faith through any of these channels.


63

--------------------------------------------------------------------------------







1.9
Disciplinary Action

Disciplinary action up to and including termination of employment may be taken
(subject to applicable labor and employment laws) against any individual who (a)
violates this Policy, (b) deliberately fails to report a violation as required,
(c) deliberately withholds material and relevant information concerning a
violation or fails to cooperate with an investigation into an actual or
potential violation, or (d) is the supervisor or manager or a violator, to the
extent there was a lack of reasonable leadership, supervision or diligence.
In addition, regulators may impose criminal or civil penalties on the Company or
the individuals involved in any violation of economic sanctions.


4.
Responsibilities

This Policy and any major modifications or revisions to this Policy shall be
approved by the Board of Directors of the Company.
The [Legal/ Compliance] Department of the Company is responsible for the
implementation of this Policy.
All employees must follow both the spirit and the letter of the sanctions
policies and laws described in this Policy. The adherence by each individual to
the principles set forth herein is a significant indicator of that individual’s
judgment and competence. Insensitivity to, or disregard for, these principles
will be grounds for appropriate disciplinary action, including potentially
dismissal.
Any questions about the application of this Policy in any particular situation
should be referred to the [Legal/ Compliance] Department of the Company.
5.
Other Applicable Documents

[IDENTIFY ANY OTHER RELEVANT POLICY OR GUIDANCE DOCUMENTS].
6.
Validity

This Policy shall enter into force on [DATE], 2013 and shall be valid for an
unlimited period of time.














64

--------------------------------------------------------------------------------





SCHEDULE 4


ANTI-CORRUPTION COMPLIANCE CERTIFICATION
    
The undersigned, having first been duly informed and having made reasonable and
good faith inquiry of my corporate organization, hereby certify as follows:
    
1. I understand that:
    
A.
[Group Company/the Group] does not pay, or offer to pay, bribes to public
officials or private persons in order to obtain or retain business or to gain an
improper business advantage;



B.
[Group Company/the Group] does not pay bribes indirectly through agents or other
third parties;

    
C.
[Group Company/the Group] avoids the appearance of paying bribes by refraining
from hosting lavish meals and entertainment, gift giving, charitable donations,
or the making of facilitating payments;

    
D.
[Group Company/the Group] maintains detailed and accurate books and records, and
implements internal controls reasonably designed to prevent, detect, and impose
discipline for breaches of anti-bribery laws and company anti-bribery compliance
policies;



E.
[Group Company/the Group] does do not pay, offer to pay or authorize bribes, but
if any improper payment should somehow be made, [Group Company/the Group] does
not conceal such payments by “off-the-books” arrangements or by falsifying
corporate books and records or reports.

    
2.
[Group Company/the Group] has implemented an Anti-Corruption Compliance Policy
and to the best of my knowledge no activities or payments have taken place at
the company or on the company’s behalf that would violate that policy.



3.
[Group Company/the Group] has implemented operational guidance, and has provided
or is in the process of providing training to all relevant personnel on the
following topics:

    
A.     Gifts;
    
B.     Hospitality, entertainment and expenses;
    
C.     Customer travel (e.g., promotional activities);
    
D.     Political contributions;
    
E.     Charitable donations and sponsorships;
    
F.     Prohibitions on facilitation payments;
    
G.
The use of agents, finders, distributors, business development consultants and
other third parties whose conduct may be attributed in whole or in part to
[Group Company/the Group];

    
H.
The conduct of anti-bribery due diligence and implementation of appropriate
anti-bribery controls in merger, acquisition, and joint venture activity
governing documents.

    
I.
Segregation of duties and other financial controls to assure appropriate limits
on authority as to expenditures or other dispositions of company assets or the
accrual of liabilities.

    


65

--------------------------------------------------------------------------------





4.
A true copy of the written documents specifying the operational controls,
including employee handbooks, compliance policies, and the like, are attached to
this certification. [Only one member of senior management - e.g., CFO, Chief
Compliance Officer, or other relevant manager - need provide this set of
materials as part of the certification]

    
5.
A true list of employees receiving training in these operational controls in the
past year is attached to this certification. [Only one member of senior
management - e.g., CFO or Head of H.R. - need provide this set of materials as
part of the certification]

    
6.
[Group Company/the Group] has adequately-resourced Legal, Compliance, and
Internal Audit functions, staffed with personnel of sufficient stature,
training, and experience, and with sufficient staff to handle the compliance
challenges of the organization. A list of such personnel is attached to this
certification. The annual internal audit plan of [Group Company/the Group] is
reasonably designed to test compliance with anti-bribery controls, and a list of
internal audits conducted within the past twelve months is attached to this
certification, as is a list of internal audits that are planned for the next
twelve months at [Group Company/the Group]. It is sufficient if the senior
management team member directly responsible for Legal, Compliance, and Internal
Audit functions provides the particular certifications applicable to their
respective organizations. [This paragraph to be signed by the head of internal
audit or its equivalent]



7.
There have been no incidents in which there have been violations of the
Company’s anti-bribery compliance policy, or any applicable anti-bribery law,
or, if there have been such incidents, they are described as follows: [Include
detailed description of all aspects of the incidents, including how the incident
was investigated and any remedial steps taken to discipline employees, terminate
third parties, and/or strengthen internal controls]



8.
There have been no incidents in which there have been allegations of violations
of the Company’s anti-bribery compliance policy, or any applicable anti-bribery
law, or if there have been such incidents, they are described as follows:
[Include detailed description of all aspects of the incidents, including why, if
it is the case, the allegation was not substantiated]



















66

--------------------------------------------------------------------------------





SCHEDULE 5


CERTIFICATE OF [INSERT NAME OF THE RELEVANT GROUP COMPANY]
REGARDING SANCTIONED PERSONS AND COUNTRIES


This Certificate is being delivered to One Equity Partners (OEP) by [insert name
of the relevant Group Company] (the Company). The undersigned understands,
acknowledges and agrees that the facts set forth in this Certificate are being
relied upon by OEP and JPMorgan Chase & Co. (JPMC), in connection with their
compliance with applicable laws, including Economic Sanctions Laws and US
securities laws.
The undersigned, as a duly authorized officer of the Company, hereby represents,
warrants and certifies, after reasonable investigation and review, that, since
January 1, 2012, the Company has not knowingly:
(a)    entered into any agreement, transaction or dealing with or for the
benefit of any Sanctioned Person (or involving any property thereof) or
involving the Government of Iran (or any entity owned or controlled by the
Government of Iran or acting on its behalf);
(b)    owned, controlled, or insured a vessel used to transport crude oil,
gasoline, diesel or jet fuel from Iran; or
(c)    exported to any person goods, technology or services that would
contribute to Iran’s ability to acquire chemical, biological or nuclear weapons
or advanced conventional weapons.
For the purposes of this certification:
Economic Sanctions Law means any economic or financial sanctions administered by
the United Nations, the European Union or any member state thereof, any agency
of the US government, or any other national economic sanctions authority.
Sanctioned Person means any person (i) designated on the OFAC list of Specially
Designated Nationals and Blocked Persons (available at
http://www.treasury.gov/sdn), (ii) that is, or is part of, the government of
Iran, (iii) owned or controlled by, or acting on behalf of, any of the
foregoing, (iv) targeted under financial sanctions administered by any United
Nations body, or (v) located within or operating from Iran.
IN WITNESS WHEREOF, this certificate was signed by a duly authorized officer of
the Company.


[insert name of the relevant group company]
By:
_________________________________

Name:
Title:
Date:
______________________________ ___



67

--------------------------------------------------------------------------------





SCHEDULE 6


WARRANTIES
1.
WARRANTIES

Each Shareholder and Titan US warrants to the other Parties on the date of this
Agreement as follows:
1.1.1
Status

It is a company duly incorporated or established and validly exists under the
laws of its jurisdiction and has the corporate capacity, power and authority to
own its assets and to conduct the business which it conducts and/or proposes to
conduct.
1.1.2
Powers

It has the power (a) to enter into, exercise its rights and perform and comply
with its obligations under this Agreement and (b) to act as a Shareholder of the
Company.
1.1.3
Authorisation and consents

All actions, conditions and things required to be taken, fulfilled and done
(including the obtaining of necessary consents) in order (a) to enable it
lawfully to enter into, exercise its rights and perform and comply with its
obligations under this Agreement, and (b) to make this Agreement admissible in
evidence in the courts of the jurisdiction in which it is incorporated, have
been taken, fulfilled and done.
1.1.4
Non‑violation of laws etc.

Its entry into, exercise of its respective rights and/or performance of or
compliance with its respective obligations under this Agreement and as a
Shareholder do not and will not violate or exceed any restriction imposed by (a)
any Applicable Law to which it is subject or (b) its memorandum or articles of
association or, as the case may be, certificate of incorporation or
bye‑laws/statutes.
1.1.5
Obligations binding

Its obligations under this Agreement are valid, binding and enforceable.
1.1.6
Non‑violation of other agreements

Its entry into, exercise of its rights and/or performance of or compliance with
its respective obligations under this Agreement and as a Shareholder do not and
will not violate any agreement to which it is a party.


68

--------------------------------------------------------------------------------





SCHEDULE 7


GUARANTEE
1.1
The Guarantor irrevocably and unconditionally guarantees to each of RDIF and OEP
(each, a "Beneficiary") the due and punctual performance of each obligation of
Titan under Clauses 19, 20 and 22.9 of the Agreement. The Guarantor shall pay to
the Beneficiary from time to time on demand a sum of money (including the Put
Option Price or the Settlement Option Price, as the case may be) which Titan is
at any time liable to pay to the Beneficiary under or pursuant to Clauses 19, 20
and 22.9 of the Agreement and which has not been paid at the time the demand is
made. The Guarantor's obligations set out in this Schedule 7 are primary
obligations and not those of a mere surety.

1.2
The Guarantor irrevocably and unconditionally agrees to indemnify (and keep
indemnified) the Beneficiary on demand against any loss, liability or cost
incurred by the Beneficiary as a result of any obligation of Titan referred to
in paragraph 1 of this Schedule 7 being or becoming void, voidable or
unenforceable as against Titan for any reason whatsoever. The amount of the
loss, liability or cost shall be equal to the amount which the Beneficiary would
otherwise have been entitled to recover from Titan.

1.3
The Guarantor's obligations under paragraphs 1 and 2 of this Schedule 7 are
continuing obligations and are not satisfied, discharged or affected by an
intermediate payment or settlement of account by, or a change in the
constitution or control of, or merger or consolidation with any other person of,
or the insolvency of, or bankruptcy, winding up or analogous proceedings
relating to, Titan.

1.4
The Guarantor's liabilities under paragraphs 1 and 2 of this Schedule 7 are not
affected by an arrangement which the Beneficiary may make with Titan or with
another person, which (but for this paragraph 4) might operate to diminish or
discharge the liability of or otherwise provide a defence to a surety.

1.5
Without affecting the generality of paragraph 4, the Beneficiary may at any time
as it thinks fit and without reference to the Guarantor and without prejudice to
the Guarantor's obligations set out in this Schedule 7:

1.5.1
grant a time for payment or grant another indulgence or agree to an amendment,
variation, waiver or release in respect of an obligation of Titan under Clauses
19, 20 and 22.9 of the Agreement;

1.5.2
give up, deal with, vary, exchange or abstain from perfecting or enforcing other
securities or guarantees held by the Beneficiary;

1.5.3
discharge a party to other securities or guarantees held by the Beneficiary and
realise all or any of those securities or guarantees; and

1.5.4
compound with, accept compositions from and make other arrangements with Titan
or a person or persons liable on other securities or guarantees held or to be
held by the Beneficiary.

1.6
The Guarantor's liabilities under paragraphs 1 and 2 of this Schedule 7 are not
affected by the avoidance of an assurance, security or payment or a release,
settlement or discharge which is given or made on the faith of an assurance,
security or payment under an enactment relating to bankruptcy or insolvency.

1.7
The Guarantor waives any right it may have of first requiring the Beneficiary
(or any trustee or agent on their behalf) to proceed against or enforce any
other rights or security or claim payment from any person before claiming from
that Guarantor on the terms set out in this Schedule 7. This waiver applies
irrespective of any Applicable Law or any provision of the Agreement to the
contrary.



69

--------------------------------------------------------------------------------





SCHEDULE 8


GROUP FORECAST AND KEY BUSINESS PARAMETERS
a0currentperformance.jpg [a0currentperformance.jpg]


70

--------------------------------------------------------------------------------





a1keydriversoftheeconomicmod.jpg [a1keydriversoftheeconomicmod.jpg]


71

--------------------------------------------------------------------------------





a2note20122013volumes.jpg [a2note20122013volumes.jpg]


72

--------------------------------------------------------------------------------





a3volumehistory.jpg [a3volumehistory.jpg]


73

--------------------------------------------------------------------------------





a4agritireshistoricsplitbyeq.jpg [a4agritireshistoricsplitbyeq.jpg]


74

--------------------------------------------------------------------------------





a5volumeprojectionsagricultu.jpg [a5volumeprojectionsagricultu.jpg]


75

--------------------------------------------------------------------------------





a6volumeprojectstotal.jpg [a6volumeprojectstotal.jpg]


76

--------------------------------------------------------------------------------





a7rawmaterialshistoryandproj.jpg [a7rawmaterialshistoryandproj.jpg]


77

--------------------------------------------------------------------------------





a8productprices.jpg [a8productprices.jpg]


78

--------------------------------------------------------------------------------





a9contributionmarginhsitory.jpg [a9contributionmarginhsitory.jpg]


79

--------------------------------------------------------------------------------





a10contributionmarginproject.jpg [a10contributionmarginproject.jpg]


80

--------------------------------------------------------------------------------





a11plforecastbasecase.jpg [a11plforecastbasecase.jpg]


81

--------------------------------------------------------------------------------







THIS AGREEMENT (the "Agreement") is executed and dated on 4 October 2013
BETWEEN:
(1)
TITAN INTERNATIONAL, INC., a company organised under the laws of the State of
Illinois and having its principal office at 2701 Spruce Street, Quincy, IL
62301, United States;

(2)
TITAN LUXEMBOURG S.A.R.L., a private limited liability company incorporated
under the laws of Luxembourg, with its registered office at 412F, route d’Esch,
L-1030, Luxembourg;

(3)
OEP 11 COÖPERATIEF U.A., a cooperative with excluded liability (coöperatie met
uitgesloten aansprakelijkheid), having its seat in Amsterdam, its address at
1017 CA Amsterdam, Herengracht 466, registered in the trade register under
number 57627843;

(4)
RUBBER COÖPERATIEF U.A., a cooperative with excluded liability (coöperatie met
uitgesloten aansprakelijkheid), having its seat in Amsterdam, its address at
1101 CM Amsterdam Zuidoost, the Netherlands, Herikerbergweg 238, Luna ArenA,
registered in the trade register under number 58015965; and

(5)
TITAN TIRE RUSSIA B.V., the private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid), having its seat in Amsterdam, and
its address at 1017 CA Amsterdam, Herengracht 466, registered in the trade
register under number 58036008 (the "Company"),

(each a "Party" and together the "Parties").
WHEREAS:
(A)
The Parties have entered into shareholders' agreement in relation to the Company
on 9 July 2013 (the "Original Agreement").

(B)
The parties to the Original Agreement have agreed to amend the Original
Agreement as set out in this Agreement.

IT IS AGREED:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

Terms defined in the Original Agreement shall, unless otherwise defined in this
Agreement or a contrary intention appears, bear the same meaning when used in
this Agreement and the following terms shall have the following meanings:
"Amended Agreement" means the Original Agreement as amended in accordance with
this Agreement;
1.2
Interpretation

The provisions of clause 1.2 of the Original Agreement shall also apply to this
Agreement but references to Clauses and Schedules are to clauses and schedules
of this Agreement unless otherwise specified.
2.
AMENDMENTs

2.1
With effect from (and including) the date of this Agreement, a new definition of
"Existing Loan Agreement" shall be included in the Original Agreement, to read
as follows:

"Existing Loan Agreement" means a loan agreement No. 175/10/05-0954 dated 6 July
2010 (as amended) between the Russian Operating Company (as borrower) and
(following an assignment to the Company on the Completion Date) the Company (as
lender);"


82

--------------------------------------------------------------------------------





2.2
With effect from (and including) the date of this Agreement, a new definition of
"Initial Participation Agreement" shall be included in the Original Agreement,
to read as follows:

""Initial Participation Agreement" means the participation agreement to be
entered into between Titan and the Company on or around the Completion Date
pursuant to which Titan agrees to provide up to USD 20,000,000 of funding to the
Company at an annual rate of 7% in respect of the Existing Loan Agreement;"
2.3
With effect from (and including) the date of this Agreement, a new definition of
"Participation Agreement" shall be included in the Original Agreement, to read
as follows:

""Participation Agreement" means any agreement between Titan (or any of its
Affiliates) and any Group Company pursuant to which Titan (or any of its
Affiliates) agrees to participate in funding any loan to a Group Company,
including, without limitation, the Initial Participation Agreement;"
2.4
With effect from (and including) the date of this Agreement:

2.4.1
the definition of "Permitted Titan Loan" shall be deleted;

2.4.2
the following words in the first paragraph of Clause 9.2 shall be deleted:

", provided that nothing in Clauses 9.2.1 to 9.2.12 shall require (i) the entry
by any Group Company into, or (ii) the granting by any Group Company of security
in relation to, the Permitted Titan Loan to be approved by the Supervisory Board
pursuant to Clause 9.1, save in the circumstances (and to the extent) set out in
Clause 9.3"
2.4.3
the following word in Clause 9.2.11 shall be deleted:

"save in respect of the Permitted Titan Loan (subject to Clause 9.3),"
2.4.4
Clause 9.3 shall be deleted entirely.

2.5
With effect from (and including) the date of this Agreement, a new Clause 11.5
shall be included in the Original Agreement, to read as follows:

"11.5 If at any time prior to the expiry of the term of the Existing Loan
Agreement the Russian Operating Company or the Company obtains third party
funding the Shareholders agree that all funds provided to and/or available to
the Company pursuant to such third party funding shall first be used to repay
the amounts that have been advanced to the Company by Titan pursuant to the
Initial Participation Agreement."
2.6
With effect from (and including) the date of this Agreement, the last paragraph
of Clause 26.6 of the Original Agreement shall be deleted in its entirety and
replaced with the following:

“then, without prejudice to Titan's and Titan US's obligations under this
Agreement and to any other rights or remedies available to any of the other
Parties with respect to Titan and Titan US, RDIF and OEP (acting together) shall
be entitled by further notice in writing to Titan (copied to the Company) (a
"Company Sale Notice") at any time whilst such Titan Event of Default subsists
to sell all (and not some only) of their Shares on a bona fide arms’ length sale
to a Third Party Purchaser, and require Titan to sell to such Third Party
Purchaser all the Shares held by Titan or to procure that the Company sells all
the Shares held by it in the Russian Operating Company on a bona fide arms’
length sale to a Third Party Purchaser (a "Company Sale").”


83

--------------------------------------------------------------------------------





2.7
With effect from (and including) the date of this Agreement, Clause 26.10 of the
Original Agreement shall be deleted in its entirety and replaced with the
following:

"26.10 Following a Company Sale, the Shareholders agree (and shall take such
steps to procure) that the proceeds of such a sale which are due to the
Shareholders from the Third Party Purchaser, and any other proceeds payable in
relation to such sale (including, but not limited to, proceeds from any loan
assignments and/or repayments) shall be paid to the Shareholders in the order of
priority set out in the table below (as applicable):
No.
Where the Company Sale occurs following the occurrence of a Titan Event of
Default in the circumstances contemplated by Clauses 26.1.8(A):
Where the Company Sale occurs following the occurrence of a Titan Event of
Default in the circumstances contemplated by Clauses 26.1.8(B) or (C) or (D):
 
first, to repay all principal and interest amounts outstanding in respect of any
outstanding Titan Loan and/or Participation Agreement;
first, to pay each B Shareholder an amount equal to the aggregate of (i) its
Investment Amount and (ii) such amount as would, when aggregated with the amount
of dividends and/or distributions received by that B Shareholder from the
Company, represent an IRR for that B Shareholder of 8 per cent per annum in
respect of the B Shares held by that B Shareholder for the period from
Completion until the date of the Company Sale Notice;
 
second, to pay each B Shareholder an amount equal to the aggregate of (i) its
Investment Amount and (ii) such amount as would, when aggregated with the amount
of dividends and/or distributions received by that B Shareholder from the
Company, represent an IRR for that B Shareholder of 8 per cent per annum in
respect of the B Shares held by that B Shareholder for the period from
Completion until the date of the Company Sale Notice;
second, to repay all principal and interest amounts outstanding in respect of
any outstanding Titan Loan and/or Participation Agreement,
 
third, to pay the A Shareholder an amount equal to the aggregate of (i) its
Investment Amount and (ii) such amount as would, when aggregated with the amount
of dividends and/or distributions received by the A Shareholder from the
Company, represent an IRR for the A Shareholder of 8 per cent per annum in
respect of the A shares held by the A Shareholder for the period from Completion
until the date of the Company Sale Notice; and
third, to pay the A Shareholder an amount equal to the aggregate of (i) its
Investment Amount and (ii) such amount as would, when aggregated with the amount
of dividends and/or distributions received by the A Shareholder from the
Company, represent an IRR for the A Shareholder of 8 per cent per annum in
respect of the A shares held by the A Shareholder for the period from Completion
until the date of the Company Sale Notice; and
 
fourth, to pay any remaining proceeds to the Shareholders pro rata to their
Equity Proportions.”
fourth, to pay any remaining proceeds to the Shareholders pro rata to their
Equity Proportions."

2.8
With effect from (and including) the date of this Agreement, Clause 23.2.2(A) of
the Original Agreement shall be deleted in its entirety and replaced with the
following:

"(A) to repay all principal and interest amounts outstanding in respect of any
outstanding Titan Loan and/or Participation Agreement;"
2.9
The Parties agree that, with effect from (and including) the date of this
Agreement, they shall have the rights and take on the obligations ascribed to
them under the Amended Agreement.



3.
CONTINUATION

3.1
This Agreement is supplemental to, and shall be construed as one with, the
Original Agreement.

3.2
Except as varied by the terms of this Agreement, the Original Agreement will
remain in full force and effect and any reference in the Original Agreement to
the Original Agreement or to any provision of the Original



84

--------------------------------------------------------------------------------





Agreement will be construed as a reference to the Original Agreement, or that
provision, as amended by this Agreement.
4.
FURTHER ASSURANCE

The Parties shall do all such things necessary and desirable in order to confirm
or establish the validity and enforceability of this Agreement.
5.
COSTS

The Parties shall pay their own costs in connection with the preparation,
negotiation and execution of this Agreement and any matter contemplated by it.
6.
MISCELLANEOUS

6.1
The provisions of clauses 29.1 to 29.14 (Miscellaneous), 29.16 to 29.18, 29.21,
29.22, 30 (Notices) and 31.2 to 31.8 (Governing Law and Dispute Resolution) of
the Original Agreement shall apply to this Agreement as though those clauses
were set out in this Agreement, but as if references in those clauses to the
Original Agreement were references to this Agreement.

6.2
This Agreement (together with the documents referred to herein) constitutes the
entire and only agreement between the Parties in relation to the subject matter
herein or therein.

6.3
This Agreement may only be varied in writing signed by each of the Parties.

6.4
This Agreement may be executed in any number of counterparts and by the Parties
to it in separate counterparts, each of which when so executed and delivered
shall be an original, but all counterparts shall together constitute one and the
same instrument.

7.
GOVERNING LAW

This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter, existence, negotiation, validity, termination or
enforceability (including non-contractual disputes or claims) shall be governed
by and construed in accordance with English law.




85

--------------------------------------------------------------------------------





IN WITNESS whereof this Agreement has been executed by the Parties and delivered
as a Deed on the date first above written.
EXECUTED and delivered as a deed for and on behalf of TITAN INTERNATIONAL,
INC. by Maurice M. Taylor
)
)
)


/s/ MAURICE M. TAYLOR
Maurice M. Taylor
Authorised Signatory
EXECUTED and delivered as a deed for and on behalf of TITAN LUXEMBOURG S.A.R.L.
by Maurice M. Taylor  
)
)
)


/s/ MAURICE M. TAYLOR
Maurice M. Taylor
Authorised Signatory
EXECUTED and delivered as a deed for and on behalf of OEP 11 COÖPERATIEF U.A. by
David Robakidze and Robert Harmzen
 


/s/ DAVID ROBAKIDZE
David Robakidze
Authorised Signatory


/s/ ROBERT HARMZEN
Robert Harmzen
Authorised Signatory
EXECUTED and delivered as a deed for and on behalf of RUBBER COÖPERATIEF U.A. by
Mr V.N. Pyltsov and Mr T.J. van Rijn
 


/s/ MR V.N. PYLTSOV
Mr V.N. Pyltsov 
Authorised Signatory


/s/ MR T.J. VAN RIJN
Mr T.J. van Rijn
Authorised Signatory
 
 
 
EXECUTED and delivered as a deed for and on behalf of TITAN TIRE RUSSIA B.V. by
Robert Harmzen and David Robakidze
)
)
)


/s/ ROBERT HARMZEN
Robert Harmzen
Authorised Signatory


/s/ DAVID ROBAKIDZE
David Robakidze
Authorised Signatory







86

--------------------------------------------------------------------------------





THIS AGREEMENT (the "Agreement") is executed and dated on 27 December 2015
BETWEEN:
(1)
TITAN INTERNATIONAL, INC., a company organised under the laws of the State of
Illinois and having its principal office at 2701 Spruce Street, Quincy, IL
62301, United States;

(2)
TITAN LUXEMBOURG S.A.R.L., a private limited liability company incorporated
under the laws of Luxembourg, with its registered office at 412F Route d’Esch,
Luxembourg L-1030;

(3)
OEP 11 COÖPERATIEF U.A., a cooperative with excluded liability (coöperatie met
uitgesloten aansprakelijkheid), having its seat in Amsterdam, its address at
1017 CA Amsterdam, Herengracht 466, registered in the trade register under
number 57627843;

(4)
RUBBER COÖPERATIEF U.A., a cooperative with excluded liability (coöperatie met
uitgesloten aansprakelijkheid), having its seat in Amsterdam, its address at
Hoogoorddreef 15, 1101BA, Amsterdam, Netherlands, registered in the trade
register under number 58015965; and

(5)
TITAN TIRE RUSSIA B.V., the private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid), having its seat in Amsterdam, and
its address at Netherlands, 2 Martinus Nijhofflaan, 2624ES Delft, registered in
the trade register under number 58036008 (the "Company"),

(each a "Party" and together the "Parties").
WHEREAS:
(A)
The Parties have entered into shareholders' agreement in relation to the Company
on 9 July 2013, as further amended on 4 October 2013 (the "Original Agreement").

(B)
Titan has provided USD 25,000,000 of funding to the Company under the Initial
Participation Agreement;

(C)
The Parties have agreed that the Company forgives part of outstanding
indebtedness of the Russian Operating Company under the Existing Loan Agreement
in the amount of USD 25,000,000 on or about the date hereof;

(D)
The Parties have agreed that simultaneoudlsy with the actions described in
recital (c) above Titan converts the indebtedness outstanding under the Initial
Participation Agreement and the Company issues additional shares to Titan on the
terms described in this Agreement;

(E)
The Parties have agreed that simultaneously with the actions described in
recitals (c) and (d) above the Shareholders shall pass relevant resolutions to
issue new A Shares and take all other required actions on or about the date
hereof;

(F)
The parties to the Original Agreement have agreed to amend the Original
Agreement as set out in this Agreement.

IT IS AGREED:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

Terms defined in the Original Agreement shall, unless otherwise defined in this
Agreement or a contrary intention appears, bear the same meaning when used in
this Agreement and the following terms shall have the following meanings:
"Amended Agreement" means the Original Agreement as amended in accordance with
this Agreement;
1.2
Interpretation

The provisions of clause 1.2 of the Original Agreement shall also apply to this
Agreement but references to Clauses and Schedules are to clauses and schedules
of this Agreement unless otherwise specified.
2.
AMENDMENTs

2.1
With effect from (and including) the date of this Agreement a new definition of
"Conversion" shall be included in the Original Agreement, to read as follows:

“Conversion” means conversion of outstanding indebtedness provided by Titan
under the Initial Participation Agreement in the amount of USD 25,000,000 into A
Shares;
2.2
With effect from Conversion, each Investor shall have the economic benefit of
and voting rights to the following total number and percentage of Shares:



87

--------------------------------------------------------------------------------





Investor
Number of Shares
Percentage of Shares
Subscription amount
Titan
6,000
42.86%
USD 60,000,000
OEP
3,000
21.43%
USD 30,000,000
RDIF
5,000
35.71%
USD 50,000,000
Total
14,000
100%
USD 140,000,000

2.3
With effect from (and including) the date of this Agreement, Clause 11.5 shall
be deleted entirely.

2.4
With effect from (and including) the date of this Agreement, Clause 26.10 of the
Original Agreement shall be deleted in its entirety and replaced with the
following:

"26.10. The Class B Shares shall carry a liquidation preference over Class A
Shares. Following a Company Sale or any other sale of 100% of the Shares by the
Shareholders (a “Trade Sale”) or liquidation of the Company, the Shareholders
agree (and shall take such steps to procure) that the proceeds of such sale or
liquidation which are due to the Shareholders from the Third Party Purchaser or
from the Company shall be paid to the Shareholders in the following order of
priority:
2.4.1
first, to pay each B Shareholder an amount equal to the aggregate of (i) its
Investment Amount and (ii) such amount as would, when aggregated with the amount
of dividends and/or distributions received by that B Shareholder from the
Company, represent an IRR for that B Shareholder of 8 per cent per annum in
respect of the B Shares held by that B Shareholder for the period from
Completion until the date of the Company Sale Notice or the date of the Trade
Sale or liquidation of the Company;

2.4.2
second, to repay all principal and interest amounts outstanding in respect of
any outstanding Titan Loan and/or Paticipation Agreement;

2.4.3
third, to pay the A Shareholder an amount equal to the aggregate of (i) its
Investment Amount and (ii) such amount as would, when aggregated with the amount
of dividends and/or distributions received by the A Shareholder from the
Company, represent an IRR for the A Shareholder of 8 per cent per annum in
respect of the A shares held by the A Shareholder for the period from Completion
until the date of the Company Sale Notice or the date of the Trade Sale or
liquidation of the Company; and

2.4.4
fourth, to pay any remaining proceeds to the Shareholders pro rata to their
Equity Proportions.”



2.5
The Parties agree that, with effect from (and including) the date of this
Agreement, they shall have the rights and take on the obligations ascribed to
them under the Amended Agreement.



88

--------------------------------------------------------------------------------







3.
CONTINUATION

3.1
This Agreement is supplemental to, and shall be construed as one with, the
Original Agreement.

3.2
Except as varied by the terms of this Agreement, the Original Agreement will
remain in full force and effect and any reference in the Original Agreement to
the Original Agreement or to any provision of the Original Agreement will be
construed as a reference to the Original Agreement, or that provision, as
amended by this Agreement.

4.
FURTHER ASSURANCE

The Parties shall do all such things necessary and desirable in order to confirm
or establish the validity and enforceability of this Agreement.
5.
COSTS

The Parties shall pay their own costs in connection with the preparation,
negotiation and execution of this Agreement and any matter contemplated by it.
6.
MISCELLANEOUS

6.1
The provisions of clauses 29.1 to 29.14 (Miscellaneous), 29.16 to 29.18, 29.21,
29.22, 30 (Notices) and 31.2 to 31.8 (Governing Law and Dispute Resolution) of
the Original Agreement shall apply to this Agreement as though those clauses
were set out in this Agreement, but as if references in those clauses to the
Original Agreement were references to this Agreement.

6.2
This Agreement (together with the documents referred to herein) constitutes the
entire and only agreement between the Parties in relation to the subject matter
herein or therein.

6.3
This Agreement may only be varied in writing signed by each of the Parties.

6.4
This Agreement may be executed in any number of counterparts and by the Parties
to it in separate counterparts, each of which when so executed and delivered
shall be an original, but all counterparts shall together constitute one and the
same instrument.

7.
GOVERNING LAW

This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter, existence, negotiation, validity, termination or
enforceability (including non-contractual disputes or claims) shall be governed
by and construed in accordance with English law.




89

--------------------------------------------------------------------------------





IN WITNESS whereof this Agreement has been executed by the Parties and delivered
as a Deed on the date first above written.
EXECUTED and delivered as a deed for and on behalf of TITAN INTERNATIONAL,
INC. by Maurice M. Taylor
)
)
)


/s/ MAURICE M. TAYLOR
Maurice M. Taylor
Authorised Signatory
EXECUTED and delivered as a deed for and on behalf of TITAN LUXEMBOURG S.A.R.L.
by Paul Reitz  
)
)
)


/s/ PAUL REITZ
Paul Reitz
Authorised Signatory
EXECUTED and delivered as a deed for and on behalf of OEP 11 COÖPERATIEF U.A. by
David Robakidze and Robert Harmzen
)
)
)


/s/ DAVID ROBAKIDZE
David Robakidze
Authorised Signatory


/s/ ROBERT HARMZEN
Robert Harmzen
Authorised Signatory
EXECUTED and delivered as) a deed for and on behalf of RUBBER COÖPERATIEF
U.A. by SGG Management (Netherlands) B.V.
)
)
)


/s/ SGG MANAGMENT NETHERLANDS B.V. 
SGG Management (Netherlands) B.V. Authorised Signatory
 
 
 
EXECUTED and delivered as a deed for and on behalf of TITAN TIRE RUSSIA B.V. by
Dennis Kramer
)
)
)


/s/ DENNIS KRAMER
Dennis Kramer
Authorised Signatory









90